           Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 1 of 114


       1   Michael Rapkine (# 22281 1)
            mrapkine@afrct .com
       2   D. Dennis La (# 237927)
            dla@afrct.com
       3   AFRCT LLP
           301 N. Lake Avenue, Suite 1 100
       4   Pasadena, California 91101-4158
           Telephone: (626) 535-1900
       5   Facsimile: (626) 577-7764

       6   Attorneys for Defendant
           WELLS FARGO BANK, N.A.
       7

Oh
-J     8                                UNITED STATES DISTRICT COURT
£
W
       9                                EASTERN DISTRICT OF CALIFORNIA
H

pi
H     10
3
J     11   CONCETTA MANZANO S„ GEORGE F.                        CASE NO.:
Uj
CQ         SEMEIL, JR.,
a.

s     12
<
u                         Plaintiffs,                           NOTICE OF REMOVAL BY
      13
g                                                               DEFENDANTS WELLS FARGO BANK,
CO
CO
                  V.
D     14                                                        N.A., PURSUANT TO 28 U.S.C. § 1332
s
CO
<
           WELLS FARGO BANK, N.A., FAY
&     15   SERVICING, LLC and DOES 1 through 50,                [DIVERSITY JURISDICTION]
o
z          inclusive,
-J
—1
      16
w
                          Defendants.
£
tu    17
J
fcL

z
      18
o
z
<     19

      20   TO PRO SE PLAINTIFFS, ALL OTHER PARTIES AND THEIR COUNSEL OF

      21   RECORD, THE CLERK OF THE ABOVE-ENTITLED COURT AND THE


      22   HONORABLE UNITED STATES DISTRICT JUDGE, AS ASSIGNED:

      23          PLEASE TAKE NOTICE that defendant WELLS FARGO BANK, N.A. submits this

      24   Notice of Removal based on diversity of citizenship, pursuant to 28 U.S.C. §§ 1441(b) and 1332.

      25          The action is hereby removed to this Court from the state court, as more particularly set

      26   forth below.

      27   ///

      28   III



                                                            1
                                                                                        NOTICE OF REMOVAL
          Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 2 of 114


      1   1.      THE STATE COURT ACTION.

      2           On May 12, 2020, plaintiffs Concetta Manzano S. and George F. Semeil, Jr. ("Plaintiffs")

      3   commenced an action in the Superior Court of the State of California for the County of El

      4   Dorado, Case No. PC20200223 (the "State Court Action"). A copy of the Complaint filed in the

      5   State Court Action is attached hereto as Exhibit A. Attached collectively hereto as Exhibit B are

      6   all other documents filed in the State Court Action which are in Wells Fargo Bank, N.A.'s

      7   ("Wells Fargo") possession.

          2.      DIVERSITY OF CITIZENSHIP.
z
      9           A.   Complete Diversity.
h-
>-

H    10           This Court has jurisdiction of this case under 28 U.S.C. § 1332 because the citizenship of

     11   the parties is entirely diverse and the amount in controversy exceeds $75,000.00. Complete
w
CQ
a.
2    12   diversity of citizenship exists under 28 U.S.C. § 1332(a). Plaintiffs are citizens of California,
o
     13   Wells Fargo is a South Dakota citizen, and defendant Fay Servicing, LLC is a citizen of
00
00

z>
2
     14   Delaware.

*    15           i.     Plaintiffs' Citizenship.
o
2

H    16           Plaintiffs are California citizens, based on domicile, as they plead ownership and
W
£
tQ
J
     17   residency of a home located at 4202 Arenzano Way, El Dorado Hills, California 95762 - i.e., the

2    18   subject property in this action ("Property"). (See Compl., Exhibit A thereto, [Deed of Trust].)
o
z
<C   19   That residency establishes that Plaintiffs are citizens of the State of California for diversity

     20   purposes.



     21          A "notice of removal need only include a plausible allegation" of the plaintiffs

     22   citizenship. Dart Cherokee Basin Operating Co., LLC v. Owens , 135 S.Ct. 547, 554 (2014)

     23   (applying standard to amount in controversy). Upon information and belief, Plaintiffs reside in

     24   California with the intention to remain indefinitely. "A person's domicile is her permanent

     25   home, where she resides with the intention to remain or to which she intends to return."

     26   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001); see also, Heinz v. Havelock,

     27   757 F. Supp. 1076, 1079 (C.D. Cal. 1991) (residence and property ownership is a factor in

     28   domicile for diversity jurisdiction); State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520



                                                             2
                                                                                           NOTICE OF REMOVAL
           Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 3 of 114


       1   (10th Cir. 1994) ("Residence alone is not the equivalent of citizenship, but the place of residence

       2   is prima facie the domicile.")

       3           ii.     Defendant Wells Fargo Bank, N.A. is a Citizen of South Dakota.

       4           Effective December 31, 2007, plaintiff Concetta S. Manzano's original lender (World

       5   Savings Bank, FSB) changed its name to Wachovia Mortgage, FSB. (Exhibit C [Nov. 19, 2007

       6   OTS Letter].) Effective November 1, 2009, Wachovia Mortgage, FSB, was converted to Wells

       7   Fargo Bank Southwest, N.A., and merged into Wells Fargo Bank, N.A. (Exhibit D [Nov. 1,

0,
       8   2009 OCC Certification Letter].) The citizenship of the surviving entity from a merger, here
-4


w
H      9   Wells Fargo Bank, N.A., is used to determine citizenship. Meadows v. Bicrodyne Corp., 785
H
>-
as
h     10   F.2d 670, 672 (9th Cir. 1986) (using citizenship of surviving entity for diversity)

      ii           Pursuant to 28 U.S.C. § 1348, defendant Wells Fargo Bank, N.A., as a national banking
w
m
a.

s     12   association, is a citizen of the state where it is "located." In 2006, the United States Supreme
<
U
z     13   Court, after a thorough examination of the historical versions of § 1348 and the existing case
tu
t/3
00
D
2
      14   law, held that "a national bank, for § 1 348 purposes, is a citizen of the State in which its main
00
<
^     15   office, as set forth in its articles of association, is located." Wachovia Bank v. Schmidt, 546 U.S.
O
s
      16   303, 306-307 (2006).
UJ
5
W     17           Wells Fargo, with its main office located in Sioux Falls, South Dakota, is a citizen of
£
2     18   South Dakota. Attached hereto as Exhibit E are true and correct copies of the FDIC Profile and
o
z
<     19   the Articles of Association for Wells Fargo Bank, National Association, as issued by the Office

      20   of the Comptroller of the Currency, Administrator of National Banks, reflecting that Wells Fargo

      21   (at Article II, § 1) has its main office in Sioux Falls, South Dakota. Rouse, et al. v. Wachovia

      22   Mortgage, FSB, 747 F.3d 707, 715, at *22 (9th Cir. Mar. 27, 2014) ("under § 1348, a national

      23   banking association is a citizen only of the state in which its main office is located."); Wells

      24   Fargo Bank, N.A. v. WMR e-PIN, LLC, 653 F.3d 702, 710 (8th Cir. Sept. 2, 201 1); Mireles v.

      25   Wells Fargo BankN.A., 845 F. Supp. 2d 1034, 1059-61 (C.D. Cal. 2012); DeLeon v. Wells

      26   Fargo Bank, N.A., 729 F. Supp. 2d 1119, 1 124 (N.D. Cal. 2010); Nguyen v. Wells Fargo Bank,

      27   N.A., 749 F. Supp. 2d 1022, 1028 (N.D. Cal. 2010) ("Wells Fargo is a citizen of South Dakota

      28   for purposes of diversity.").



                                                              3
                                                                                           NOTICE OF REMOVAL
           Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 4 of 114


       1           iii.    Defendant Fay Servicing., LLC Is A Delaware Citizen.

       2           Defendant Fay Servicing, LLC ("Fay Servicing") is a limited liability company formed in

       3   Delaware with its principal place of business in Illinois. Attached hereto as Exhibit F are true

       4   and correct copies of the Illinois Secretary of State LLC File Detail and California Secretary of

       5   State Business Entities Detail demonstrating Fay Servicing's Delaware citizenship.

       6           iv.     Summary of Diversity of Citizenship.

       7           As established by the above facts, complete diversity of citizenship exists under 28
0.
j—i    8   U.S.C. § 1332(a) as Plaintiffs are California citizens, Wells Fargo is a South Dakota citizen, and
Z
UJ
H      9   Fay Servicing is a Delaware citizen.
I—

cZ
H     10   3.      AMOUNT IN CONTROVERSY.
cy

—1    11           "In actions seeking declaratory or injunctive relief, it is well established that the amount
PJ
CG
a-

2     12   in controversy is measured by the value of the object of the litigation." Cohn v. Petsmart, 281
<
u
z     13   F.3d 837, 840 (9th Cir. 2002) (internal citations omitted); Rivas v. Wells Fargo Bank, N.A., 2016
W
(S!
CO

      14   U.S. Dist. LEXIS 170994, at **7-12 (E.D. Cal., Dec. 9, 2016). The Ninth Circuit has concluded
2
CO



ai    15   that the amount in controversy requirement is met where "the whole purpose of [the] action is to
o
z
J
J
      16   foreclose the Bank from selling [the property] in the manner contemplated," and the market
£
tu
J
      17   value and the outstanding interest on the property exceeds the jurisdictional limit. Garfinkle v.
Uh

s     18   Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir. 1973).
O
z
<     19           Similarly, courts have concluded that the amount in controversy requirement is met

      20   where either the loan amount or the market value of the property exceeds $75,000. Mouri v.

      21   Bank ofN Y. Mellon , 2014 U.S. Dist. LEXIS 170365, at **10-12 (C.D. Cal. Dec. 9, 2014)

      22   ("More specifically, in actions seeking to enjoin residential foreclosures the amount in

      23   controversy may be based on the outstanding amount of the loan or the value of the property.");

      24   Reyes v. Wells Fargo Bank, N.A., 2010 U.S. Dist. LEXIS 1 13821, at **12-13 (N.D. Cal. June 29,

      25   2010) ("If the primary purpose of a lawsuit is to enjoin a bank from selling or transferring

      26   property, then the property is the object of the litigation."); Garcia v. Citibank, N.A., 2010 U.S.

      27   Dist. LEXIS 1 15719, at *9 (E.D. Cal. Apr. 23, 2010) (measuring the amount in controversy

      28   according to the original mortgage loan amount in proceedings to enjoin foreclosure); Gonzales



                                                             4
                                                                                           NOTICE OF REMOVAL
           Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 5 of 114


       1   v. Wells Fargo Bank, N.A., 2014 U.S. Dist. LEXIS 152700, *4-*5 (N.D. Cal. Oct. 28, 2014)

       2   ("The most recent notice of trustee's sale lists the unpaid amount owed under the deed of trust as

       3   just under $700,000. . . Therefore, the value of the Property easily satisfies the jurisdictional

       4   amount. The Court, thus, denies Plaintiffs motion to remand."); Major v. Wells Fargo Bank,

       5   N.A., 2014 U.S. Dist. LEXIS 1 14977, at *3-*4 (S.D. Cal. Aug. 15, 2014). "In actions arising out

       6   of the foreclosure of a plaintiffs home, the amount in controversy may be established by the

       7   value of the property or by the value of the loan." Id; accord Mouri, supra, at **10-12.

Oh
       8           Further where original loan amounts greatly exceed $75,000, courts routinely find the
-J

2
"
t—i    9   amount in controversy requirement met without specific reference in the complaint or notice of
>-
&
h     10   removal to the market value of the real property that secures the mortgage. Rose v. J. P. Morgan

-J    11   Chase, N.A., 2012 U.S. Dist. LEXIS 35279, at *2-3 (E.D. Cal. 2012) (current property value
UU
CQ
a.

2     12   "likely" exceeded $75,000 because the "property was used to secure a loan of $349,000");
o
Z
UJ
      13   Cabriales v. Aurora Loan Servs., 2010 U.S. Dist. LEXIS 24726, at *3 (N.D. Cal. Mar. 2, 2010)
07
OO

3
      14   (noting that where "the face of Plaintiffs' complaint clearly demonstrates that they seek to enjoin
2
00



*     15   the sale of their house" and the house is likely valued at more than $75,000, the amount in
o
2
      16   controversy requirement is met); Uribe v. Wells Fargo Bank, N.A., 2016 U.S. Dist. LEXIS
w
5
UJ    17   12447, at *1 (C.D. Cal. Feb. 1, 2016) (finding the amount in controversy is met in cases where

Z
      18   foreclosure proceedings had already been initiated).
o
z
<     19           In February 2006, Plaintiff Concetta S. Manzano obtained a residential home loan in the

      20   amount of $495,000 from Wells Fargo, which was memorialized by a promissory note and

      21   secured by the Property. {See Compl., Exhibit A thereto, [Deed of Trust].) Plaintiffs bring this

      22   action alleging a litany of causes of action contesting the non-judicial foreclosure seeking both

      23   equitable relief and monetary damages - at the minimum $400,000 against Wells Fargo.

      24   (Compl., Prayer for Relief, ^ a.) Plaintiffs further seek injunctive relief to stop the foreclosure.

      25   (Exhibit B, [Plaintiffs' Ex Parte Application for Temporary Restraining Order].) It must also be

      26   noted that the notice of trustee's sale reflects $616,753.72 in arrearage as of its recording on

      27   March 1 1, 2020. {See Exhibit G, [Notice of Trustee's Sale].) Plaintiffs' claims in this action are

      28   well in excess of the $75,000 statutory minimum.



                                                              5
                                                                                            NOTICE OF REMOVAL
           Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 6 of 114


       1   4.     TIMELINESS.

       2          This Notice is timely, pursuant to 28 U.S.C. § 1446(b), because Wells Fargo received

       3   notice of this litigation on May 20, 2020. Defendant Wells Fargo has not appeared in the State

       4   Court Action. Destfino v. Reiswig, et al., 630 F.3d 952, 956 (9th Cir. Cal. 201 1) ("we hold that

       5   each defendant is entitled to thirty days to exercise his removal rights after being served");

       6   Salveson v. Western States Bankcard Ass'n, 731 F.2d 1423, 1429 (9th Cir. 1984).

       7   5.     INTRADISTRICT ASSIGNMENT.

       8          This case is being removed to the Eastern District of California because the existing State
—1

Z
UJ
       9   Court Action is pending in El Dorado County.
b—
>-

H     10   6.     OTHER PERTINENT INFORMATION.

—X
-J    11          A.      Pursuant to 28 U.S.C. § 1446(a), defendant Wells Fargo files this Notice in the
W
CQ
O,
2     12   District Court of the United States for the district and division within which the State Court
<
u
z     13   Action is pending.
UJ
£/)
OO



2
      14          B.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice and its attachments will
OO



C*    15   promptly be served on Plaintiffs in the State Court Action and notice thereof will be filed with the
o
2
      16   clerk of the El Dorado County Superior Court.
w
£
w     17          WHEREFORE, Defendant Wells Fargo hereby removes El Dorado Superior Court Case
-1



2     18   No. PC20200223 to the United States District Court for the Eastern District of California.
o
z
<     19                                                  Respectfully submitted,

      20   Dated: June 19,2020                            AFRCT LLP

      21

      22                                                  By:        /s/ D. Dennis La
                                                                 D. Dennis La
      23                                                  Attorneys for Defendant
                                                          WELLS FARGO BANK, N.A.
      24

      25

      26

      27

      28



                                                             6
                                                                                          NOTICE OF REMOVAL
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 7 of 114




                          EXHIBIT A
            Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 8 of 114
     Concetta Manzano S.
     George F. Semeil Jr.
 2
     4202 Arenzano Way
 3   El Dorado Hills, CA 95762
     (916) 941-9016
 4
      Petitioners, in pro per
 5

 6                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7                                                 COUNTY OF EL DORADO
 8

 9
     CONCETTA MANZANO S.,        )                                   CASE NO:          PC         3.00 3.33
10   GEORGE F. SEMEIL JR.        )
                Plaintiffs,      )                                  COMPLAINT FOR:
11                               )                                    .
                                                                    1 FRAUD
            vs.                  )                                  2. CONSTRUCTIVE FRAUD
12                               )                                  3. NEGLIGENCE
     WELLS FARGO BANK N.A.,      )                                  4. NEGLIGENT MISREPRESENTATION
13                                                                  5. PROMISSORY ESTOPPEL
     FAY SERVICING, LLC and DOES )
14                     .
     1 through 50 inclusive      )                                  6. WRONGFUL FORECLOSURE
                                 )                                  7. BREACH OF CONTRACT
15                 Defendants.   )                                  8. BREACH OF COVENANT OF GOOD
                                                          )            FAITH AND FAIR DEALING
16                                                        )         9. VIOLATION OF BUSINESS AND
                                                          )            PROFESSIONS CODE
17                                                        )         10. BREACH OF FIDUCIARY DUTY
                                                          )         11. VIOLATIONS OF CIVIL CODES
18                                                        )
                                                          )
19

20             Plaintiffs, CONCETTA MANZANO S. and GEORGE F. SEMEIL JR ., in pro per, with

21   this Verified Complaint against the named Defendants and Does 1 through 50 inclusive, alleges

22   as follows:
23                                                                                                                              is
                                                   I.              INTRODUCTION                                                 S j?S :
24

25
                                                                                                                               mm
                                                                                                                               riiiss
26
               This action is against Defendants Wells Fargo and Fay Servicing for damages and
                                                                                                                           Tilths$        <L>
     jquitable relief resulting from Wells Fargo's purposeful wrongful acts and omissions as outlined                          a
                                                                                                                               |
27
     herein concerning the residential mortgage modification transactions and wrongful foreclosure
28
     process relating to Plaintiffs long-time family residence at 4202 Arenzano Way , El Dorado Hills                      .
     Concetta Manzano S.. George F. Semeil Jr. vs. Wells Fargo Bank N.A.. Fay Servicing, LLC   EXHIBIT A TO NOTICE
                                                                                                               1 OF REMOVAL
                                                                                                                      Page 6
             Case .2:20-cv-01247-TLN-CKD
          CA 95762                             Document
                    The wrongful acts of Defendant        1 Filed
                                                   complained       06/19/20
                                                              of herein          Page 9 of 114
                                                                        is forcing
     fc
                                                                                   Plaintiffs from their
          home of nearly 16 years. Plaintiffs for their parts did nothing more than diligently respond to
 2

 3         Wells Fargo's repeated offers of a home loan modification. By doing so and subjecting

 4        themselves to Wells Fargo’s home loan modification process. Plaintiffs were inundated with a

 5        revolving door of "home preservation specialists," a deluge of misinformation from Wells Fargo,

 6        and redundant duplicative requests for information (information which Wells Fargo already had
 7
          in its files from earlier requests). In return Wells Fargo made countless false promises to
 8
          Plaintiff, gave repeated false assurances to Plaintiff, and also made untrue statements about
 9
          Plaintiff to third parties, all in an effort to distract attention from a home loan modification crisis
10
          which has become a national epidemic. Wells Fargo sought only to distract from its fraudulent
11
          practices and its grossly negligent and reckless disregard for Plaintiffs welfare. In the end, like so
12
          many others before them, Plaintiffs are being forced from the home where they have shared
13
          holidays, amassed countless memories, grieved for the loss of loved ones, and celebrated once
14

15        joyous life events, was lost to an avoidable foreclosure.

16
                                                                n.         PARTIES
17
                    1.           Plaintiffs CONCETTA MANZANO S. and GEORGE F. SEMEIL JR .
18
          ("Plaintiffs” ) are adults and at all relevant times herein resided in Sacramento County. Plaintiffs
19

20
          are not involved in real estate, mortgage or foreclosure types of businesses and does not possess

21        knowledge of the finance, investment or foreclosure processes. Plaintiff occupied her principal

22        dwelling, commonly known as 4202 Arenzano Way, El Dorado Hills. County of El Dorado,

23        California, 95762 (hereinafter, the " Property" or the "Subject Property ") and at all times relevant
24        and material hereto, resided at the Subject Property as husband and wife for nearly sixteen (16)
25        years.
26
                    2.           Defendant WELLS FARGO BANK, N.A. ("Wells Fargo") is and was at all
27
          relevant times, a corporation doing business in the County of El Dorado.
28


                                                                                         .
          Concetta Manzano S. George F. Scmcil Jr. vs. Wells Fargo Bank N.A.. Fay Servicing LLC   EXHIBIT A TO NOTICE
                                                                                                                  2 OF REMOVAL
                                                                                                                         Page 7
                             f
 f
           Case   .
             3 2:20-cv-01247-TLN-CKD   Document
                   Defendant FAY SERVICING , LLC (1"Fay
                                                      Filed
                                                        ") is 06/19/20   Page
                                                              and was at all     10 of 114, a
                                                                             relevant times

 2
      limited liability company doing business in the County of El Dorado .

 3              4.         Defendants DOES I through 50 are involved in the instant case and transactions

 4    and are currently unknown to Plaintiff and are therefore sued by such fictitious names.

 5              5.         At all times mentioned herein . Defendants, and each of them, knowingly and
 6   willfully engaged in the common enterprise of distributing, selling, purchasing, owning and/or
 7   servicing the loan that is the subject of this complaint.
 8
                6.         At all times material hereto, each of the Defendants (both named and Doe
 9
     Defendants) were the co-conspirator, agent, servant, employer, employee, joint venturer, partner,
10
     division, owner, parent, subsidiary, alias, assignee, successor in interest, and/or alter ego of the
11
     other remaining Defendants and were at all times acting within the purpose and scope of such
12
     conspiracy , agency , servitude, employment, joint venture, division, ownership, parent,
13
     subsidiary', assignment, successorship, alter-ego. and/or partnership, and with the authority,
14

15   permission, consent, approval, and ratification of the remaining Defendants.

16              7.        At all times mentioned herein, each Defendant was acting in concert or

17   participation with the other Defendants or was a joint participant and collaborator in the acts

18   complained of herein.
19             8.         Plaintiffs informed, believes and thereon alleges, that at all times mentioned
20
     herein, each Defendant was a corporation or other business entity, form unknown, and has done
21
     business and is currently doing business in the County of El Dorado, State of California.
22
               9.         All references to Defendant's capacity in recorded documents set forth in this
23
     complaint are purported, whether specifically stated or not.
24
                                             III.      JURISDICTION AND VENUE
25

26             10.        Jurisdiction and venue are proper in that Plaintiffs at all relevant times resided in

27   the County of El Dorado; Defendant at all relevant times regularly conducted business in the

28   County of El Dorado; the majority of the transactions and events that are the subject matter of


     Concetta Manzano S.. George F. Semeil Jr. vs. Wells Fargo Bank N.A., Fay Servicing. LLC   EXHIBIT A TO NOTICE
                                                                                                               3 OF REMOVAL
                                                                                                                      Page 8
      this Case 2:20-cv-01247-TLN-CKD
           complaint                         Document
                     occurred within the County          1 ;Filed
                                                of El Dorado      06/19/20
                                                             and the         Page 11isoflocated
                                                                     Subject Property     114 in
 1*

 2
      the County of El Dorado.

 3                                    IV.     STATEMENT OF FACTS

 4            11.    Plaintiffs have resided at the Subject Property for 16 years.
 5            12.    On or about November 22, 2004, Plaintiff entered into a consumer loan
 6    transaction with World Savings Bank to finance the “ Subject Property” . Plaintiff executed a
 7    Promissory Note (“ Note” ) as part of the loan transaction. Plaintiff alleges the World Savings
 8
      Bank took a security interest in the Subject Property in the form of a Deed of Trust recorded with
 9
      the El Dorado County Recorder’s Office on or about November 22, 2004 (“ DOT” ). A true and
10
      correct copy of the Deed of Trust is attached hereto as Exhibit “ A” and incorporated herein by
11
      reference.
12
             13.     In October 2006, Wachovia Corporation acquired Golden West Financial
13

14
      Corporation , including World Savings. With the merger, Wachovia gained mortgage lending

15

16

17
             14.     In approximately April 2009, Plaintiffs submitted a request for loan modification
18
      to Weils Fargo due to a material change in financial circumstance under the original loan terms.
19
             15.     Defendants interacted with Melina Medina who continually perpetrated a “ Bait
20

21    and Switch” loan modification tactic. Attached are several emails showing one example of this

22

23           16.     After exhaustive efforts to get a loan modification, Melina Medina sent an

24    incorrect modification agreement. She then acknowledged that she was mailing a new one, but
25

26
             17.     Although the Plaintiffs did not receive their promised loan modification, they
27
      received a letter requesting pay stubs and other income verification .
28


                                                                    .
                                                      .. Fay Servicing LLC     EXHIBIT A TO NOTICE
                                                                                              4 OF REMOVAL
                                                                                                     Page 9
           Case
              18.2:20-cv-01247-TLN-CKD        Document
                     Attempt after attempt to get         1 Filed
                                                  the promised loan 06/19/20   Page
                                                                    modification     12 of 114
                                                                                 did not
 1*                                                                                      materialize
       the Plaintiffs filed Bankruptcy in a last-ditch attempt to save their home.
 2

 3              19.         From 2011 to present, Wells Fargo and its employees sent Plaintiffs a mountain of

 4    paperwork forcing Plaintiffs to submit seventeen (17) requests for Mortgage Assistance (RMA)

 5    applications from 2011 up to November of 2016, to no avail.
 6              20.         Even during the bankruptcy proceeding, Defendant continued to file incorrect
 7    claims; EXHIBIT **C” . Fay Servicing, LLC filed a Transfer of Claim Other Than for Security
 8
      indicating a claim in the amount of $692,073.66 even though their recent statement showed a
 9
      balance of $540,177.77.
10
                21.         Further injuring Plaintiff, the bankruptcy attorney they hired did not perform as
11
      promised leading to a dismissal of the bankruptcy action and disciplinary action with the
12
      California State Bar.
13
                22.         Plaintiffs have paid over $286,000.00 through their Chapter 13 Bankruptcy Court
14

15

16              23.         More troubling, on April 20, 2020, an individual claiming to be working on

17

18

19

20

21

22

23
                24.         From 2018 through May 6, 2020, Wells Fargo Mortgage continues to deceptively
24
      refer the mortgage account to Proxy Fay Servicing as a third party to debt in dispute in violation
25

26    pursuant to California Rosenthal Fair Debt Collection Practices Act amendment effective on

27    January 1, 2020, as third party to a debt that continues to be in dispute Fay Servicing is

28

                        _                   .
      Concetto Manzano S George F Semeil Jr vs. Wells Fargo Bank N.A.. Fay Servicing. LLC   EXHIBIT A TO NOTICE
                                                                                                            5 OF REMOVAL
                                                                                                                   Page 10
         Case 2:20-cv-01247-TLN-CKD
      prohibited                             Document
                 by State law from pursuing any          1 orFiled
                                                foreclosure        06/19/20
                                                              adverse         Page the
                                                                      action against 13 of 114 .
                                                                                        property

      Fay Servicing have been aware in writing Since June 11, 2018.
 2

 3                                               FIRST CAUSE OF ACTION

 4                                                              FRAUD

 5              25.      This cause of action is brought against Wells Fargo and Fay Servicing.
 6              26.      Fraud occurs when there is (1) a misrepresentation. (2) with knowledge of its
 7   falsity, (3) with the intent to induce another's reliance, (4) justifiable reliance, and (5) resulting
 8
     damage. Oakland Raiders v. Oakland-Alameda Co, Coliseum (2006) 144 Cal.App.4th 1175,
 9
     1184.
10
                21.      Wells Fargo and Fay Servicing engaged in multiple fraudulent acts including but
11
     not limited to utilizing a dysfunctional business practice and authorizing employees to use
12

13

14

15              28.      Wells Fargo's fraudulent acts included making multiple intentional

16   misrepresentations to Plaintiff to induce her reliance on these statements.

17              29.     Company associate’s misrepresentations and conduct were a substantial factor in

18   Plaintiffs injury of loss of possession and equity in the Subject Property. Company
19   representatives’ misrepresentations, conduct and concealment of the facts, and Plaintiffs
20
     reasonably reliance on this representation, denied Plaintiffs the requisite information or
21

22

23

24
              30.       The Wells Fargo representative was Melinda Medina, who informed Plaintiffs
25

26                                                                                          .
     that she would be involved in the loan modification process. As a result Plaintiff continued to

27   work with Wells Fargo to obtain a loan modification.

28


                                             .                     .            .
     Conc&ta Manzano S„George F. Semeil Jr. vs Wells Fargo Bank N.A. Fay Servicing LLC   EXHIBIT A TO NOTICE
                                                                                                         6 OF REMOVAL
                                                                                                                Page 11
           Case
             31.2:20-cv-01247-TLN-CKD        Document
                    With respect to the proposed        1 Filed
                                                 modification     06/19/20
                                                              , Weils          Pagerepresented
                                                                      Fargo falsely  14 of 114 to
 1
 2
      Plaintiffs on various occasions they were moving forward with their loan modification

 3   application by submitting a proposed modification, which they believed and which they were

 4   certain would enable them to save their home (Subject Property).

 5              32.         Wells Fargo was actively working to divert attention from its intentional
 6   mishandling of Plaintiffs file and to prevent Plaintiff from knowing these facts. This is also
 7   further example of the extent to which Wells Fargo was concealing information and attempting
 8
     to defraud Plaintiffs.
 9
                 33.        Throughout this entire process. Wells Fargo cherry-picked what information to
10
     use when and how, always kept Plaintiffs in the dark , and essentially tortured Plaintiffs with the
11
     prospect of saving their family's home when presumably this was never attainable. Wells Fargo's
12
     representations were made with reckless disregard for the truth, yet Plaintiffs reasonably and
13
     materially relied on these representations.
14

15             34.          A reasonable person in Plaintiffs shoes would be assured that if Wells Fargo was

16   contacting them multiple times over the months of the proposed modification, then the

17   modification was or would be submitted. Plaintiffs relied on the purpose and position of Wells
18   Fargo Home Preservation Department as it was their purpose to assist them in order to retain her
19   home.
20
                35.         Wells Fargo’s conduct, misrepresentations and concealment of the facts were a
21

22

23

24

25
                36.                                                                           .
                            As a proximate result of Defendant's fraudulent acts Plaintiffs stand to incur

26   substantial damages which include 1 ) loss of Subject Property, 2) loss of ownership rights under

27   the agreement, 3) fees and costs in litigation , 4) eviction from their home of 16 years, 5) damage

28


                        .                                              .              ..
     Conceits Manzano S. George P Scmeil Jr. vs. Wells Fargo Bank N.A. Fay Servicing. I 1 C
                                                                                                  EXHIBIT A TO NOTICE
                                                                                                                  7 OF REMOVAL
                                                                                                                         Page 12
           Case
       to their   2:20-cv-01247-TLN-CKD
                credit                           Document
                      . Plaintiff continues to suffer hardship1, emotional
                                                                  Filed 06/19/20   Page 15and
                                                                           pain, humiliation of 114
                                                                                                distress as
 “1
       a result of the foreclosure actions.
 2

 3                37.      Plaintiffs have suffered further damages in an amount according to proof at trial.

 4                38.      Defendants acted fraudulently, maliciously, and oppressively with a conscious,

 5    reckless and willful disregard, and/or with a callous disregard , of the probable detrimental and
 6    economic consequences to Plaintiffs and with knowledge that its conduct was substantially
 7    certain to vex, annoy, and injure Plaintiffs. Plaintiffs are therefore entitled to punitive damages
 8
      under California Civil Code § 3294, in amount sufficient to punish or make an example of
 9
      Defendant.
10
                                                  SECOND CAUSE OF ACTION
11
                                                     CONSTRUCTIVE FRAUD
12

13

14
                 39.       All other allegations set forth in this complaint are hereby re-alleged and

15    incorporated by reference.

16               40.      This cause of action is brought against Wells Fargo and Fay Servicing.

17               41.      Constructive fraud occurs when there is: ( 1 ) a breach of duty which, without an

18    actually fraudulent intent, gains an advantage to the person in fault, or any one claiming under
19    him , by misleading another to his prejudice, or to the prejudice of any one claiming under him;
20
      or (2) any such act or omission as the law specially declares to be fraudulent, without respect to
21
      actual fraud Civ. Code, § 1573.
22
                 42.      Constructive fraud exists in cases in which conduct, although not actually
23

24                                                 —
      fraudulent, ought to be so treated that is, in which such conduct is a constructive or quasi fraud,

      having all the actual consequences and all the legal effects of actual fraud. Estate of Arbuckle
25

26
      (1950) 98 Cal.App.2d 562, 568.

27               43.      Constructive fraud usually arises from a breach of duty where a relation of trust

28    and confidence exists. Darrow v. Robert A. Klein & Co., Inc. (1931 ) 111 Cal. App. 310,315 316.                  -

      Concena Manzano S„George F. Scmeil Jr. vs. Wells Fargo Bank N.A. . Fay Servicing, LLC   EXHIBIT A TO NOTICE
                                                                                                              8 OF REMOVAL
                                                                                                                     Page 13
         Case 2:20-cv-01247-TLN-CKD
      Confidential                             Document
                   and fiduciary relations are in          1 Filedand
                                                  law, synonymous  06/19/20   Page
                                                                      may be said    16 ofwhenever
                                                                                  to exist 114
 1
      trust and confidence is reposed by one person in another. Estate of Cover (1922) 188 Cal. 133,
 2

 3   143. The relationship of a bank depositor is at least quasi-fiduciary . Commercial Cotton Co. v.

 4   United California Bank (1985) 163 CaI.App.3d 511,516.

 5                    44. Wells Fargo had an extremely unfair advantage over Plaintiffs as it had the sole
 6                                         -
     responsibility and decision making authority over Plaintiffs loan. Wells Fargo falsely
 7   represented to Plaintiff that it would modify their loan in an effort to silence her. But in truth,
 8
     Wells Fargo misled Plaintiff to her prejudice, resulting in the foreclosure of her home of 16 years
 9
     (Subject Property) at a trustee sale.
10

11
                                                                                              .
                     45. As a proximate result of Defendant's fraudulent acts Plaintiffs stand to incur

     substantial damages which include 1 ) loss of Subject Property, 2) loss of ownership rights under
12
     the agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage
13

14
     to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as

15   a result of the foreclosure actions.

16              46.       Plaintiffs have suffered further damages in an amount according to proof at trial .

17               47.      Defendants acted fraudulently, maliciously, and oppressively with a conscious,
18   reckless and willful disregard, and/or with a callous disregard, of the probable detrimental and
19   economic consequences to Plaintiffs and with knowledge that its conduct was substantially
20
     certain to vex, annoy, and injure Plaintiffs. Plaintiffs are therefore entitled to punitive damages
21
     under California Civil Code § 3294, in amount sufficient to punish or make an example of
22
     Defendant.
23

24                                                THIRD CAUSE OF ACTION

25                                                           NEGLIGENCE

26
                48.      All other allegations set forth in this complaint are hereby re-alleged and
27

28
     incorporated by reference.


                                                                      .
     Concetta Manzano S., George F Semeil Jr vs. Wells Fargo Bank N.A , Fay Servicing. Lt.C
                                                                                              EXHIBIT A TO NOTICE
                                                                                                              9 OF REMOVAL
                                                                                                                     Page 14
            Case
               492:20-cv-01247-TLN-CKD       Document
                 . This cause of action is brought against1 Wells
                                                             FiledFargo
                                                                   06/19/20
                                                                        and FayPage 17 of. 114
                                                                                Servicing
 1
 2
                  50.      Damages for negligent injury to person or property occurs when: ( 1 ) defendant

 3   has a legal duty of care toward the plaintiff; (2) defendants breach that duty through negligence

 4   or omission: (3) defendants' breach is the proximate cause of injury to the plaintiff; and (4) there

 5   is damage or injury to the plaintiff. Pultz v. Holgerson (1986) 184 Cal.App.3d 1110, 1117. In
 6   cases involving money lenders, there is a general presumption that there is no duty imposed on a
 7   lender in conducting "the scope of its conventional role as a mere lender of money." Nymark v.
 8
     Heart Fed. Savings & Loan Assn. (1991) 231 CalAppJd 1089, 1096. This general exemption to
 9
     the existence of a duty does not apply, however, when a mortgage lender undertakes to consider
10
     a loan modification. Daniels v. Select Portfolio Servicing, Inc. (2016) 246 Cal.App.4th 1150.
11
                     51 . Wells Fargo had a duty to act reasonably a) during the processing, handling and
12
     underwriting of Plaintiffs loan modification application and the appraisal process; b) in the
13

14
     initiation, solicitation, and representation by Wells Fargo to Plaintiff that Wells Fargo had

15   authority from the lender to modify the loan or provide a loan modification c) and in the

16                                                                                          .
     submission and processing of the proposed loan modification Wells Fargo breached this duty by

17   foreclosing on the Subject Property even though it had a completed loan modification application

18   on file for Plaintiffs.
19                   52. Defendant breached its duty to Plaintiff and was negligent in doing each of the
20
     following:
21
                               a. violating California Civil Codes in shuffling agents assigned to work with
22
                                    Plaintiff in completing their loan application, thus creating confusion on
23
                                   Plaintiff s file;
24
                                b. violating California Civil Codes in commencing foreclosure action;
25

26
                               c. failing to timely or properly submit or underwrite Plaintiffs file which could

27                                  have benefited Plaintiffs loan modification approval;

28


     Concetta ManzanoS.. George F . Semeil Jr. vs. Wells Fargo Bank N .A.. Fay Servicing, LLC   EXHIBIT A TO NOTICE
                                                                                                               10 OF REMOVAL
                                                                                                                       Page 15
           Case 2:20-cv-01247-TLN-CKD        Document
                        d. repeatedly changing           1 for
                                               its requests Filed 06/19/20 Page 18 of 114
                                                               documents to Plaintiff or making
 1

 2                                   repeated requests for documents which had already been submitted:

 3                              e. failing to use the correct figures for the income amount for Plaintiffs in July

 4                                  2019;

 5                              f. attempting to withhold from Plaintiffs;
 6                              g. participating in a wrongful foreclosure sale of Subject Property;
 7                              h. additional breaches have been identified and are not limited to the
 8
                                    examples provided in this complaint.
 9

10
                     53. As a proximate result of Defendant's fraudulent acts, Plaintiffs stand to incur
11
     substantial damages which include 1 ) loss of Subject Property, 2) loss of ownership rights under
12
     the agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage
13

14
     to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as

15   a result of the foreclosure actions.

16                   54. Plaintiffs have suffered further damages in an amount according to proof at trial.

17                   55. ft was foreseeable that if Wells Fargo did not act reasonable a) in processing,
18   handling and underwriting of Plaintiffs loan modification application; b) in the initiation,
19   solicitation, and representation by Wells Fargo to Plaintiff that Wells Fargo had authority from
20
     the lender to modify the loan or provide a loan modification; and c) in submitting and processing
21
     the proposed loan modification Plaintiffs would lose possession of Subject Property. Wells Fargo
22
     caused the Subject Property to be foreclosed on even though they had a completed loan
23
     modification application on file for Plaintiff.
24
                     56. The existence of the duty of the mortgage servicer who undertakes to consider a
25

26   loan modification to the applicant is considered in light of a balancing test as to "[1 ] the extent to

27   which the transaction was intended to affect the plaintiff, [2] the foreseeability of harm to him,

28   [3] the degree of certainty that the plaintifF suffered injury', [4] the closeness of the connection

                                                                                      .         EXHIBIT A TO NOTICE
                                                                                                                11 OF REMOVAL
     Concetla Man2ano S.. George F. Scmcil Jr. vs. Wells Fargo Bank N . A.. Fay Servicing LLC
                                                                                                                        Page 16
          Case
      between the2:20-cv-01247-TLN-CKD
                  defendant's conduct and the Document    1 ,Filed
                                              injuiy suffered       06/19/20
                                                              [5] the          Page
                                                                      moral blame     19 of to
                                                                                  attached   114
                                                                                               the
 T

 2
     defendant’s conduct, and [6] the policy of preventing future harm ." Nymark v. Heart Fed.

 3   Savings & Loan Assn. (1991) 231 CalA.pp.3d 1089, 1098.

 4                   57. The existence of Wells Fargo's duty under the six factors are met as follows:

 5                        (1) The transactions were intended to benefit plaintiffs - All of the transactions
 6                        regarding Plaintiffs loan modification and the proposed modifications were
 7                        intended to benefit Plaintiffs. Plaintiffs were in need of a loan modification so
 8
                          they could stay current in their monthly mortgage payments.
 9
                                                                               -
                          (2) Foreseeability of harm to plaintiffs It was foreseeable that Plaintiff would be
10
                          harmed if Wells Fargo did not act reasonable in the loan modification process.
11
                         Defendant had knowledge that the process and transaction would affect Plaintiffs
12
                         ability to pay their mortgage. Wells Far go was in control of the documents and
13

14
                         process to approve or deny Plaintiffs, and Wells Fargo was servicing the subject

15                       loan and has the ability to modify Plaintiffs loan in order to avoid a foreclosure

16                       sale.

17                                                                        -
                         (3) The degree of certainty is high Plaintiff has suffered financial injury and

18                       damage and more fully described herein. Plaintiff relied upon Wells Fargo and
19                       gave up the opportunity cure the arrearage, to refinance the home loan, or have a
20
                         private party provide funding on the subject property.
21
                         (4) The closeness of the connection between Wells Fargo conduct and Plaintiffs
22
                         injuiy is directly related. Plaintiff would not have lost her family home of 16
23
                         years in a foreclosure sale " but for" Wells Fargo herein described conduct.
24
                         Plaintiff had the ability to pursue other remedies and did not do so because they
25

26
                         reasonably relied upon Wells Fargo.

27

28


                                                                      .                      EXHIBIT A TO NOTICE
                                                                                                            12 OF REMOVAL
     Concena Manzano S.. George F. Scmcil Jr. vs. Wells Fargo Bank N.A. Fay Servicing. LLC
                                                                                                                    Page 17
           Case 2:20-cv-01247-TLN-CKD       Document
                    (6) The Court should prevent         1 Filed
                                                 future harm     06/19/20
                                                             by holding WellsPage
                                                                              Fargo20 of 114                  liable for its
 1
                           illegal and negligent conduct as described herein. Unfortunately, this is common
 2

 3                         conduct by Wells Fargo and its employees that must be stopped for the common

 4                        good of all borrowers, more specifically Plaintiffs in this case.

 5
                                                  FOURTH CAUSE OF ACTION
 6
                                           NEGLIGENT MISREPRESENTATION
 7

 8
                     58. All other allegations set forth in this complaint are hereby re alleged and   -
 9
     incorporated by reference.

10                   59. This cause of action is brought against Wells Fargo and Fay Servicing.

11                   60. The elements of negligent misrepresentation are similar to fraud except for the
12   requirement of scienter; in a claim for negligent misrepresentation. Plaintiff needs not allege

13   Defendant made an intentionally false statement, but simply one as to which it lacked any
14   reasonable ground for believing the statement to be tme. See Chamay v. Cobert (2006) 145
15
     Cal .App.4th 170,183.
16
                     61. As previously stated. Defendant made multiple negligent misrepresentations to
17
     Plaintiff which it had no reasonable grounds for believing were time at the time it made them .
18
     Moreover, Defendant knew or should have known of the falsity of the representations due to the
19
     nature of the loan modification and foreclosure process.
20

21
                    62. Defendant intended that Plaintiff rely on the misrepresentations; and Plaintiff

22   materially, reasonably, and justifiably relied on such representations by not taking other action to

23   prevent her home from bemg sold at foreclosure sale.

24                  63. PlaintifF does not have expertise in mortgage or foreclosure procedures or law's.
25   Plaintiff w'as induced to rely on the representations made by Defendant and the CEO, their
26   expertise in the field, and the verbal and written information given to her by them.
27
                    64. Wells Fargo was servicing the loan, had extensive knowledge and experience with
28
     the loan modification and foreclosure process, and knew, or should have known that negligent
                                                                                               EXHIBIT A TO NOTICE
                                                                                                               13 OF REMOVAL
     Concetta Manzano S.. George F. Semeil Jr. vs. Wells Fargo Bank N.A.. Fay Servicing, LLC
                                                                                                                       Page 18
         Case 2:20-cv-01247-TLN-CKD
      processing of Plaintiffs loan would resultDocument    1 Filed
                                                 in a foreclosure sale.06/19/20   Page
                                                                        Wells Fargo      21 of, 114
                                                                                    's conduct
 1                                                                                              both

 2
      verbal and written demonstrates negligence, misrepresentation and concealment of facts from

 3   Plaintiff .

 4                   65. Plaintiff reasonably and justifiably relied on the representations to her detriment

 5   by not taking other actions to prevent her home from being sold at foreclosure sale.

 6                   66. Wells Fargo and CEO Timothy Sloan's conduct, misrepresentations, and
 7   concealment of facts denied Plaintiff the requisite information or notice of the need to pursue
 8
     other remedies.
 9
                     67. As a proximate result of Defendant's fraudulent acts, Plaintiffs stand to incur
10
     substantial damages which include 1) loss of Subject Property, 2) loss of ownership rights under
11
     the agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage
12
     to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as
13
     a result of the foreclosure actions.
14

15                  68. Plaintiffs have suffered further damages in an amount according to proof at trial.

16                                                 FIFTH CAUSE OF ACTION

17                                                 PROMISSORY ESTOPPEL
18                  69. All other allegations set forth in this complaint are hereby re-alleged and
19   incorporated by reference.
20
                    70. This cause of action is brought against Wells Fargo and Fay Servicing.
21
                    71. Promissory estoppel occurs when there is: (I) a promise that is clear and
22
     unambiguous in its terms, (2) reliance by the party to whom the promise is made, (3) the reliance
23
     is reasonable and foreseeable, and (4) the party asserting the estoppel is injured by his or her
24
     reliance. Aceves .v. U.S. BankN.A. (2011) 192 Cal .App.4th 218, 225.
25

26                  72. Promissory estoppel was created by Wells Fargo when it promised Plaintiff

27                  I) Wells Fargo would competently and reliably process Plaintiffs loan modification

28                  application to avoid a foreclosure sale;


                                                                       .
     Concctta Manzano S.. George F. Semcil Jr. vs. Wells Fargo Bank N.A. Fay Servicing, LLC
                                                                                              EXHIBIT A TO NOTICE
                                                                                                              14 OF REMOVAL
                                                                                                                      Page 19
     ,         Case 2:20-cv-01247-TLN-CKD       Document
                     2) Wells Fargo would not pursue        1 Filed
                                                     foreclosure      06/19/20
                                                                 activities if WellsPage
                                                                                     Fargo22received
                                                                                              of 114
 1
                                                                                                                         a

 2
                         completed loan assistance application package;

 3                       3) Wells Fargo was submitting a proposed loan modification, for the purpose of

 4                       working jointly in order to modify Plaintiffs loan.

 5                      73. Defendant breached its promises to Plaintiffs when it 1 ) failed to competently
 6       process their loan modification; 2) submitted an incomplete and/or incorrect loan modification
 7       package on behalf of Plaintiffs; 3) commenced foreclosure process by filing an NOD and NOS
 8
         on the Subject Property despite having in its possession a completed loan application from
 9
         Plaintiffs; and 5) caused the trustee sale of Subject Property to take place on May 26, 2020.
10
                        74. Plaintiff detrimentally relied upon Defendant's verbal and written promises and
11
         continued to communicate with Wells Fargo and submit documents as requested, and did not
12
         take any further actions to stop the foreclosure sale.
13

14
                        75. Plaintiffs reliance was reasonable as any reasonable person in their shoes would

15       be assured that no foreclosure action would commence until Wells Fargo had investigated and

16       competently reviewed all proper information and documentation regarding Plaintiffs file and

17       loan modification.
18                      76. As a proximate result of Defendant's fraudulent acts, Plaintiffs stand to incur
19       substantial damages which include 1) loss of Subject Property, 2) loss of ownership rights under
20
         the agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage
21
         to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as
22
         a result of the foreclosure actions.
23

24
                                                                        .
                        77. As a direct and proximate result Plaintiffs have suffered, and will continue to

         suffer, general, special and emotional damages in an amount according to proof at trial.
25
                                                     SIXTH CAUSE OF ACTION
26

27                                      WRONGFUL FORECLOSURE VIOLATIONS

28


                                                                                                EXHIBIT A TO NOTICE
                                                                                                                15 OF REMOVAL
         Concetta Manzano S.. George F. Semeil Jr. vs. Wells Fargo Bank NA.Fay Servicing, LLC
                                                                                                                        Page 20
             Case 2:20-cv-01247-TLN-CKD          Document      1 Filed 06/19/20    Page 23 of 114
 ‘1               78. All other allegations set forth in this complaint are hereby re alleged and      -
 2
       incorporated by reference.

 3                    79. This cause of action is brought against Wells Fargo and Fay Servicing.

 4                    80. Wrongful foreclosure occurs when: (1) the trustee or mortgagee caused an illegal,

 5    fraudulent, or willfully oppressive sale of real property pursuant to a power of sale in a mortgage
 6    or deed of trust: [and ] (2) the party attacking the sale ( usually but not always the trustor or
 7    mortgagor) was prejudiced or harmed. Miles v. Deutsche Bank National Trust Co. (2015)
 8
      236Cal.App.4th 394,408.
 9
                      81 . Defendant engaged in wrongful foreclosure when it willfully and fraudulently
10
      failed to comply with California Civil Code sections 2924.11, 2923.7, 2924.17. Defendant's
11
      fraudulent conduct invalidates the foreclosure sale scheduled for May 26, 2020, as a matter of
12
      law.
13

14
                      82. Further, Defendant's fraudulent conduct included broken promises, intentional

15    misrepresentation to Plaintiffs, and false and misleading information to Plaintiff regarding the

16    status of her loan modification, thereby causing Plaintiffs home to be wrongfully foreclosed on.

17                    83. Defendant's continued intentional misrepresentations regarding the status of
18    Plaintiffs loan modification were in bad faith, and Plaintiff relied upon Defendant to her
19
      detriment. Specifically, Plaintiff did not seek other means by which to preserve ownership of
20
      their home. As a result. Defendant should be estopped from benefitting from its continued
21
      statutory violations and conduct.
22
                     84. Defendant failed to make a good -faith effort to carry out the loan modification
23
      process despite repeated representations, assurances, and offers otherwise, and misrepresented
24
      and misled Plaintiff as to the status of the loan modification process on multiple occasions as
25

26    more fully described herein .

27

28


                                                                       .                       EXHIBIT A TO NOTICE
                                                                                                               16 OF REMOVAL
      Concctta Manzano S.. George F Semeil Jr. vs. Wells Fargo Bank N.A . Kay Servicing. LLC
                                                                                                                       Page 21
           Case 2:20-cv-01247-TLN-CKD
                 85. Plaintiff is informed and Document
                                               believes and1thereupon
                                                               Filed 06/19/20   Page 24 of 114
                                                                      alleges that Defendant made
 1
      false and malicious statements regarding Plaintiffs, which statements themselves were
 2

 3   detrimental to Plaintiffs preserving their home.

 4                   86. As a proximate result of Defendant's unlawful conduct, Plaintiffs stand to incur

 5   substantial damages which include 1 ) loss of Subject Property , 2) loss of ownership rights under
 6   the agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage
 7   to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as
 8
     a result of the foreclosure actions.
 9
                     87. Plaintiffs have suffered further damages in an amount according to proof at trial.
10
                     88. Defendant acted fraudulently, maliciously, and oppressively with a conscious,
11
     reckless and willful disregard , and/or with a callous disregard , of the probable detrimental and
12
     economic consequences to Plaintiff and with knowledge that its conduct was substantially certain
13

14
     to vex, annoy , and injure Plaintiffs. Plaintiff is therefore entitled to punitive damages under

15   California Civil Code § 3294, in amount sufficient to punish or make an example of Defendant.

16                                              SEVENTH CAUSE OF ACTION

17                                                  BREACH OF CONTRACT
18                  89. All other allegations set forth in this complaint are hereby re alleged and   -
19   incorporated by reference.
20
                    90. This cause of action is brought against Wells Fargo and Fay Servicing.
21
                    91 . Breach Of contract occurs when there is I ) a contract between the parties, 2)
22
     Plaintiff did everything that was substantially required of her under the contract or was excused
23
     for any nonperformance, 3) Defendants failed to do what was substantially required of them , and
24
     4) Plaintiff was damaged as a result of the breach. CDF Firefighters v . Maldonado (2008) 158
25

26
     Cal .App.4th 1226.

27                  92. On July 2017, the parties entered into a contract when Wells Fargo offered

28   Plaintiff the terms of a loan modification and told Plaintiff that it would submit the proposal and

                                                                                              EXHIBIT A TO NOTICE OF REMOVAL
                                                .
     Conceits Manzano S.. George F. Scmcil Jr. vs Wells Fargo Bank N.A.. Fnv Servicing. LLC                   17
                                                                                                                       Page 22
         Case
      would keep2:20-cv-01247-TLN-CKD        Document
                 her informed. Plaintiff accepted         1 Filed
                                                  the proposal     06/19/20 Page
                                                               and communicated her25 of 114
                                                                                   intentions to

      multiple parties including persons at Wells Fargo such as Melinda Medina.
 2

 3                   93. Wells Fargo breached the contract 1) by not providing the required information,

 4   2) by incorrectly calculating the income amounts for Plaintiff and for Plaintiffs husband, 3) by

 5   concealing all these facts from Plaintiffs preventing her from correcting Wells Fargo's faulty
 6   information, and 4) by misleading Plaintiff as to the status of her new modification.
 7                   94. Plaintiff relied upon the existence of Wells Fargo's promise of a new loan
 8
     modification and thereafter went on what essentially became a wild goose chase responding to a
 9
     litany of requests and conversations, all leading to the same dead end as before; all this at a time
10
     in which Plaintiffs efforts could have been better spent securing alterative forms of financing or
11
     correcting Wells Fargo's previous mistakes in order to revive her eligibility for home loan
12
     modification.
13

14                                                                                    .
                    95. As a proximate result of Defendant's breach Plaintiffs stand to incur substantial

15   damages which include 1 ) loss of Subject Property, 2) loss of ownership rights under the

16   agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage to

17   their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as a
18   result of the foreclosure actions.
19                  96. Plaintiffs have suffered further damages in an amount according to proof at trial.
20
                                                 EIGHTH CAUSE OF ACTION
21
                         BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
22
                    97. All other allegations set forth in this complaint are hereby re-alleged and
23
     incorporated by reference.
24
                    98. This cause of action is brought against Wells Fargo and Fay Servicing.
25

26
                    99. The implied covenant of good faith and fair dealing is to ensure compliance with

27   the terms of the contract. Pasadena Live, LLC v. City of Pasadena ( 2004) 114 Cal.App.4 th 1089,

28   1093-94.

                                                                                             EXHIBIT A TO NOTICE
                                                                                                             18 OF REMOVAL
                        .
     Conceua Manzano S. George F- Semcil Jr. vs. Wells Fargo Bank N.A., Fay Servicing. LCC
                                                                                                                     Page 23
           Case 2:20-cv-01247-TLN-CKD
                 100.                        Document
                          At all relevant times. Plaintiff1wasFiled 06/19/20 Page 26 of 114
                                                                in privity of contract with Defendant
 1

 2
      Wells Fargo and in accordance with the loan modification process, the new proposed

 3    modification agreement, and promises made by Wells Fargo and its agents. Defendant had an

 4    ongoing duty of good faith and fair dealing between the parties.

 5                   101.             At all times relevant in this case, there existed an implied covenant of

 6   good faith and fair dealing requiring Defendant to safeguard, protect, or otherwise care for the
 7   assets and rights of Plaintiff. Said covenant prohibited Defendant from activities interfering with
 8
     or contrary to the rights of Plaintiffs.
 g
                     102.           Defendant breached that duty by its purposeful mishandling of Plaintiffs
10
     loan modification application including but not limited to agent shuffling, negligently and
11
     intentional misrepresenting the facts to Plaintiff, and breaking promises of personal assurance.
12
                     103.           By way of example. Wells Fargo continually grossly mishandled and
13

14
     misplaced information submitted to Wells Fargo by Plaintiffs, made false statements on

15   Plaintiffs behalf to third parties, and told Plaintiffs that it was working on a loan modification.

16   Plaintiff reasonably and detrimentally relied upon Defendant’s assurances and took no

17   independent action to avoid a foreclosure sale.
18                  104.            By way of further example. Wells Fargo was aware of the mishandling of
19   tire loan modification and faulty information given to Plaintiff regarding the modification and
20
     proposal to KYHC, but refused to act in good faith and acted negligently and fraudulently by
21
     inducing Plaintiffs reliance.
22
                    105.            In addition to the other allegations herein. Plaintiff alleges that Defendant
23
     breached the covenant by commencing foreclosure proceedings which violated California Civil
24
     Code 2924.JJ, 2923.7, 2924.17 on the Subject Property lawfully belonging to them.
25

26
                    106.                                                                               .
                                    As a proximate result of Defendant's unlawful conduct Plaintiffs stand to

27   incur substantial damages which include 1 ) loss of Subject Property, 2) loss of ownership rights

28                              .
     under the agreement 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5)

                                                                                             EXHIBIT A TO NOTICE OF REMOVAL
                                                                      .
     Concctta Manzano S„George F. Semeil Jr. vs. Wells Fargo Bank N.A. Fay Servicing, l LC
                                                                                      -                      19       Page 24
         Case
      damage to2:20-cv-01247-TLN-CKD          Document
               their credit. Plaintiff continues           1 Filed, 06/19/20 Page 27 of 114
                                                 to suffer hardship
 1
                                                                    emotional pain, humiliation and

 2
      distress as a result of the foreclosure actions.

 3                    107.            Plaintiffs have suffered further damages in an amount according to proof

 4    at trial.

 5                                                   NINTH CAUSE OF ACTION
 6                            VIOLATION OF BUSINESS AND PROFESSIONS CODE
 7                   108.             All other allegations set forth in this complaint are hereby re-alleged and
 8
     incorporated by reference.
 9
                     109.            This cause of action is brought against Wells Fargo and Fay Servicing.
10
                     110.             The unlawful acts and practices of Defendant alleged herein constitute
11
     unlawful or unfair business practices within the meaning of California Business and Professions
12
     Code § J 7200, et seq. which prohibits acts of unfair competition, which means and includes any
13

14
     "fraudulent business act or practice" and conduct which is "likely to deceive" and is "fraudulent"

15   within the meaning of Section J 7200.

16                   111.                                                          .
                                     Specifically. Defendant violated California Civil Code 2924.11, 2923.7,

17   2924.17. Wells Fargo deceived and intentionally misled Plaintiff to their detriment by
18   representing to them it was processing their loan modification in good faith, when it was not.
19   Defendant's wrongful and negligent misconduct demonstrates a likely patten that would mislead
20
     the general public in their efforts to obtain a loan modification and regarding foreclosure status.
21
                     112.            Defendant's false and misleading advertising also falls within the meaning
22
     of Business and Professions Code Section 17200 and presents a continuing threat to members of
23
     the general public and other consumers who will be defrauded into having their property
24
     improperly sold at foreclosure. Plaintiff and other members of the general public have no other
25

26   adequate remedy of law.

27

28

                                                                                                EXHIBIT A TO NOTICE
                                                                                                                20 OF REMOVAL
     Concctta Manzano S.. George F. Semeii Jr. vs. Wells Fargo Bank N.A ., Fay Servicing. LLC                           Page 25
 '1
                 1]3        .
            Case 2:20-cv-01247-TLN-CKD         Document
                           Plaintiff alleges that         1 Filed
                                                  by engaging in the 06/19/20   Page 28 of 114
                                                                     above described acts and/or

       practices, Defendant has violated several California laws and regulations and said predicate acts
 2

 3     are therefore per .se violations of California Business c& Professions Code section 17200, el seq.

 4                    114.            Plaintiffs alleges that Defendant's misconduct, as alleged herein, gave and

 5    have given Defendant an unfair competitive advantage over its competitors. The scheme
 6    implemented by Defendant was designed to defraud California consumers, in this case Plaintiffs,
 7
      and to enrich Defendant.
 8
                      115.           The foregoing acts and practices by Defendant were the proximate cause
 9
      of substantial harm to California consumers and specifically to Plaintiffs. The harm to Plaintiff
10
      and to members of the general public outweighs the utility of Defendant's policy and practices.
11
      Consequently , Wells Fargo's policy and practices constitute an unlawful business act or practice
12
      within the meaning of Business and Professions Code Section 17200. Further, the foregoing
13

14
      conduct threatens an incipient violation of a consumer law, or violates the policy or spirit of such

15

16                   116 .           Asa proximate result of Defendant's wrongful conduct, Plaintiffs stand to

17

18

19
      damage to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and
20
      distress as a result of the foreclosure actions.
21
                     117.            Plaintiffs have suffered further damages in an amount according to proof
22

23
                                                   TENTH CAUSE OF ACTION
24
                                               BREACH OF FIDUCIARY DUTY
25

26                   118.            All other allegations set forth in this complaint are hereby re-alleged and

27

28                   119.            This cause of action is brought against Wells Fargo and Fay Servicing.

                                                                                              EXHIBIT A TO NOTICE
                                                                                                              21 OF REMOVAL
      Concetta Manzano S„George F- Semeil Jr. vs. Welts Fargo Bank N.A.. Fay Servicing, LLC
                                                                                                                      Page 26
           Case 2:20-cv-01247-TLN-CKD
                 120.                       Document
                          At all times relevant         1 Filed
                                               . Wells Fargo      06/19/20
                                                             created , acceptedPage  29 ofin114
                                                                                and acted    a
 1
      fiduciary relationship of great trust and acted for, and was the servicer of the Subject Property for
 2

 3   the benefit of Plaintiffs, as defined herein and more specifically in the Negligence cause of action

 4   addressing the duty owed to borrower in a loan modification. As such. Wells Fargo had a duty to

 5   competently process Plaintiffs loan modification once it had undertaken the task.

 6                   121.            214. Wells Fargo further placed itself in a position of trust by virtue of the
 7   expertise represented by and through its employees and Wells Fargo CEO, as more fully defined
 8
     herein.
 9
                     122.           Defendant breached its fiduciary duty owed to Plaintiffs as it has acted and
10
     continues to act for its own benefit and to the detriment of Plaintiff.
11
                    123.            Among other things. Wells Fargo represented it was processing Plaintiffs
12
     loan modification but acted without due care to the best interests of Plaintiff or for the protection
13

14

15                  124.            Asa direct and proximate result of the breach of the fiduciary duties,

16   Plaintiff has suffered economic damages and loss of funds and payment of fees improperly

17

18                  125.            As a proximate result of Defendant's unlawful acts, Plaintiffs stand to
19

20

21
     damage to their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and
22
     distress as a result of the foreclosure actions.
23
                     126.           As a direct and proximate result, Plaintiff has suffered, and will continue
24
     :o suffer, general, special and emotional damages in an amount according to proof at trial.
25

26
                                                   SEVENTH CALIE OF ACTION

27                                            VIOLATIONS OF CIVIL CODES

28                               VIOLATIONS OF CIVIL CODE SECTION 2924.11


                                               .                                             EXHIBIT A TO NOTICE
                                                                                                             22 OF REMOVAL
     Concetta Manzano S.. George F.Semeil Jr. vs Wells Fargo Bank N.A.. Fay Servicing, LLC
                                                                                                                     Page 27
           Case 2:20-cv-01247-TLN-CKD
                 127.                       Document
                                                set forth 1in this
                                                               Filed 06/19/20are Page
                                                                                 hereby30
                                                                                        re of 114 and
                          All other allegations                    complaint               alleged              -
      incorporated by reference.
 2

 3                   128.            This cause of action is brought against Wells Fargo and Fay Servicing.

 4                   129.            California Civil Code § 2924.11 (a) provides "[i]f a borrower submits a

 5   complete application for a foreclosure prevention alterative offered by, or through, the borrower's
 6   mortgage servicer, a mortgage servicer, trustee, mortgagee, beneficiary, or authorized agent shall
 7   not record a notice of sale or conduct a trustee's sale while the complete foreclosure prevention
 B
     alterative application is pending, and until the borrower has been provided with a written
 9
     determination by the mortgage servicer regarding that borrower's eligibility for the requested
10
     foreclosure prevention alternative." (Civil Code if 2924.11 (a)
11
                     130.            An application is deemed "complete" when a borrower has supplied the
12
     mortgage servicer with all documents required by the mortgage servicer within the reasonable
13

14
     timeframes specified by the mortgage servicer." Civil Code § 2924.11 (f )

15                   131.           California Civil Code § 2924. JJ (b) provides "[following the denial of a

16

17

18

19

20
                    132.            Wells Fargo violated Civil Code § 2924. JJ (a) that required the
21
     :onsideration a Plaintiffs pending loan application before foreclosure action was taken .
22
                    133.            Plaintiff had submitted all requested documents and received no
23
     lotification that any documents were missing - her application was complete.
24
                    134.            Despite having this complete loan modification application in their
25

26
     possession and       control Wells Fargo commenced foreclosure proceedings and caused a Notice of

27   Default to be recorded on the Subject Property . Wells Fargo never processed Plaintiffs loan

28


                                                                                               EXHIBIT A TO NOTICE
                                                                                                               23 OF REMOVAL
     Concetta Manzano S.. George F. Scmcil Jr. vs. Wells Fargo Bank N.A.. Fay Servicing. LLC
                                                                                                                       Page 28
         Case 2:20-cv-01247-TLN-CKD
      application as described in further detailDocument 1 Wells
                                                below. When Filed Fargo
                                                                  06/19/20  Page 31 of 114
 1
                                                                        commenced foreclosure
      proceedings, this constituted dual tracking.
 2

 3                    135.            Wells Fargo violated Civil Code § 2924 JJ (b) which requires a mortgage

 4   servicer to identify with specificity in writing the reasons for the denial. Since Wells Fargo never

 5   processed Plaintiffs loan application and/or obtained needed documents relating to such

 6   application, it follows that Wells Fargo did not provide Plaintiff a written notice identifying with
 7   specificity the reasons for denial of her application. In fact. By the end of 2016, Wells Fargo was
 8
     grossly mishandling Plaintiffs loan modification file by failing to keep track of the multiple
 9
     documents submitted by Plaintiff and by providing inaccurate information.
10
                     136.            Plaintiff had by now demonstrated herself ready, willing, and able at a
11
     moment's notice to submit any supplemental documents as might be needed or was requested by
12
     Wells Fargo; a fact which would have been well known to her SPOC, particularly if Wells Fargo
13

14

15

16

17                   137.            Wells Fargo cannot circumvent its obligations under Civil Code section
18   2924.11 by creating a moving target with respect to what constitutes a complete application, by
19
     requesting the same documents over and over again, or delaying in order to consider the
20
     documents lapsed or expired due to time sensitivity. Additionally, Wells Fargo cannot employ a
21
     process of an ever-revolving Home Preservation Specialist (SPOC) which creates chaos with no
22
     3ne   seeming to agree on the missing documents, results in them mishandling Plaintiffs file and
23
     inadequately informing Plaintiff of the status of her loan modification request. Wells Fargo was
24

25

26   ipplication before commencing foreclosure action, and failed to do so.

27

28


                                                                     .                          EXHIBIT A TO NOTICE
                                                                                                                24 OF REMOVAL
     Concctla Manzanci S., George F. Semeil Jr. vs. Wells Fargo Bank N A.. Fay Servicing, LLC
                                                                                                                        Page 29
          Case 2:20-cv-01247-TLN-CKD
                138.                      Document
                          The gross negligence        1 Filed
                                               and fraudulent   06/19/20
                                                              conduct      Page 32calls
                                                                      of Defendant of 114
                                                                                                                     into
      question the validity and completeness of other loan modification applications submitted by
 2

 3   Plaintiff, at the behest of Wells Fargo, in or about July 2009.

 4                   139.            Defendant's violation of Civil Code Section 2924.11 renders its Notice of

 5   Default ("NOD") void, as a matter of law. Without a valid NOD, Defendant's Notice of Sale, was
 6   also void, as a matter of law.
 7                   140.            As a proximate result of Defendant's violation of Civil Code Section
 8
                                                                                           .
     2924.11, As a proximate result of Defendant's fraudulent acts Plaintiffs stand to incur substantial
 9
     damages which include 1 ) loss of Subject Property , 2) loss of ownership rights under the
10
     agreement, 3) fees and costs in litigation, 4) eviction from their home of 16 years, 5) damage to
11
     their credit. Plaintiff continues to suffer hardship, emotional pain, humiliation and distress as a
12
     result of the foreclosure actions.
13

14
                     141.            Plaintiffs have suffered further damages in an amount according to proof

15   at trial.

16                   142.            PlaintifF is entitled to recover treble damages as Plaintiff alleges

17   Defendant's unlawful conduct was intentional or reckless, or resulted from willful misconduct.
18                              VIOLATION OF CALIFORNIA CIVIL CODE 2923.7
19
                     143.           All other allegations set forth in this complaint are hereby re-alleged and
20

21
                    144.            This cause of action is brought against Wells Fargo and Fay Servicing.
22
                    145.            California Civil Code 2923.7 states: "(a) Upon request from a borrower
23
     who requests a foreclosure prevention alternative, the mortgage servicer shall promptly establish
24
     i single    point of contact and provide to the borrower one or more direct means of communication
25

26   with the single point of contact." Civil Code 2923.7(a) Civil Code 2923.7 further states that the

27   single point of contact will communicate the process to the borrower, coordinate receipt of all

28


     Concetta Manzano S.. George p. Semeil Jr. vs. Wells Fargo Bank N.A.. Fay Servicing. LLC   EXHIBIT A TO NOTICE
                                                                                                                25 OF REMOVAL
                                                                                                                        Page 30
         Case 2:20-cv-01247-TLN-CKD
      documents                             Document
                needed, and "timely, accurately          1 Filedinform
                                                , and adequately  06/19/20   Page 33
                                                                       the borrower    of 114
                                                                                    of the
 1                                                                                         current
     status of the foreclosure prevention alterative. Cv. Code 2923.7(b) (I)-{5)
 2

 3                   146.            California Civil Code 2923.7(c) states: "The single point of contact shall

 4   remain assigned to the borrower's account until the mortgage servicer determines that all loss

 5   mitigation options offered by, or through, the mortgage servicer have been exhausted or the

 6   borrower's account becomes current."
 7                   147.           Wells Fargo violated Civil Code 2923.7 subsection (c) by shuffling the
 8
     SPOCs responsible for communicating with Plaintiff as many four (4) times in one month.
 9
     Moreover, Wells Fargo changed the single point of contact ("SPOC") many times.
10
                    148.            As a result of the SPOC shuffling, Plaintiffs were required to resubmit
11
     numerous documents that had been previously submitted to various SPOCs. As such, the proper
12
     documentation was not considered when evaluating Plaintiffs request for loan modification and
13

14
     was improperly cancelled or denied.

15                  149.            California Civil Code 2923.7(e) states: "The mortgage servicer shall

16   ensure that each member of the team is knowledgeable about the borrow'er's situation and current

17   status in the alternatives to foreclosure process." Wells Fargo's violation of this statute is
18   evidenced in the fact that Plaintiff s complete loan modification application was not properly or
19   timely processed as no knowledgeable team or personnel w'as provided to oversee or manage her
20
     file.
21
                    150.            Wells Fargo violated California Civil Code 2923.7(e) by shuffling the
22
     SPOCs and denying Plaintiff the knowledgeable personnel or a team to oversee or process her
23
     file. Wells Fargo also violated the statute by failing to have access to current information and
24
     personnel sufficient to timely, accurately, and adequately inform Plaintiff of the current status of
25

26   her foreclosure prevention alternatives.

27

28


                                                                                             EXHIBIT A TO NOTICE
                                                                                                             26 OF REMOVAL
     Concerns Manzano S„George F. Semeil Jr. vs. Wells Fargo Bank N.A., Fay Servicing. LLC
                                                                                                                     Page 31
           Case 2:20-cv-01247-TLN-CKD
                 151.     These events wereDocument
                                            not isolated1to Filed
                                                            a one-06/19/20   Page on
                                                                   time occurrence 34Plaintiff
                                                                                      of 114 s file.


 2
      In fact, she experienced many occurrences of requests and re-requests of lost or misplaced

 3   documents and of failed communications throughout 2016 and 2017.

 4                    152.            Well Fargo's process cannot be seen to have reasonably complied with the

 5   statues. The revolving SPOCs and resulting gross mishandling of Plaintiff s file by early 2017,
 6   caused Plaintiffs file to balloon to over 600 pages. This fact is made more egregious in that Wells
 7   Fargo knew by December of 2016, that Plaintiff had complained to the Consumer Financial
 B
     Protection Bureau (CFPB) that the revolving door of Home Preservation Specialist (SPOCs) was
 9
     severely impacting her ability to work with Wells Fargo and to complete her application.
10
                     153.             Wells Fargo violated C/V/7 Code 2925.7(b)(5)(e) which states "[t]he
11
     mortgage servicer shall ensure that each member of the team is knowledgeable about the
12
     borrower's situation and current status in the alteratives to foreclosure process."
13

14
                     154.            In this case. Wells Fargo input the incorrect DTI percentage and incorrect

15   income amounts for Plaintiffs loan modification, preventing a properly and efficient evaluation

16   of the modification. Updated information Plaintiff provided was not used, presumably due to the

17   SPOC shuffling between multiple people, even when Plaintiff received confirmation of Wells
18   Fargo’s receipt of these documents. Wells Fargo failed to ensure that the SPOC was
19   knowledgeable about the borrower's situation.
20
                     155.                                                                        -
                                     Wells Fargo's ongoing conduct was not a one time occurrence, but part of
21
     a company -wide business practice and indicative of the standard of care shown to Plaintiffs
22

23
                     156.            As a result of the multiple SPOCs failure to monitor die loan modification
24
     documents. Plaintiff s loan modification application was never properly evaluated. The revolving
25

26   door of Home Preservation Specialist (SPOCs) was integral to Wells Fargo's ushering Plaintiff

27   through a process that led only to guaranteed failure and the loss of her family home.

28


     Concerts Manzano S.. George F. Scmcil Jr. vs. Wells Fargo Bank N .A ., Fay Servicing. LLC   EXHIBIT A TO NOTICE
                                                                                                                 27 OF REMOVAL
                                                                                                                         Page 32
         Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 35 of 114
                157.     As a proximate result of Defendant's violation of Civil Code Section

 2
      2923.7, Plaintiffs stand to incur substantial damages which include 1) loss of Subject Property,

 3    2) loss of ownership rights under the agreement, 3) fees and costs in litigation, 4) eviction from

 4    their home of 16 years, 5) damage to their credit Plaintiff continues to suffer hardship,

 5   emotional pain, humiliation and distress as a result of the foreclosure actions.
 6                   158.            Plaintiffs have suffered further damages in an amount according to proof
 7   at trial.
 8
                     159.            Plaintiff is entitled to recover treble damages as Plaintiff alleges
 9
     Defendant's unlawful conduct was intentional or reckless, or resulted from willful misconduct.
10
                                                     PRAYER FOR RELIEF
11
     WHEREFORE, Plaintiffs prays for judgement against Defendants as follows:
12
               a. For compensatory damages in an amount of $400,000.00 against Wells Fargo Bank
13

14
     and $286,000.00 against Fay Servicing.

15               b. For special damages in an amount to be determined by proof at trial;

16             c. For general damages in an amount to be determined by proof at trial;

17             d. For punitive damages;
18             e. For attorney’s fees and costs of this action pursuant to Cal. Civ. Code § 2924.12 et seq.;
19             f. For statutory and treble damages pursuant to Cal. Civ. Code § 2924.12 et seq.;
20
               g. For any prejudgment or other interest according to law; and
21
               h. For such other relief as the Court deems just and proper.
22

23   Respectfully submitted,
24

25

26

27
     DATED /2f 7



     DATED: C\£
                 -
                     /   ^
                         ~
                             P/
                             / ^
                          ffiG /
                                20   j)



                                            2J)
                                                                            CONCETTAMANZANOS.                 P
                                                                                                                  ft A

                                                                                                                              i

28                                                                                RQKF. SEMEIL JR


                                 .                                . ..            .
     Concctia Manzano S., George F Scmeil Jr. vs. Wells Fargo Bank N A Fey Servicing LLC                 28
                                                                                           EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                    Page 33
        Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 36 of 114
 1

 2                                            VERIFICATION TO COMPLAINT

 3              We, CONCETTA MANZANO S. and GEORGE F. SEMEEL JR., attest that we have read

 4    the attached Verified Complaint for Damages and hereby attest to the truth of all matters asserted

 5    therein except for those alleged on information and belief we declare under penalty of perjury,
 6    under the laws of the United States of America and the laws of the State of California that the
 7   foregoing is true and correct to the best of my personal knowledge.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Concelta Manzano S, George F SemeiJ Jr. vs. Weils Fargo Bank N.A.. Fay Servicing, LLC                 29

                                                                                             EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                      Page 34
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 37 of 114




           EXHIBIT "A"


                                                EXHIBIT A TO NOTICE OF REMOVAL
                                                                         Page 35
.•
           £ OH 3.0-105
 Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 38 of 114
 V



     RECORDING REQUESTED BY:
     WORLD SAVINGS BANK
                                                                       Dorado, Countv Recorder
                                                                   lillias Schultz Co Recorder Office
     WHEN RECORDED         MAIL TO:                            DOC- 2004-0095851-00
     WORLD SAVINGS                                             ftcel      5-PLflCER   TITLE CO
     FINAL DOCUMENTATION                                       Monday .       NOV 22,      2004   14:30:00
     CLOSING DEPARTMENT                                        Til Pd          $57.60             Kbr-6666557429
     P.O.    BOX   659548                                                                             JLB/Cl/l-17
     SAN    ANTONIO,      TX     78265-9548


     LOAN NUMBER:              0026149005


     NOTE AMOUNT:              S422.000.00




                                                                              FOR RECORDER'S USE ONLY

                                                    DEED OF TRUST

     THIS IS A FIRST OEED OF                 TRUST WHICH SECURES A NOTE WHICH CONTAINS
     PROVISIONS ALLOWING FOR                 CHANGES IN MY INTEREST RATE, FREQUENCY AND
     AMOUNT OF         PAYMENTS        AND   PRINCIPAL         BALANCE              (INCLUDING         FUTURE          ADVANCES
     ANO    DEFERRED      INTEREST).         AT    LENDER'S OPTION                    THE SECURED NOTE                      MAY BE
     RENEWED      OR   RENEGOTIATED.


     THE MAXIMUM AGGREGATE PRINCIPAL BALANCE SECURED BY THIS DEED OF
     TRUST IS    S527.500.00 WHICH IS  125% OF THE ORIGINAL PRINCIPAL
 NOTE       AMOUNT.



      I.    DEFINITIONS OF WORDS USED IN THIS DEED OF TRUST
            (A)    Security Instrument. This Deed of Trust, which is dated                        NOVEMBER             16,
 2004"       will be called the "Security Instrument"


            (B)    Borrower.     CONCETTA S.          MANZANO.            A MARRIED WOMAN




 sometimes will be called "Borrower* and sometimes simply "I" or "me."

            (C)    Lender. WORLD SAVINGS BANK,                         FSB.
                                                                                                ITS SUCCESSORS AND/OR
 ASSIGNEES, will be called "Lender* Lender is                      A    FEDERAL       SAVINGS          BANK
     ......                       js   organized   and    exists    under     the   laws   of   the   United   States.       Lender's



 address is       1901   HARRISON         STREET.         OAKLAND.            CALIFORNIA              94612.




                                                                                                        01562731
                                                                                                          *    0   0    3    *

 SOCOIA CDX22.07/4 071 AO) A                       Page   1                           CA


 DEFERRED IJ.TERES T                    OEED OF TRUST -ADJUSTABLE                                        UKOEB'5       0»   OBIT




                                                                                           EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                    Page 36
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 39 of 114
           ' 09585 I
                                                                                   002614900S
        (D)    Note. The note signed by Borrower and having the same date as this Security
 Instrument, including all extensions, renewals, substitutions and modifications thereof, witl be
 called        the        "Note."   The    Note           shows       that    I    owe      Lender         the    original        principal    amount    of
 U.S.      S422.000.00                 *       "    TNote Amount"),               plus     accrued         and     deferred         interest    and    such
 other         amounts as stated in the Note I have promised                                    to        pay    this debt in monthly payments
 and to pay the debt in full by DECEMBER                                     15,       2034.


               (0           Property. The property that is described below in Section ill entitled "Description
 of the Property" will be called the "Property."


               (F)          Sums Secured.            The amounts             described below in                  Section     II   entitled "Borrower's
 Transfer of Rights in the Property" sometimes will be called the "Sums Secured"


               (G)          Person. Any person, organization, governmental authority or other party wiil be
called Terson"


               (H)          Trustor, Beneficiary,               Trustee.          Borrower           is     the     "Trustor,"         Lender     is    the
Beneficiary" and                 GOLDEN             WEST       SAVINGS            ASSOCIATION                   SERVICE           CO..     A
CALIFORNIA CORPORATION                                    •    "                   *   *   is the "Trustee



  II.          BORROWER'S TRANSFER OF RIGHTS IN THE PROPERTY
               I irrevocably grant and convey the Property to the Trustee, in trust for Lender, with a
power of              sale subject        to       the terms of         this Security         Instrument This means that                       by signing
this Security Instrument                   I       am giving Lender and Trustee                      those rights          that are stated in this
Security Instrument and also                         those rights that             the law gives to lenders who are beneficiaries
of a deed of trust and to trustees of a deed of trust I am giving Lender and Trustee these
rights to protect Lender from possible losses that might result if I fail to:

                  0    pay all amounts owed to Lender under the Note and all other notes secured
by      this    Security Instrument, called the "Secured Notes," including future advances made by
Lender 2nd any changes to the Secured Notes made with the written consent of Lender;


                      GO      pay, with interest, any amounts that Lender spends under Paragraphs 2 and 7
below to protect the value of the Property and Lender's rights in the Property; and


                      05}     keep all of my other promises and agreements under this Security Instrument
the Secured Notes and any changes to the Secured Notes made with the written consent of
Lender.




III.       DESCRIPTION OF THE PROPERTY
                give Trustee rights in the Property described below:


                      0       The property which is located at 4202 ARENZANO WAV,                                                  EL DORADO
HILLS.               CA       95762.       "                                                                                           °   °    The legal
description of the Property is                         attached as           Exhibit "A" which is                made a part of this Security
Instrument This Property is called the "Described Property."

                     (ii)     All buildings         and       other    improvements            that        are     located        on   the     Described
Property;




S3S3131 Cai?Z.OM«-oa A013                                                         DEED OF THUSTADJUSTAELE                                               CA

OEFOTED IJfTEESr                                                                            Pago 2




                                                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                           Page 37
Case 2:20-cv-01247-TLN-CKD
        095851             Document 1 Filed 06/19/20 Page 40 of 114

                                                                               0026149005
           Gfi)  All rights in other property that I have as owner of the Described Property.
 These rights are known as easements, rights and appurtenances attached to the Property;

               Civ)   All rents or royalties and other income from the Described Property;


           M    All mineral, oil and gas rights and profits, water rights and stock that are part
 of the Described Property;


               fvn)   Ail rights that I have in the land which lies in the streets or roads in front of,
 behind or next to, the Described Property;


              (vii)   All fixtures that are now or in the future will be on the Described Property or
 on the property described in subsection (if) of this Section;


             (viiO    All of the rights      and property described in subsections (ii) through (vir) of this
 Section that I acquire in the future;


              Ox)     All replacements of            or additions to the property           described in subsections (ii)
through (vuQ of this Sectioa* and


               (x)    Ail of the amounts that I pay to Lender under Paragraph 2 below.



  IV.     BORROWER'S           RIGHT   TO    GRANT        A   SECURITY         INTEREST       IN   THE    PROPERTY      AND
          BORROWER'S OBLIGATION TO DEFEND OWNERSHIP OF THE PROPERTY
          I promise that (i) I lawfully own the Property; (ii) I have the right to grant and convey
the     Properly      to   Trustee;    and   flii)    there   are   no       outstanding     claims,     charges,   liens   or
encumbrances against the Property, except for those which are of public record.

          I give a general warranty of title to Lender. This means that I will be fully responsible
for any losses which Lender suffers because someone other than myself and the Trustee has
some of the rights in the Property which 1 promise that I have. I promise that I will defend
my ownership of the Property against any claims of such rights.



                                                        COVENANTS



I promise and I agree with Lender as follows:

 I.       BORROWER'S PROMISE TO PAY
         I will pay to Lender, on time, all principal and interest due under the Secured Notes
and any prepayment and late charges due under the Secured Notes.

 Z       PAYMENTS FOR TAXES AND INSURANCE
         IA) Borrower's Obligations
                 I will pay all amounts necessary             to pay taxes and hazard insurance premiums on
the Property as well as assessments, leasehold payments, ground rents or mortgage insurance
premiums (if any).




SD301C OX? 2.0 2/4 -OS AO ID                                  OEEO OF TRUST -ADJUSTABLE                                     CA

                                                                    Pago 3




                                                                                           EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                    Page 38
.Case 2:20-cv-01247-TLN-CKD
   09=585    I              Document 1 Filed 06/19/20 Page 41 of 114

                                                                                                                                         0026149005
          (B)      Escrow Accounts



                   Subject         to    applicable           law,     no    escrow     shall   be        required          except       upon        written
 demand by Lender, in which case, I shall pay to Lender on the day payments are due under
 the Note,      until     the     Note     is   paid     in    full,   a     sum fFunds")       for.      (a)    yearly      taxes,      penalties        and
 assessments which may attain priority over this Security Instrument as a lien on the Property;
(b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or
property        insurance         premiums;        (d)    yearly        flood     insurance      premiums,             if    any;     and      (e)    yearly
mortgage insurance premiums, if any. These items are                                         called "Escrow Items" Lender may, at
any     time, collect and hold Funds in an amount not to                                    exceed the maximum amount                           a    lender
 for a    federally related mortgage loan may require for an escrow account under the federal
Real Estate Settlement Procedures Act of                                    1974 as amended from time to time,                              12 U.S.C. §
2601     et seq. fRESPA"). unless another law that applies to the Funds sets a lesser amount If
so. Lender may.            at any time, collect and hold Funds in an amount not to exceed the lesser
amount      Lender        may      estimate       the    amount            of   Funds due       on     the basis            of current          data      and
reasonable estimates of expenditures of future Escrow Items in accordance with applicable
lav/.



                  The Funds shall be held in an institution whose deposits are insured by a federal
agency, instrumentality,                or entity (including            Lender,       if Lender      is    such an institution) or                   in   any
Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge me            for holding and applying the Funds,                          annually analyzing the escrow account, or
verifying the Escrow Items, unless Lender pays me interest on the Funds and/or applicable law
permits Lender           to make such a charge                       However. Lender may require                      me     to pay a one-time
charge for an independent real estate tax reporting service used by Lender in connection with
this loan, unless applicable law provides otherwise Unless an agreement is made or applicable
law requires           interest    to     be    paid.    Lender         shall   not    be    required           to   pay    me      any     interest      or
earnings on the Funds Lender shall give to me, without charge, an annual accounting of the
Funds, showing credits and debits to the Funds and the purpose for which each debit to the
funds was made. The Funds are pledged as additional security for all sums secured by this
Security Instrument



                  If     the    Funds      held     by        Lender        exceed     the    amounts            permitted          to    be    held      by
applicable law. Lender shall account to me for the excess Funds in accordance with the
requirements of applicable law. If the amount of the Funds held by Lender at any time is not
sufficient to pay the Escrow Items when due. Lender may so notify me in writing, and, in
such case I shall pay to Lender the amount necessary to make up the deficiency or shortaga
I shall make up the deficiency or shortage in accordance with the requirements of the Lender,
at its sole discretion, in the manner and times prescribed by RESPA


                  Upon payment in full of all sums secured by this Security Instrument. Lender shall
promptly refund to me any Funds held by Lender. If. under Paragraph 28. Lender shall acquire
or   sell the Property, Lender, prior to the acquisition or sale of                                        the Property,             shall apply any
Funds held by Lender at the time of acquisition or sale as a credit against the sums secured
by this Security Instrument




SXXIID t01.2i.O2/t-oa AO IS                                                 OESO OF TKUST AWVSTA6U                                                        CA

                                                                                  Pego A




                                                                                                           EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                    Page 39
Case 2:20-cv-01247-TLN-CKD
  09585     I              Document 1 Filed 06/19/20 Page 42 of 114

                                                                                                                                 0026149005
  3.        APPLICATION OF SORROWER'S PAYMENTS


            Unless   the law requires        otherwise.          Lender       will     apply         each    of my payments           under the
 Secured Motes         and     under   Paragraphs        1       and    2    above         in    the      following     order       and   for       the
 following purposes:


            First to pay prepayment charges due under the Secured Notes;

            Second, to pay any advances due to Lender under this Security Instrument-


            Third, to pay the amounts due to Lender under Paragraph 2 above;

            Fourth, to pay interest due under the Secured Notes;


            Fifth, to pay deferred interest due under the Secured Notes;


            Sixth, to pay principal due under the Secured Notes;


          Last to pay late charges due under the Secured Notes.


  4.      BORROWER'S OBLIGATION TO PAY CHARGES. ASSESSMENTS AND CLAIMS

         I will pay all taxes, assessments and any other charges and fines that may be imposed
on the Property and that may be superior to this Security Instrument


          I will also make payments due under my lease if                                  I am a tenant on the Property and I
will pay ground rents {if any) due on the Property. I will pay these amounts either by making
the payments to Lender that are described in Paragraph 2 above or by making the payments
on time to the Person owed them

         Any claim, demand or charge that is made against                                   property because an obligation has
not    been    fulfilled is    known as      a   lien.       I   will   promptly pay                 or     satisfy   all   liens   against     the
Property that may be superior to this Security Instrument However,                                              this Security Instrument
does not require me to satisfy a superior lien if: (A) I agree, in writing, to pay the obligation
which gave rise to the superior lien and Lender approves in writing the way in which I agree
to pay that obligation; or (B) in good               faith, I argue or defend against the superior lien in a
lawsuit so that during the lawsuit the superior lien may not be enforced and no part of the
Property must be given up; or (C) I secure from the holder of that other lien an agreement,
approved in writing by Lender, that the lien of this Security Instrument is superior to the lien
held   by     that Person.     If   Lender   determines            that      any     part       of     the Property         is   subject       to    a
superior lien. Lender may give to me a notice identifying the superior lien. I will pay or satisfy
the superior lien or          take one or more of the actions set forth above within                                         10 days of the
giving of notica




 5.      BORROWER'S OBLIGATION TO MAINTAIN INSURANCE


         At my sole cost and expense, I will obtain and maintain hazard insurance to cover all
buildings     and    other    improvements       that now              are    or      in   the       future    will   be     located      on    the
Property. The insurance must cover loss or damage caused by fire, hazards normally covered




SOCOIE CUL.Z2.02/t-00 AOIF                                         DEED OF IRUST-AOJUSTA2LE                                                         CA

                                                                             Page 5




                                                                                                          EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                   Page 40
Case 2:20-cv-01247-TLN-CKD
     095851                Document 1 Filed 06/19/20 Page 43 of 114

                                                                                0026149005
 by "extend ad coverage" hazard insurance policies and other hazards for which Lender requires
 coverage.        The   insurance must             be    in   the    amounts       and     for    the       periods       of   time required            by
Lender. I      may choose the insurance                       company but my choice                    is   subject to         Lender's         approval
Lender may not refuse to approve my                              choice unless            the refusal is            reasonable.          All    of    these
 insurance policies           and renewals of the policies must include what is known as a                                                     Standard
 Mortgagee         Clause         to    protect      Lender.         The    form     of     all       policies      and    renewals            must     be
acceptable to Lender. Lender will have the right to hold the policies and renewals. If Lender
requires. I will promptly give Lender all receipts of paid premiums and renewal notices that I
receive.



           If I obtain earthquake insurance, any other hazard insurance, credit life and/or disability
insurance, or any            other      insurance       on     or relating to       the Property or                 the    Secured Notes and
which are         not   specifically          required        by Lender,      I    will    name        Lender       as    loss      payee        of    any
proceeds.



          If   there    is    a    loss       or   damage       to    the   Property,        I    will      promptly       notify         the    proper
insurance company and Lender. If I do not promptly prove to the insurance company                                                               that the
loss or damage occurred, then Lender may do so.



          The amount paid by the insurance company is called "Proceeds." Any Proceeds received
wiD be applied first to reimburse Lender for costs and expenses incurred in connection with
obtaining the Proceeds, and then, at Lender's option and in the order and proportion as Lender
may determine           in its     sole   and absolute           discretion, regardless of                    any    impairment           or    lack    of
impairment of security,                as follows: (A) to the extent allowed by                              applicable law,             to    the Sums
Secured in a manner that Lender determines and/or (B) to the payment of costs and expenses
of   necessary repairs             or    to    the   restoration       of    the    Property           to    a   condition          satisfactory        to
Lender, such application to be mads in the manner and at the times as determined by Lender.


          If I abandon the Property or if I do not answer, within 30 days, a notice from Lender
stating    that    the insurance          company has               offered to       settle       a    claim.    Lender        may        collect      the
Proceeds. Lender may use the Proceeds to repair or restore the Property or to pay the Sums
Secured The 30-day period will begin when the notice is given.



          If any Proceeds are used to reduce the amount of principal which I owe to Lender
under the Secured Notes, that use will not delay the due date or change the amount of any
of my monthly payments under the Secured Notes and under Paragraphs                                                            1        and 2     abova
However, Lender and I may agree in writing to delays or changes


        If Lender acquires the Property under Paragraph 28 below,                                                 all of my rights in                  the
insurance policies will belong to Lender. Also, all of my rights in any                                          proceeds which are                   paid
because of damage that occurred before the Property is acquired                                                   by Lender or sold                   will
belong to Lender. However, Lender's rights in those proceeds will                                                not be greater than                   the
Sums Secured immediately before the Property is acquired by Lender or sold



          If   I am required by Lender                   to    pay premiums          for     mortgage insurance,                    I will      pay the
premiums        until   the       requirement           for    mortgage       insurance           ends        according            to    my      written
agreement with Lender or according to law.




sxol- cu2Z02K-ea AOIG                                                  DEED Or TRUST -ADJUST ABU                                                        CA

                                                                              Pago 6




                                                                                                            EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                     Page 41
.Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 44 of 114
   09.5851
                                                                                                                             0026149005
  6.     BORROWER'S OBLIGATION TO MAINTAIN THE PROPERTY AND TO FULFILL ANY
         LEASE OBLIGATIONS
         I will keep the Property in good repair including, but not limited to, keeping the Property
 free from debris, mold, termites, dry rot and other damaging pests and infestations. I will not
 destroy or substantially change the Property and I will not allow the Property to deteriorate. I
 will keep and maintain the Property in compliance with any state or federal health and safety
 laws, and hazardous materials and hazardous waste laws I will not use, generate, manufacture
 or store any hazardous materials or hazardous waste                                 on, under or about the Property. I will
 indemnify, defend and hold harmless Lender and its employees, officers and directors and their
 successors from any claims, damages or costs for required or necessary repair or the removal
 of mold, termites, dry rot, other damaging pests and infestations and hazardous waste or any
 other hazardous materials claim If I do not own but am a tenant on the Property, I will fulfill
my obligations under my lease. I also agree that, if I acquire the fee title to the Property, my
lease interest and the fee title will not merge unless Lender agrees to the merger in writing.

  7.        LENDER'S RIGHT TO PROTECT ITS RIGHTS IN THE PROPERTY
            In (A) I do not keep my promises and agreements mads in this Security Instrument, or
(B)    someone,        including     me,    begins     a    legal   proceeding         that   may     significantly       affect         Lender's
rights in the Property (such as a legal proceeding in bankruptcy, in probate, for condemnation
or     to   enforce       laws   or     regulations),      then     Lender      may     do    and    pay   for       whatever       it    deems
reasonable or appropriate to protect the Lender's rights in the Property. Lender's actions may,
without       limitation,     include      appearing       in   court,    paying     reasonable       attorneys'       fees,    purchasing
insurance required under                Section 5, above (such insurance may                         cost more and provide less
coverage than the insurance I might purchase), and entering on the Property to make repairs-
Lender must            give   me notice before             Lender may take            any of       these   actions. Although Lender
may t2ke action under this Paragraph 7, Lender does not have to do so. Any action taken by
Lender under this Paragraph 7, will                     not     release me         from      my obligations          under   this    Security
Instrument


            I will pay to Lender any amounts which Lender advances under this Paragraph 7 with
interest, at the interest rate in effect under the Secured Notes which have not been paid I
will pay (hose amounts to Lender when Lender sends me                                         a notice requesting that I do                   so.
Interest on each amount will begin to accrue on the date that the amount is advanced by
Lender. However, Lender and I may agree in writing to terms (hat are different from those in
this   Paragraph         7.   This   Security   Instrument          will protect        Lender      in case      I   do   not keep           this
promise to pay those amounts with interest


 8.         LENDER'S RIGHT TO INSPECT THE PROPERTY
            Lender, and        others    authorized        by    Lender,     may      enter    upon and       inspect        the Property.
They must do so in a reasonable manner and at reasonable times. Before or at the time an
inspection       is    made.     Lender      must      give      me      notice     stating    a    reasonable        purpose        for     the
inspection.


 9.         AGREEMENTS ABOUT GOVERNMENTAL TAKING OF THE PROPERTY
            I assign to Lender all my rights: (A) to proceeds of all awards or claims for damages
resulting     from condemnation, eminent domain or other governmental taking of all or any part
of the Property; and (B) to proceeds from a sale of all or any part of the Property that is
made to avoid condemnation, eminent domain or other government taking of the property. All
of those proceeds will be paid to Lender.

            If all of the Property is taken, the proceeds will be used to reduce the Sums Secured.
If any of the proceeds remain after the amount that I owe to Lender has been paid in full,
the remaining proceeds will be paid to ma Unless Lender and I agree otherwise in writing, if



ejooic tamnK-oil aoih                                                 OEEO OF     TRUST- ADJUSTABLE                                           CA

REV. C33.0LO3J 1-023                                                                Poqo 7




                                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                              Page 42
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 45 of 114
• 095851
                                                                                 0026149005
 only a part of the Property is taken, the amount that I owe to Lender will be reduced only by
 the amount of proceeds multiplied by the following fraction; (AJ the total amount of the Sums
 Secured immediately before the taking,                 divided by (BJ the              fair    market value        of    the Property
 immediately before the taking. The remainder of the proceeds will be paid to ma

          If I abandon the Property or if I do not answer, within 30 days, a notice from Lender
 stating that a governmental authority has offered to make a payment or to settle a claim for
 damages. Lender has the authority to collect the proceeds. Lender may then use the proceeds
 to repair or restore the Property or to reduce the Sums Secured. The 30-day period will
 begin when the notice is given.

          If any      proceeds        are used to reduce     the amount of               principal     which    I   owe     to Lender
 under the Secured Notes, that use will not delay the due date or change the amount of any
 of my monthly payments under the Secured Notes and under Paragraphs 1 and 2 abova
However, Lender and I may agree in writing to delays or changes.

 10.      CONTINUATION OF BORROWER'S OBLIGATIONS AND OF LENDER'S RIGHTS
          (A)      Borrower's Obligations
                   Lender may allow a Person who takes over my rights and obligations                                       subject to
this Security Instrument to delay or to change the amount of the monthly payments of
principal and interest due under die Secured Notes or under this Security Instrument Even if
Lender     does       this,    however,   that   Person    and    1    will   both      still   be   fully   obligated      under   the
Secured Notes and under this Security Instrument


             Lender may allow those delays or changes for a Person who takes over my
rights and obligations, even if Lender is requested not to do so. Lender will not be required
to bring a lawsuit against such a Person for not fulfilling obligations under the Secured Notes
or under this Security Instrument even if Lender is requested to do so.


         (B)     Lender's Rights
                 Even if Lender does not exercise or enforce any of its rights under this Security
Instrument or under             the law. Lender will still have all of those rights and may exercise and
enforce them cn the future. Even if Lender obtains insurance, pays taxes, or pays other claims,
charges or liens against the Property, Lender will have the right under Paragraph 28 below to
demand that I m2ke immediate payment in full of the amounts that I owe to Lender under the
Secured Notes and under this Security Instrument


11.      OBLIGATIONS OF                BORROWER,        C0-SIGN0RS                AND      OF     PERSONS           TAKING        OVER
         BORROWER'S RIGHTS OR OBLIGATIONS
         Except as provided below, if more than one Person signs this Security Instrument as
Sorrower, each of us is fully obligated to keep all of Borrower's promises and obligations
contained in this Security Instrument Lender may enforce Lender's rights under this Security
Instrument against each of us individually or against all of us together. This means that any one
of us may be required to pay all of the Sums Secured.

        Any Borrower who co-signs this Security Instrument but does not execute the Note
(a "co-signorT: (a) is co-signing this Security Instrument only to mortgage, grant and convey
the co-signer's interest in the Property under the terms of this Security Instrument; (b) is not
personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that
Lender     and       any      other   Borrower    can     agree       to    extend,      modify,       forbear       or    make     any
accommodations with regard to the terms of this Security Instrument or the Note without the
co-signor*s consent

       Any Person who takes over my rights or obligations under this Security Instrument will
have all of my rights and will be obligated to keep all of my promises and agreements made


SO30IH C31.22.02/4-0a AOll                                   DEED OF       TRUST -ADJUSTABLE                                         CA


aTV. C3S.0K02/I-O3                                                     Pego   a




                                                                                                EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                         Page 43
' 095851
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 46 of 114

                                                                                                                              0026149005
 in this Security Instrument Similarly, any Person who takes over Lender's rights or obligations
 under this Security Instrument will have all of Lender's rights and will be obligated to keep all
 of Lender's agreements made in this Security Instrument

 12.       MAXIMUM LOAN CHARGES
           If the loan secured by this Security Instrument is subject to a law which sets maximum
 loan charges, and that law is finally interpreted so that the interest or other loan charges
 collected or to be collected in connection with the loan exceed permitted limits, then: (A) any
 such loan       charge        shall    be     reduced        by   the   amount       necessary     to     reduce     the     charge     to    the
 permitted limits and (B) any sums already collected from Borrower which exceeded permitted
 limits will be refunded to Borrower. Lender may choose to make this refund by reducing the
 principal owed under the Secured Notes or by making a direct payment to Borrower. If a
 refund reduces principal, the reduction will be treated as a partial prepayment without any
 prepayment charge under the Secured Notes.

 13.       LEGISLATION AFFECTING LENDER'S RIGHTS
        If a change in applicable law would make any provision of the Secured Notes or this
 Security Instrument unenforceable. Lender may require that I make immediate payment in full of
 ail Sums Secured by this Security Instrument

14.       NOTICES REQUIRED UNDER THIS SECURITY INSTRUMENT
          Any notice           that must be            given to me        under this        Security Instrument will be given by
delivering it or by mailing it by                      first class mail unless applicable law requires use of another
method The notice will be addressed to me at                                  4202        ARENZANO WAY,             EL     DORADO
HI LIS,       CA       95762.
A notice will be given to me at an alternative address if I give Lender notice of my alternative
address. I may give notice to Lender of my alternative address in writing or by calling Lender's
customer service telephone number provided on my billing statement I may designate only one
mailing address at a time for notification purposes. Except as permitted above for changes of
address, any notice that must be given to Lender under this Security Instrument will be given
by mailing       it   by   first       class   mail to        Lender's        address     stated   in    Section    L(C)    above      entitled.
"Definitions      of   Words           Used       In   This   Deed       of    Trust"     unless   Lender     gives      me    notice     of    a
different address. Any notice required by this Security Instrument is given when it is mailed or
when it is delivered according                    to the requirements of              this Paragraph        14 or of applicable law.


15.       GOVERNING LAW; SEVERABILITY
          This Security Instrument and the                               Secured          Notes    shall     be     governed        by        and
construed       under       federal          law       and    federal         rules   and    regulations,         including      those        for
federally chartered savings institutions, ("Federal Law") and, to the extent Federal Law
does not apply, by the law of the jurisdiction in which the Property is located. In the
event that sty of the terms or provisions of this Security Instrument or the Secured Notes
are interpreted or construed by a court of competent jurisdiction to be void, invalid or
unenforceable, such decision shall affect only those provisions so construed or interpreted
and shall not affect the remaining provisions of this Security Instrument or the Secured Notes.


16.       BORROWER'S COPY
          I acknowledge the receipt of one conformed copy of the Secured Notes and of this
Security Instrument


17.       LENDER'S         RIGHTS            TO    RENTAL PAYMENTS                    AND     TO    TAKE POSSESSION OF                    THE
          PROPERTY
          If Lender requires immediate payment in full or if I abandon the Property, then Lender,
Persons authorized by Lender, or a receiver appointed by a court at Lender's request may: (A)
collect the rental payments, including overdue rental payments, directly from the tenants; (8),
enter upon and take possession of the Property; (CI manage the Property; and (D) sign, cancel
and change rental agreements and leases. If Lender notifies the tenants that Lender has the
right to collect rental payments directly from them under this Paragraph 17, I agree that the


SOaOII {3J.72.02i<-OS AO I J                                             DEED Of TRUST- ADJUST ABLE                                            CA


rsv. coaoi.ovi-az)                                                               Psgm 9




                                                                                                        EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                 Page 44
.Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 47 of 114
    095851
                                                                                                                                              0026149005
 tenants may make those rental payments to Lender without having to ask fi) Lender whether I
 have failed to keep my promises and agreements under this Security Instrument, or (ii) me for
 my permission to do so.

        If Lender acts to have the Property sold after a Breach of Duty as defined in
 Paragraph 28, I understand and agree that (A) my right to occupy the Property ceases at the
 time the Property is sold; (BJ I shall have no right to occupy the Property after such sale
without        the     written consent of                  the    new     owner        of    the Property;             and (C) my             wrongful          and
unlawful possession of the Property may                                   subject      me    to monetary damages,                    including        the loss
of reasonable rent and the cost of                               eviction All rental payments collected by Lender                                     or    by a
receiver, other than the rent paid by me under this Paragraph                                                      17, will be used first to pay
 the costs of collecting rental payments and of managing the Property. If any part of the rental
payments remains after those costs have been paid in full, the remaining part will be used to
reduce the Sums Secured The costs of managing the Property may include the receiver's
fees, reasonable attorneys' fees and the costs of any necessary bonds.

18.          INJURY TO PROPERTY; ASSIGNMENT OF RIGHTS
             An assignment is a transfer of rights to another.                                           I   may      have    rights          to   bring    legal
action       against        persons,        other     than        Lender,       for    injury      or        damage      to    the       Property          or    in
connection with the loan made to me by Lender and which arose or will arise before or after
the date of this Security Instrument These rights to bring legal action may include an action
for breach of contract                      fraud, concealment of a material fact or                                 for intentional or negligent
actsi    I    assign        these    rights,     and       any     proceeds           arising      from       these     rights,      as       permitted         by
applicable law, to Lender. Lender may, at its option, enforce these rights in its own name and
may apply             any    proceeds        resulting       from       this    assignment          to       any    amount     that       I    may    owe       to
Lender        under     the Note           and   this Security            Instrument         after      deducting        any    expenses,             including
attorneys" fees, incurred in enforcing these rights At the request of Lender, I will sign any
further assignments or other documents that may be necessary to enforce this assignment

19.          CLERICAL ERRORS
      In the event Lender at any time discovers that this Security Instrument the Secured
Notes or any other document related to this loan, called collectively the "Loan Oocuments,"
contains       an error which was caused                          by a clerical mistake, calculation                      error,      computer             error,
printing       error        or   similar     error,    I    agree,      upon      notice          from       Lender,    to     reexecute             any    Loan
Oocuments that are necessary to correct any such error(s) and I also agree that I will not hold
Lender responsible for any damage to me which may result from any such error.

20.          LOST, STOLEN OR MUTILATED DOCUMENTS
        If any of the Loan Documents are lost, stolen, mutilated or destroyed and Lender
delivers to me an indemnification in my favor, signed by Lender, then I will sign and deliver to
Lender a Loan Document identical in form and content which will have the effect of the
original for all purposes

21.          WAIVER OF STATUTE OF LIMITATIONS
             I will    waive,       within     applicable         law.     the    pleading         of        the    statute    of     limitations          as    a
defense        to enforce            this    Security        Instrument,          including        any       obligations referred                  to in     this
Security Instrument or Secured Notes.


22.          CAPTIONS
             The captions           and     headings         at     the     beginning         of     each          paragraph        of        this    Security
Instrument are for reference only and will not be used in the interpretation of any provision
of this Security Instrument

23.          MODIFICATION
             This Security Instrument may be modified or amended only by an agreement in writing
signed by Borrower and Lender.



SD301J C0X.22D2K-0IJ AO IK                                                     DEED OF TRUST-ADJUSTABLE                                                         CA

REV. III. lSJ>JTS-oa                                                                  Page   10




                                                                                                                   EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                            Page 45
Case0.95851
     2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 48 of 114

                                                                     0026149005
 24.         CONDOMINIUM. COOPERATIVE AND PLANNED UNIT DEVELOPMENT OBLIGATIONS
             If the Property                is    a    unit in a        condominium,           cooperative             or     planned unit           development
 each of which shall be called the "Project.0 and I have an interest in the common elements of
 the Project then Lender and I agree that

             IA)         If an owners association or other entity, called "Owners Association," holds title to
 Property for the benefit or use of the Project and its members or shareholders, the Property
 also incftrdes my interest in the Owners Association and the uses, proceeds and benefits of my
 interest

                 (61     The following                are called        the 'Constituent Documents:''                        (I)   The    declaration       or    any
 Other document which                       created the Project; fii) By-laws of                            the Owners Association; (iii) Code
 of    regulations             for   the Project; (iv) Articles of                       incorporation,               trust instrument or                 equivalent
document which creates the Owners Association; (v) The Project's covenants,                                                                        conditions and
restrictions; tvi) Other equivalent documents


                         I shall     perform           all of    my      obligations under             the Constituent Documents, including
my      obligation         to     pay,   when           due,    all     dues and assessments                     If    I    do     not pay         the    dues    and
assessments when due. Lender may, at its option, pay them I will pay to Lender any amounts
which Lender advances under this Paragraph 24 according to the terms described in Paragraph
7 above


             (C)         If the      Owners            Association             maintains,      with      an      insurance           company             reasonably
acceptable             to Lender,        a       master or            blanket       policy on         the     Project which is                  satisfactory to
Lender and which provides insurance coverage on the terms, in the amounts, for the periods,
and against the hazards Lender requires,                                       including      fire and hazards included within the                               term
"extended coverage,* and Lender is provided with evidence of such master or blanket policy,
then:    Q       Lender        waives        the       provision        in   Paragraph         2(B)    above          for     the    monthly         payment       to
Lender of the estimated yearly premium installments for hazard insurance on the Property; and
(ii) hazard Insurance coverage on the Property as required by Paragraph 5 above is deemed to
be satisfied to the extent that the required coverage is provided by the Owners Association
policy.      I     shall    give      Lender           prompt         notice      of    any     lapse       in    the        required         hazard      insurance
coverage. I shall provide a copy of such master or blanket policy to Lender annually.

                       In the event of a distribution of any hazard insurance proceeds, including without
limitation         any     earthquake            or     special       hazards       insurance         whether           or    not    such          coverage      was
required by Lender, in lieu of restoration or repair following a loss to the Property, whether
to the unit or to common elements, any proceeds payable to me are hereby assigned and
shall be paid to Lender for application to the Sums Secured by this Security Instrument, with
any excess paid to me


                       I shall       take        such     actions         as      may    be    reasonable              to     insure      that      the    Owners
Association maintains a public liability insurance policy acceptable to Lender in form, amount
and extent of coverage.

        (D)    I shall not. except after notice to Lender and with Lender's prior written consent
either partition or subdivide the Property or consent to: (i) the abandonment or termination of
the Project except for abandonment or termination required by law in the case of substantial
destruction by fire or other casualty or in the case of condemnation, eminent domain or other
governmental taking; (ii) any amendment to any provision of Constituent Documents unless the
provision is             for    the express benefit                    of Lender or of lenders                         generally; (iii) termination               of
professional management and assumption of                                          self-management of the Owners Association; or
{iv)   any       action        which     would          have     the      effect        of    rendering          the       master        or    blanket      hazard
insurance          policy       and/or           the    public        liability    insurance      coverage                 maintained         by    the    Owners
Association unacceptable to Lender.


SSXKJIR OX72.0UC-07) AOIL                                                          OEEO Or TRUST -ADJUSTABLE                                                      CA

REV. (ll.VS.02/5-0a                                                                            Paso II




                                                                                                                       EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                                Page 46
    Case 2:20-cv-01247-TLN-CKD
         . 095851              Document 1 Filed 06/19/20 Page 49 of 114

                                                                                                                                                 0026149005
     25.       FUTURE ADVANCES
               At    Borrower's             request.       Lender,        at    its        option    (but     before      release           of   this        Security
     Instrument or the full reconveyance of the Property described in the Security Instrument] may
     lend fuus-e advances, with interest, to Borrower. Such future advances, with interest, will then
     be additional Sums Secured under this Security Instrument


     26.       AGREEMENTS                    ABOUT           LENDER'S                 RIGHTS            IF      THE       PROPERTY                     IS      SOLD
               OR TRANSFERRED


               Acceleration            of     Payment          of    Sums             Secured.         Lender     may,         at     its    option,          require
    immediate payment in full of all Sums Secured by this Security Instrument if aJI or any part of
,   the Property,          or   if     any right in         the Property, is sold or                         transferred without Lender's prior
    written        permissioa         Lender        also     may.        at    its    option,        require     immediate           payment            in     full    if
    Sorrower is not a natural Person and a beneficial interest in Borrower is                                                        sold or transferred
    without        Lender's      prior       written        permission               However.         Lender      shall    not         require          immediate
    payment in        full if        this   is prohibited by Federal Law in                            effect     on     the    date of           the        Security
    Instrument


              If Lender         exercises       the        option to require immediate payment in full. Lender                                              will give
    me notice         of     acceleration.       If    I    fail    to    pay        all    Sums      Secured       by    this       Security          Instrument
    immediately. Lender               m3y     then or        thereafter             invoke any remedies                permitted by this Security
    Instrument without further notice to or demand on me


            Exception to Acceleration of Payment of Sums Secured. If the sale or transfer of
    all or any part of the Property, or of a beneficial interest in Borrower, if Sorrower is not a
    natural Person, is the first one to occur after the date of this Security Instrument, Lender will
    not exercise the            option       to accelerate payment in                       full    of all Sums        Secured         and       the       loan may
    be assumed if:


              0       Lender receives a completed written application from transferee to                                                          evaluate the
    creditworthiness of              transferee as if a new loan were being made to the transferee by Lender;


             CD       Lender approves the creditworthiness of the transferee in writing;


             Gu)      transferee makes a                   cash downpayment sufficient to meet Lender's then current
    underwriting standards;


             (rv)  an assumption fee. in an amount to be determined by Lender (but not to exceed
           of the balance of Principal and interest due under the Secured Notes at the time of sale
    or transfer of the Property or of the interest in the Borrower) is paid to Lender; and


             (v)      the transferee executes an assumption agreement which is satisfactory to Lender.


              The     loan      may     be    assumed          under          its     then    existing        terms      and        conditions         with      one
    exception; the Lifetime Rate Cap may be changed The Lifetime Rate Cap shall be changed to
    an interest rate which is                 the     sum of        the        interest rate in effect on                  the        date of          a     sale or
    transfer of the Property or beneficial interest in Borrower plus 5 percentage points, if that
    sum exceeds the Lifetime Rate Cap stated in the Secured Notes.


    27.       SUBSTITUTION OF TRUSTEE
              I agree that Lender may at any time appoint a successor trustee and that Person shall
    become the Trustee under this Security Instrument as if originally named as Trustee.




    sooon. OX22XJ ut-cra aoim                                                       DEED OE   7 RUST -ADJUST ABLE                                                     CA

                                                                                                   P»B« »T




                                                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                          Page 47
Case 2:20-cv-01247-TLN-CKD
     .095851               Document 1 Filed 06/19/20 Page 50 of 114

                                                                                                                            0026149005
 23.          RIGHTS OF THE LENDER IF THERE IS A BREACH OF DUTY
              It will be called a "8reach of Duty" if (r) I do not pay the                                full amount of each monthly
 payment        on the date it is         due; or       (ii) I     fail to perform any              of    my   promises or agreements
 under       the Note or       this Security Instrument; or (iii) any                    statement made           in my application        for
 this loan was materially false or misleading or if any statement in my application for this loan
 was materially         false or misleading by              reason of my omission of                       certain facts;    or (iv)   I have
 made        any other statement          to Lender         in connection          with       this loan     that is materially     false    or
 misleading. If there is a Breach of Duty by me. Lender may demand an immediate payment of
 all sums sectxred



             If Ihere is a Breach of Duty by me. Lender may take action to have the Property sold
 under any applicable law.


             Lender does not have to give me notice of a Breach of Duty. If Lender does not make
a     demand      for   full payment       upon     a     Breach         of    Duty,     Lender      may       make   a   demand   for     full
payment upon any other Breach of Duty.


             If there is a Breach of Outy. Lender may also take action to have a receiver appointed
to collect rents from any tenants on the Property and to manage the Property. The action to
appoint a receiver may be taken without prior notice to me and regardless of the value of
the Property.


             The sale of       the Property may be postponed by                          or    at   the direction of Lender. If the
Property is sold, I agree that it may be sold in one parceL I also agree that Lender may add
to     the    amount    that    I   owe   to   Lender            all   legal   fees,     costs,     allowances,       and   disbursements
incurred as a result of the action to sell the Property.


             Lender will apply the proceeds from the sale of the Property                                       in the following order.
(A! to all fees, expenses and costs incurred in connection with the sale, including trustees' and
attorneys' fees, if any; (B) to all Sums Secured by this Security Instrument; and (C) any excess
to the Person or Persons legally entitled to it



29.          RECONVEYANCE
             Upon payment of all          sums      secured by this               Security        Instrument      Lender    shall request
Trustee to reconvey the Property and shall surrender this Security Instrument and all notes
evidencing debt secured by this Security Instrument to Trustee Trustee shall reconvey the
Property without warranty to Borrower. Lender may charge Borrower a reasonable fee for
reconveying the Property, but only if the fee is paid to a third party (including the Trustee)
for services rendered and the charging of the fee is permitted, whether expressly or by lack
of express prohibition, under applicable law. If the fee charged does not exceed any maximum
fee set by applicable law. the fee is conclusively presumed to be reasonable.


30.          STATEMENT OF OBLIGATION
             Lender may collect a fee of S60.00, or such greater maximum amount as may from
time to time be allowed by law, for furnishing any statement of obligation with respect to this
Secuity Instrument or the Secured Notes.



SOCD1U DX22.02/«-0a AO IK                                               DEEO OF   TRUST- ADJUST A3LE                                       CA


KEV. lll.J4.OJ/2-Oa                                                               Ptgo   13




                                                                                                         EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                  Page 48
Case 2:20-cv-01247-TLN-CKD
           09585!          Document 1 Filed 06/19/20 Page 51 of 114

                                                                                                                                      0026149005
 31.            {        X )     QUICK QUALIFYING LOAN PROGRAM
                I have qualified for this loan by making statements of                                     fact which were relied upon by
Lender to approve the loan rapidly. This loan is called a 'Quick Qualifying Loan." I have stated
and I confirm that IAJ I do not have any other Quick Qualifying Loans with Lender; (B) I have
agreed              to    not        further      encumber          the Property      and     do    not    intend    to   further         encumber      the
Property                 for    at    least       six    months      after    the   date    of     the    Secured    Notes    and         this   Security
Instrument;                and        (C)    If   I     am    purchasing      the   Property,       all   of   the    terms    of         the    purchase
agreement submitted to Lender are true and the entire down payment is                                                       cash from my own
funds.


            If any of the statements of fact                                 that I have made are materially false or misleading, I
will   be           in    default           under       the   Secured     Notes     and    this    Security    Instrument       If    I    am    in   such
default Lender may, at its option, increase the interest rate and margin subject to die Lifetime
Rate Cap stated in the Secured Notes.


32.         (            X )    OWNER OCCUPANCY
            Lender has relied upon statements of fact which I have made to qualify for this loan. I
have stated and confirm that                                  (AJ   the   Property    is   my      personal    and    primary        residence;       (B)    I
will occupy the Property not later than 30 days after this Security Instrument is recorded; and
(C) I will use the Property as my residence for at least 12 months from the date this Security
Instrument is recorded.


            If any of the statements of fact that I have made are materially                                              false or misleading, I
will   be           in    default       under           the   Secured     Notes     and this       Security    Instrument       If    I    am    in   such
default. Lender may, at its option, increase the interest rate and margin, subject to the Lifetime
Rate Cap stated in the Secured Notes.



            (        X     )    VALUE INDICATES THAT THE PARAGRAPH APPLIES.




                     THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.




SD30IJ; 0X22.0214-03 AOIO                                                     DEED OF TRUST -ADJUSTABLE                                                 CA

                                                                                       PASS   14




                                                                                                               EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                        Page 49
Case09585!
    2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 52 of 114

                                                                                0026149005
 BY SIGNING       BELOW, I accept and agree to    the promises and agreements contained in this
 Security Instrument and in any rider(s) signed by me and recorded in proper official records.


                  (PLEASE SIGN YOUR NAME EXACTLY AS IT APPEARS BELOW)


                               BORROWERS):




                                                                                                  (Seal)




                                                                                                 (Seal)




                                                                                                 (Seal)




                                                                                                 (Seal)




                                                                                                 (Seal)




                                                                                                 (Seal)




                      ATTACH   INDIVIDUAL    NOTARY ACKNOWLEDGEMENT




S030I01 caa.2s.ozK-oa aoi?                       OEEO Of TRUST- ADJUSTABLE                                CA

                                                       PACE   IS Of   15




                                                                           EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                    Page 50
Case 2:20-cv-01247-TLN-CKD
           09585 I         Document 1 Filed 06/19/20 Page 53 of 114




     STATE OF CAU
     COUNTY OF


     On     1^1 /\k\                             d,               before me, Lj              i^u
                                1
     personally appeared.



     ( JpasruaJly known to me - OR -^proved io me on ihe basis of satisfactory evidence to be the person(s) whose naroe(s)
                                                                   is'are subscribed to the within instrument and acknowledged to
                                                                   me that be/shc/tbey executed the same in histher/their authorized
                                                                   capacities), and thai by his/ha/their signallings) on the
                                                                   insuument the person(s), or the entity upon behalf of which the
                 X                   I. BEIfCIVeKGO      £         person(s) actednexecmed the instrument.

                                    Coast.# 1352193      ^
                                  sDiisrantc-ciurCiin W            WITNESS ray land and official seaL
                                      Siacuo Ccxrj        -
                 t               tfj Cc=s. Usxa Vjjl.liCS f
                                                         l
                                                                           (dQAATAX                  A
             (This area for official notarial seal)


                                                                  DESCRIPTION OF ATTACHED DOCUMENT




                                                                              7L&
                                                                  DESCRIPTION OF              1ENT (OPTIONAL)




    STATE OF CAU FORNIA
    COUNTY OF


    Oa                                                        before me.


 i f350                           ILLEGIBLE NOTARY DECLARATION
                          I coiify under penalty thai the notary seal on the decuman
                     To which this statrmem is nnrrhed reads as follows:
    ( )P              Name of Notary L .      Banc ivene o                               ence to be the person(s) whose narot(s)
                      Date commission expires Hay 2 ,                                    tvithin instrument and acknowledged to
                      Notary identification number 1332193                               ancd the same in hisiher/their authorized
                      (For ooUjks commissioned after 1-1-1992                            y his/her/their signatures) on the
                      NlaDorariorerfVendor ideaiificauon number >511                     , or the entity upon behalfof which Ihe
                      (Far ootaras commissioned after 1-1-1992)
                                                                                         d the tnstrumenu
                      Place of execution of Declaration Placerville
                      Dated     11/22/04                                                  official seal
                      Scued Placer Title Co. By;




            (This area for official notarial seal)


                                                              DESCRIPTION OF ATTACHED DOCUMENT




                                                              DESCRIPTION OF DOCUMENT (OPTIONAL)

i




                                                                                            EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                     Page 51
            Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 54 of 114
                  095851



                                                                      Order No.    204-22705


                                             EXHIBIT "A"
                                         IEGAI DESCRIPTION



            THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF EL
        DORADO, UNINCORPORATED AREA, AND IS DESCRIBED AS FOLLOWS:

        LOT 9, AS SHOWN ON THAT CERTAIN MAP ENTITLED, "SERRANO VILLAGE El - UNIT I \
        FILED IN THE OFFICE OF THE COUNTY RECORDER OF EL DORADO COUNTY, STATE OF
        CALIFORNIA, ON MARCH S, 2002, IN MAP BOOK I, AT PAGE 129.


        EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES, INERT GASES,
        MINERALS AND METALS, LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACEOF SAID
        LAND AND REAL PROPERTY, WHETHER NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED, BUT
        WITHOUT, HOWEVER, ANY RJGHT TO USE THE SURFACE OF SUCH LAND AND REAL PROPERTY
        OR ANY OTHER PORTION THEREOF, ABOVE A DEPTH OF 500 FEET FROM THE SURFACE OF
        SUCH LAND AND REAL PROPERTY FOR ANY PURPOSE WHATSOEVER, AS EXCEPTED AND
        RESERVED IN THE DEEDS FROM THE EL DORADO HILLS INVESTORS, LTD., , A CALIFORNIA
        LIMITED PARTNERSHIP, RECORDED OCTOBER 23, I9S9 IN BOOK 3227 OF OFFICIAL
        RECORDS, AT PAGES 279 AND 303.

        ASSESSOR'S PARCEL NUMBER
            1 K-4 70-09-100




llb.:*.':




' ll/K/KM.WMi


                                                                       EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                Page 52
         - C^-U      I             LGAJ
           ;       0;
                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 55 of 114
                    Recording Requeued By
                                                                               Dorado, County Recorder
                North American Tide Company
Order No.        9102S009
                                                                             lilliao Schultz Co Recorder Office
Escrow No.       54903-9 1 02&009- LLB                                       DOC- 2004-0095850-00
                                                                           Reel     6-PLOCER     TITLE CO

          AND WHEN RECORDED MAIL TO:                                       Monday , NOV 22, 2004 14:30:00
Name           Ms. Concctta S. Manzauo                                     Tt! Pd       $10.00                 f&r-800G657428
                                                                                                                   JLB/C 1/1-2

Street         4 202 Ameano Way
Address
Ciry &         El Dorado Hills, CA 95762
                                                                                  SPACE ABOVE THIS UNH FOR RECORDER'S USE
Stale
                                    INTERSPOUSAL TRANSFER GRANT DEED                                           A.P.N.                        114-470-09-100
                            (Excluded from reappraisal under California Constitution Article I3A Section I etseq.)
    This is an Inrerspousal Transfer and not a change in ownership under Section 63 of the Revenue and Taxation Code andpnnn
    Gremoi{s) has(b2ve) checked the applicable exclusion from reappraisal:              Q-W^VV.                                                  'wo
    (     ) A transfer u> a trustee for the beoeficial use of a spouse, or the surviving spouse of a deceased transferor, or by afJt£f)
               trustee of such a oust to the spouse of the trustor,
    (     ) A transfer to a former spouse, in connection with a property settlement agreement or decree of dissolution of a
               marriage or legal separation;
    { X ) A creation, transfer, or termination, solely between spouses, of any co-owner's interest; or
    (     ) The distribution of a legal entity's pro pert)- to a spouse or former spouse in exchange for the interest of such spouse
               in the legal entity in connection with a propert)' settlement agreement or a decree of dissolution of a marriage or
               legal separation.
    ( X ) Check when creating separate property interest in grantee spouse: It is the express intent of the grantor, being the
               spouse of the grantee, to convey all right, title and interest of tbe grantor, community or otherwise, in and to the
               herein described property to tbe graatee as his/her sole and separate property.



    FOR A VAliiABLE CONSIDERATION, receipt of which is hereby acknowledged,

   George Francis Seweil, Jr. husband of the herein Grantee

   hereby GRANT(s) to Concern S. Manzano,                                              a married woman,                as her sole and
  separate         property
   the following described real property in the Unincorporated Area, County of El Dorado. State of California:


   LEGAL DESCRIPTION ATTACHED HERETO AS EXHIBIT * A" AND MADE A PART HEREOF

   Dated        November t6. 2CQ4

   STATE OF CALIFORNIA,
                                                                      }SS.
   COUNTY OF                                                          J
                                                                                              irge Fi         :weil, Jr.
   Qn                                                         before me,

                               \SQa\Xl            , personally appeared



   perstmillj LolXoTa rrx (or proved to me on the basis of satisfactory
   evidence) in be the posmifs) whose aanofs) issue subscribed to the
                                                                                         4                     L eLVCIVf.fCO        J
   within insTumsii asd acknowledged to me that hefsfte/ihey executed the                                     Comm. *1352193        ,2
   same in his'hatiheir    retired caparityfies), and that by hisherithdr
                                                                                         U)                 Kanjrs3!c-cdUv£M». W
                                                                                                                       Corny
   agnaure{s) an the in    oats the person^), or ihc entity upon behair of               I                 Vr uasa icau Hrft. KC5 1
   which the pssmtfs) z    [-executed the instrument.
                                                                                                                                    i

   WITNESS dnvhgsdS          official seal.

                                    I*
   Signanue                                                                                         fThis area for official notarial seal)


   MAIL TAX/                  Ms. Conceits SvVlanzano, 4202 Aren2ano Way, El Dorado Hills, CA 95762
   STATEMENTS TO:
                              NAME                                .ADDRESS                                         C1T5'. STATE, ZIP

                                                                                                          EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                   Page 53
           095850
          Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 56 of 114



                                                                                  Order No-   204-22705

                                               EXHIBIT "A"
                                         LEGAL DESCRIPTION



   THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF EL
   DORADO, UNINCORPORATED AREA. AND IS DESCRIBED AS FOLLOWS:


   LOT 9, AS SHOWN ON THAT CERTAIN MAP ENTITLED, "SERRANO VILLAGE El - UNIT 1
   FILED IN THE OFFICE OF THE COUNTY RECORDER OF EL DORADO COUNTY. STATE OF
   CALIFORNLA, ON MARCH S, 2002, IN MAP BOOK I, AT PAGE 129.

   EXCEPTING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES, INERT GASES,
   MINERALS AND METALS, LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID
   LAND AND REAL PROPERTY, WHETHER NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED. BUT
   WITHOUT, HOWEVER. ANY RIGHT TO USE THE SURFACE OF SUCH LAND AND REAL PROPERTY
   OR ANY OTHER PORTION THEREOF, ABOVE A DEPTH OF 500 FEET FROM THE SURFACE OF
   SUCH LAND AND REAL PROPERTY FOR ANY PURPOSE WHATSOEVER, .AS EXCEPTED AND
   RESERVED IN THE DEEDS FROM THE EL DORADO HILLS INVESTORS, LTD., , A CALIFORNIA
   LIMITED PARTNERSHIP. RECORDED OCTOBER 23, I9S9 IN BOOK 3227 OF OFFICIAL
   RECORDS. AT PAGES 279 AND 303.

   ASSESSOR'S PARCEL NUMBER
   114-57009-100




                                ILLEGIBLE .VOTARY DECLARATION
                        Icwili-niiipoBltv- that the notary seal on the doornail
                   To niudi this scunuail is pnyrlr^ reads as follmvsr
                   Name or .Vomy L- Benciveneo
                    Date commission expires    Mav    2 .       ?0nft
                   .Votary identification nnmber     1352193
                   (Ru notaries cotmmssicnod after 1-1-1992
                    ManafacIortrArendor identification number VSH
                   (Fee oottrres cranmisswrs-d after 1-1-1992)
                    Place of execution of Declaration Placerville
                    Dated   11/22/04               0}       '      7"~
                   Signed Piacer Title Co. Bv: \/t jj\ I ; ,       L^rV] tlx.




                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
\utum.2mssm                                                                                                Page 54
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 57 of 114




            EXHIBIT "B"


                                                EXHIBIT A TO NOTICE OF REMOVAL
                                                                         Page 55
                                                                                                       Page 1 of 1
  Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 58 of 114


 From: melmda.medma@wachovia.corn
 Sent: Friday, April 03, 2009 1 :34 PM
 To: Jorge
 Cc: melinda.medina@wachovia.com
 Subject: RE: Modification/Concetta Manzano


 Hi Mr. Semiel,


 I wanted to let you know that we deleted the modification agreement we mailed to you and will be void. A new one
will be mailed out to you.
We went ahead and set up taxes to be escrowed. Thanks)


Melinda R. Medina
LRC Underwriter
Loss Mitigation
Default Risk
Wachovia Company
San Antonio, TX
1-866-601-4197 ext 44982
21 0-624-4982




 "JO1130" <Jorge7S7@sbcgtofcaI.net>
                                                       To <melinda.medtna@wachovia.com>

                                                       cc

04/03/2009 07:03 AM
                                                   Subject RE Modificabcn/Ccmcetla Manzano




The extension number your left is not working. Please call me on cell phone at (916) 296
2522.     If I can't answer please leave a voice maii with your direct number and i will call you
back.
Thank you

George S. Jr.
CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sola use of the
intended recipient's and may contain confidential or proprietary information. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, immediately contact the
sender by reply e-mail and destroy all copies of the original message.


ForwardSourcelD:NT0000AF2.4




fi!e://K:\Chetta\Chetta\All Wachovia Docs 10\Wachovia Bank\REEXHIBIT
                                                               ModificationConcetta    ...
                                                                     A TO NOTICE OF REMOVAL
                                                                                            4/19/2012
                                                                                             Page 56
       Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 59 of 114Page                             1 of 1




From: Jorge [jorge767@sbcglobal.net]
Sent: Wednesday, April 08, 2009 7:40 PM
To: 'melinda.medina@wachovia.com'
Subject: RE: Modification/Concetta Manzano
FYI:
 We have noi received the New Modification agreement.


George S. Jr.
CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient's and may contain confidential or proprietary information. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, immediately contact the
sender by reply e-mail and destroy all copies of the original message.




file://K:\Chetta\ChettaVAil Wachovia Docs IOYWachovia BankVRE ModificationConcetta   ... REMOVAL
                                                                 EXHIBIT A TO NOTICE OF    4/19/2012
                                                                                                 Page 57
       Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 60 of 114Page                            1 of 1




From: Jorge [jorge767@sbcgIobal.net]
Sent: Thursday, April 09, 2009 5:30 PM
To: 'melinda.medina@wachovia.conj'
Cc: 'jennie.gilmer@wachovia.com'
Subject: RE: Modification/Concetta Manzano
Ms. Median
We have not received the revised Modification Agreement we discuss on April 3, 2009.


George S. Jr.
CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient's and may contain confidential or proprietary information. Any unauthorized review,
use. disclosure or distribution is prohibited, if you are not the intended recipient immediately contact the
sender by reply e-mail and destroy all copies of the original message.




file://K:\Chetta\Chetta\All Wachovia Docs 10YWachovia BankVRE ModificationConcetta   ... 4/19/2012
                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                Page 58
  Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 61 of 114                                Page 1 of 1



From: Jorge [jorge767@sbcglobal.net]
Sent: Friday, April 10, 2009 6:56 PM
To: 'melinda.medina@wachovia.com'
Cc: 'jennie.gilmer@wachovia.com'
Subject: RE: Modification/Concetta Manzano / Loan # 00419377801
We received a letter today dated April 3, 2009 requesting for Pay stubs and other income
verification.
We are not clear by what is happening at Wachovia with our Loan. The last conversation I had
with you, you instructed us to wait for a new loan Modification Agreement Documents. We
have been waiting now for 7 days and no document has arrived.


George S. Jr.
CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient's and may contain confidential or proprietary information. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, immediately contact the
sender by reply e-mail and destroy all copies of the original message.




file://K :\C.hetm\Chetta\Al! Wachovia Docs 1 0\ Wachovia Bank\REEXHIBIT
                                                                  ModificationConcetta    ... 4/19/2012
                                                                        A TO NOTICE OF REMOVAL
                                                                                           Page 59
  Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 62 of 114                                Page 1 of ]



 From: Jorge [jorge767@sbcglobal.nefJ
 Sent: Tuesday, April 14, 2009 6:42 PM
To: 'mary.h.davjs@wachovia.com'
Cc: 'jennie.gilmer@wachovia.com'
Subject: Re: Loan # 0041937780/Concetta Manzano
Dear Ms. Medina:

We received the Loan Modification Agreement dated April 3, 2009 today April 14, 2009 via UPS.
Wachovia Bank stated in this agreement that it must be signed and returned by April 10, 2009.
We are concerned as to why Wachovia did not send this document over night on April 3, 2009, and
now the document is being delivered on April 14, 2009 four days after the requested signature and
return date?


This process appears to us to very questionable, as to why we have been given numerous run-a-
rounds; each attempt we try resolved this matter with Wachovia's Mortgage employees?




George S , Jr.
CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient's and may contain confidential or proprietary information. Any unauthorized review,
use, disclosure or distribution Is prohibited. If you are not the intended recipient, immediately contact the
sender by reply e-mail and destroy all copies of the original message.




file-7/K:\Chetta\Chetta\All Wachovia Docs 10\ Wachovia BankVReEXHIBIT
                                                               Loan it-A TO
                                                                         0041937780Con...
                                                                            NOTICE OF REMOVAL 4/1 9/201 2
                                                                                           Page 60
s                  Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 63 of 114Page 1 of 1


      From: Joicc (joige767<gsbcg!obol.t*aj
      Sent- Tuesday. Af*il 14. 2009 7"5! PM
      To: 'mary.Kdavtsi|)wacboviaconi'
      Ce 'ineiindamalin3ia,"iv-adioviac»m'
      Subject: Re Loon II 0041937780/ConccMa Msnznno / UPS Tracking ofLoan Modification Doc. Dated ApriI3, 2009:
      Here Is the UPS Tracking or Loan Modification Doc. Dated April J, 2OK: II tola Document was created on April 3, 2COS. Then why -
                                                                                                                                                          Qoonrurn View       Flex Global Vie-*
      That document requesting our signature and return to Wachovia by April 10, 2009 arrived at crurhomo address today April 14. 3009?
                                                                                                                                                      o                   0

      Packages & Freight


       Tracking Detail
                                                                                                                                                                    XW '"enSKgj Help D

       Your package has been daiivarea
       Tracking Nurrtier                                            1Z 5R9 388 01S4TO 960 1
      Type:                                                        Pottage
      Status:                                                      Delivered
                                                                   UPS has ttehmcd Ore shipment



                                                                   Residentiai drirxEries that do not requra o dgnonuB may be left ai a stfie place, out ol sight and out 01 urwaher. at
                                                                   the driver's discrelicar. Ttvs could kidude ffw front porch, ctde door, tract porch, or garage area, tf you haw
                                                                   Instructed Ok driver to leave the sbqxnenl «ti a naghber or hnang office, this woiid be need on o yefow UPS
                                                                   InSaNoScs ten by o» driver.




                                                                   Derive red rjka* r.t fa.iirast-j
      DeSieredOn:                                                  04/141200911:58 AM.
      Location:                                                    FRONTDOOR
      Detverod To:                                                 EL DORADO HILLS. CA US
      St^rped/SIIed On:                                            04/13/2009
      Service:                                                     NEXT DAY AiR

      To v'ewadiSUoneJ backing hdmnetion. please lo-i ji. ItD My UPS.



        Package FrogiKi

        Location                            DTre                           Loci Tine                    Description

       SACRAMENTO.                          0404/2009                                       11:58 AM.   DEL/VERY
       CA. US

                                            04/14/2009                                       7:14 ALL   OUT FOR DELIVERY

                                            04/14.5009                                       6-50 AM.   ARiaVAl SCAN

       MATHER.                              04/14/2009                                       6:32 AM.   DEPARTURE SCAN
       CA US
                                            04/14/2009                                      4:04 AM.    ARRIVAL SCAN

       ROCKEORD.                            04/14/2009                                       227 AM.    DEPARTURE SCAN
       IL. US
                                            04/14/9009                                     12.02 AM.    ARRIVAL SCAN

       SAN ANTONIO,                         04/13/2009                                      929 P M     DEPARTURE SCAN
       TX. US

                                            04/13/2009                                      6-49 PM.    ARRIVAL SCAN

       LEON VALLEY.                         04/13/2009                                      821 P.M.    DEPARTURE SCAN
       TX. US

                                            04/13/2009                                      7:50 P.M.   ORIGIN SCAN

                                            04/132009                                       529 P.M.    PICKUP SCAN

       US                                   04/132009                                      10:18 AM.    BILLING INFORMATION RECEIVED


     Tractlng results provided by UPS: 04H4/200S 10:45 PM. ET



    George S. Jr.
    CONFIDENVAUTy NOTICE: This e-mail message, including any attachments, is tor Vie sole use ot iha intended recipient's ancf may contain conf.denn.nl or propriewy
    intormarion. Any unauttiorired revien, use, disclosure or distribution is prohibited !l you are not the intended recipient, immediately contact rile sender by reply e-mail and
    destroy all copies ol tt>o original message.




    nie://K.:\Chetta\Chetta\Ali Wachovia Docs 10\Wachovia Bank\Re Loan EXHIBIT
                                                                       # 0Q41937780Con...       4/19/2012
                                                                               A TO NOTICE OF REMOVAL
                                                                                                                                                                              Page 61
                                                                                                     Page I of 1
 Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 64 of 114


From: Joige [jorge767@sbcglobal.net]
Sent: Wednesday, April 15, 2009 6:14 AM
To: 'melinda.inedina@wachovia.coin'
Subject: RE: Re Loan # 0041 937780/Concetta Manzano / UPS Tracking of Loan Modification Doc.
Dated April3, 2009:
We would rather have a document that shows the correct return date. .

George S. Jr.
CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient's and may contain confidential or proprietary information. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, immediately contact the
sender by reply e-mail and destroy all copies of the original message.




file://K:\Chetta\ChettaVAll Wachovia Docs 10\Wachovia Bank\REEXHIBIT
                                                               Re Loan   # 0041937780... 4/1 9/201 2
                                                                     A TO NOTICE OF REMOVAL
                                                                                           Page 62
  Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 65 of 114



July 23, 2018


Via US Certified Mail and Facsimile


Fay Servicing, LLC
901 S 2Nd Street, Suite 201
Springfield, II 62704 1L 60680-9441
Fax (630) 282-7660
Fax (630)282-7539


Re: NOTICE to Cease and Decease: Act.NO: 0484026349/Fay Servicing Act NO: 000018S019
Concetta Manzano S.


Dear Billing Department:


Fay Servicing was notified via the attached letter with supporting exhibits dated June 11, 2018
Pursuant to The Fair Debt Collection Practices Act (FDCPA) and other statutes Validation of
debts, to cease and decease all contact with us via Telephone US Mail, Fax or any other form of
electronic communication., and to cease any and all collection activities to above mortgage
account number due to debt in dispute with Wells Fargo Mortgage.


Fay Servicing has apparently ignore our request and continue to send us unsolicited monthly
billing statements that is deceptive and at best fraudulent.



Final notice is hereby given to Fay Servicing LLC to cease and decease this form of unlawful
harassment as a third party to a debt in dispute to include monthly billing statements, telephone
calls, e-mails Fax, and other form of electronic communications.


Any unsolicited contact by Fay Servicing LLC, or unauthorized inquiries or reports to our credit
bureau files will be consider fraudulent and complaints will be filed with all appreciate State and
Federal agencies against Fay Servicing.


Sincerely


Coi              uzano




            Semeil Jr.
4202 Arenzano way
EI Dorado Hills, CA. 95762
(9.16)941-9016


Cc: Chapter 13 Attorney Eric Schwab




                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                              Page 63
;*

      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 66 of 114

                                                      i



     June 11, 2018


     Via US Certified Mail and Facsimile


     Fay Servicing, LLC
     Attn: Mr. Lemus
     Account Manager
     440 South La Salle #2000
     P.O. Box 809441
     Chicago, U 60680-9441
     Fax (630) 282-760
     Fax (630) 282-7539


     Wells Fargo Mortgage
     Attn: Mr.Corb.ly McNay
     Manager.
     Executive Resolution Specialist
     MAC X2302-02J
     1 Home Campus
     Des Moines. LA 50328
     Fax (866) -972-0924
     Pac (866) 278-1 179
     Fax (866) 918-6703


     Re: Debt Validation Request Notice: Wells Fargo Mortrtage Act.NO: 0484026349/Fay Servicing
     Act: NO: 00001 8S0 19 Concetta Manxano S.


     Dear Mr. Lemus & Mr. McNay:


     This letter serve as response to Fay Servicing May 25, 201 8 letter demanding that all payments
     for the above Wells Fargo Mortgage account payment be submitted Fay Servicing (FS).


     Fay Servicing is hereby notified Pursuant to The Fair Debt Collection Practices Act (FDCPA)
     Validation of debts, we respectfully requesting FS to provide validation of this debt in the back
     drop of a long standing dispute which existed with Wells Fargo Mortgage supported by the
     following attached exhibits.


     Exhibit "A"
     May 7, 2018 letter to Wells Fargo Mortgage followed by a telephone call to Mr. Mcnay on May
     21, 2018 are the most current written and verbal communication in addition to numerous letters
     previously sent to Wells Fargo Mortgage Executive Resolution in which the bank has ignored the
     fraud perpetrated on us.




                                                                                                         1




                                                                            EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                     Page 64
••

     Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 67 of 114

                                                         2




     Exhibit "B"
     Attached is our payment schedule to the Chapter 13 Bankruptcy court Trustee via TFS Bill pay
     for a total      Amount paid $ 1 65.656.97 to date which Wells Fargo Mortgage have refused to
     properly credit the account to show the correct balance due on the mortgage.

     More Importantly Wells Fargo Mortgage continuation to kick the can down the road by selling
     or referring our mortgage account will under protection of Chapter 1 3 Bankruptcy to debt
     collector Fay Servicing while a major unresolved dispute still exist, constitutes deceptive
     statements, and unfair to us as consumers,, in violation of the Federal Trade Commission (FTC)
     Act.
     it should be also noted, Fay Servicing is a third party to a debt in dispute, and therefore lacks
     proper jurisdiction pursuant to 5 U.S.C. §§ 1692-1692p and California Rosenthal Fair Debt
     Collection Practices Act Cal Civ Code §§1788 to 1788.33, 1812 to 1812.072.


     Wells Fargo Mortgage continuation to prolong resolution of this long standing matter warrants
     us proceeding with litigation in a California Superior Court Pursuant to the 201 8 California
     Homeowners Bill of Rights.


     Therefore, considering the forgoing, Fay Servicing is hereby notify to cease and decease all
     contact with us via Telephone US Mail, Fax or any other form of electronic communication., and
     to cease any and all collection activities to this mortgage account Any unauthorized inquiries or
     reports to our credit bureau files will be consider fraudulent and complaints will be filed with all
     appreciate State and Federal agencies against Fay Servicing.


     Sincerely


     Coi           ta S Manzano             ,


            iri

     421          Arenzano way

     EFDorado Hills, CA. 95762
     (916) 941-9016


     Cc: Chapter 13 Attorney Eric Schwab




                                                                                                         2




                                                                           EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                    Page 65
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 68 of 114




           EXHIBIT "C"


                                                EXHIBIT A TO NOTICE OF REMOVAL
                                                                         Page 66
V.
     Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 69 of 114


      B 2 10 OA (Form 2100A) (12/15)


                              United States Bankruptcy Court

                                                      Eastern District Of California


     In re: CONCETTA SAVLINO MANZANO                                                                Case No. 17-23289

                          TRANSFER OF CLAIM OTHER THAN FOR SECURITY

     A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 1 1 U.S.C. § I I 1 1(a). Transferee
     hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other
     than for security, of the claim referenced in this evidence and notice.

         WilmiriEton Trust. National Association, noi in its
         individual capacity. bnt solclv as trustec-for MFRA
                                                                                                 Wells Fargo Bank. N-A




             Name of Traxisferee                                                                Name of Transferor


     Name and Address where notices to transferee                                    Court Claim # (if known): 1-2
     should be sent:                                                                 Amount of Claim: 5692073.66
     Fay Servicing, LLC
     3000 Kellway Dr. Ste 150
     Carronxon, TX 75006
     Phone:
     Last Four Digits of Acer ik 8019                                                Phone: 800-274-7025
                                                                                     Last Four Digits of Acct. #: 6349


     Name and Address where transferee payments
     should be sent (if different from above):
     Fay Servicing, LLC
     3000 Kellway Dr. Sic 150
     Carcollton. TX 75006
     Phone: (312)291-3781
     Last Four Digits of Acct #: 80 1 9


     I declare under penalty of petjury that the information provided in this notice is true and correct to the
     best of my knowledge and belief


     By: Isl Ashish Rawat
          AIS Portfolio Services. LP as agent                                        Dare 06/22/2018
              Transferee/Transferee's Agent


     Penaltyfor tnahtis afalse siaicnieni: i-meofupmS500,000 or imprisomntni for up rr> 5 years, or both. IX U.S.C. § J 152 & 3571,




                                                                                                         EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                  Page 67
                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 70 of 114
    '"F§ERV1C1NG                                                Mortgage   Statement
                                                                 7526 1-9063
                                                                                                      Statement Date 06/11/2018

                                                                                   If you have questions or concerns about your statement,
                                                                                   please contact us at 1-800-495-7166 between the hours of 8
                                                                                   a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. - 5 p.m.
                4-775-07942-0049741-010-1-000-10MQO-000      -
                                                                                   CT Friday, and 10 a.m. -4 p.m. CT Saturday.

                                                                                   \wAv.raysarviclna.com
        Eg® CONCETTA S MANZANO
                4202 ARENZANO WAY                                                 Account Number                                                          188019
                EL DORADO HILLS CA 95762-5133
                                                                                   Payment Due Date                                                 07/01/2018

                                                                                  Amount Due                                                    $12,283.77
                                                                                    Property Address:

                                                                                    4202 ARENZANO WAY
                                                                                    EL DORADO HILLS CA 95762


     Bankruptcy Message                                                           Explanation of Amount Due (post petition payment)
                                                                                  Principal                                                               $451.91
     Our records show that you are a debtor in bankruptcy. We
                                                                                  Interest                                                             $2,868.74
     are sending this statement to you for informational and
                                                                                  Escrow                                                                 $773.94
     compliance purposes only. It Is not an attempt to collect a
                                                                                  Monthly post petition payment                                        $4,094.59
     debt against you.
                                                                                  Overdue post-petition payments                                       $8,189.18
                                                                                  Total post-petition Fees or charges                                      $0.00
     If your bankruptcy plan requires you to make the post-petition
                                                                                  Suspense (Unapplied Funds)                                             (SO. 00)
     payments directly to the Trustee, you should send the
     payment to the Trustee and not to us.                                        Total Amount Due                                                   $12,283.77
                                                                                  The Amount Due includes only post-petition payments and does not include
                                                                                  other payments that may be due under the terms of your bankruptcy plan.
     If you want to stop receiving a mortgage statement, you must                 Please note this amount may change once a proof of claim has been liled
     submit a written request to the following address:                           and your bankruptcy plan has been confirmed.
                     Fay Servicing, LLC                                           Any advances, fees or cosls fisted in the account activity history will not be

                      901 S. 2nd Street, Suite 201                                collected or included in any amount owed until a Notice of Post-petib'on
                                                                                  Mortgage Fees. Expenses and Charges is filed with the Bankruptcy Court.
                      Springfield, IL 62704
                                                                                  Once the notice is filed, any advances, fees and costs due will be listed in a
                                                                                  subsequent monthly statement.
     If you later want to resume receiving a mortgage statement,
    you must submit a written request to the same address.
    Please be aware that we must comply with any order entered
    by the court in your bankruptcy case that requires us to cease                Account Information
     providing a mortgage statement.                                              Outstanding Principal                                             .S540,177J7
                                                                         ——       Current Interest Rate
     Past Payments Breakdown                                                      Escrow Balance                                                    ($31.853.50),
                                         Since Last Statement Paid Year to Date

    Principal                                        $0.00               $0.00    Important Messages
     Interest                                        $0.00               $0.00    The Information disclosed in this mortgage statement may not
    Escrow                                           S0.00               $0.00    include payments you have made to the Trustee; therefore, the
                                                                                  Information may not be consistent with the Trustee's records.
    Suspense                                         so.oo         $8,191.03
    Fees and Charges                                 $0.00               SO.OO    Please contact your attorney or the Trustee with questions
                                                                                  regarding the application of payments.
    Total                                            $0.00         $8,191.03

     Fees listed may include interest payments received from the
     Trustee per the terms of a Plan or local rules applicable in the
    bankruptcy case. To obtain detail regarding fees received by
    the Trustee, please contact your attorney or Trustee.
£                                             •



|    Summary of Amounts Past Due Before Bankruptcy Filing (Pre-Petition Arrearage)
s
0    Paid Last Month                                             s0 oo   This box shows amounts that were past due when you filed for
1    Total Paid During Bankruptcy                               50 00 bankruptcy. Please note that this amount may change once a proof
     Current Balance                                      $116 363 03   c'a'm has been filed and your bankruptcy plan has been confirmed.

         'AY.                       | If your bankruptcy plan requires you |                              EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                   Page 68
                                                                                                                                                                                                                   Page 1 of 3
f. |   U                                                      Return Malt Operations
                               Case
                                 zufrn2:20-cv-01247-TLN-CKD
                                                PO Box 14411 Document 1 Filed 06/19/20 Page 71 of 114
                                                                                                                                         Statement date                                                             05/16/18
                                         BIS                 Des Moines IA 50306-3411
           li                                                                                                                            Loan number                                                            0484026369
                                                                                                                                         Payment date                                                              06/01/18
                                                                                                                                         Total payment amount
                                                                                                                                           Minimum payment                                             fsl      $8,479.40
            If youareinao ytjvfLbiWfeHPScy t»wr or have received a cricchnrqg under the UnftedStales
            Bankruptcy Code, tfits statement febcmg sent to yon lor Informational piirooscs only. If yog


            jfaSemsufc



                               GCSF2TDTVK 054844DCSF2T00000071064703                                                                     Property address                                        4202 ARENZANOWAY
                                                                                                                                                                                       EL DORADO HILLS; CA 95762
                                                                                                                                                                                       ..*••.     ' - v.:'' V          ...        .
                         a    CONCETTA 5 MANZANO

                         |    4202 ARENZANOWAY
                         c    a DORADO HILLS, CA 95762-5433
                                                                                                                                                                                                                                      .t
                                                                                                                                                                                                                                      r:

                                                                                                                                                                                                                                      Ft




                                                                                                                                              Des Moines IAS0306:            .
                                                                                                                                                                                                                                      o
                                                                                                                                                          ..   ....   ..
                                                                                                                                                                                                                                      o
                                                                                                                                                                                                                                      CO



                                                                                                                                                                                                                                      -i
                                                                                                                                                                                                                                      <
                Explanation of payment amount                                                                                                                                                                                         7:

                (Post-petition payment)
                                                                                                                                                                                                                                      £
                Payment options                                      Minimum                                                                                                                                                          2
                                                                     payment
                                                                                                                                                                                                                                      z
                Principal                                                  5449.48
                Interest                                                  52871.17                                                                                                                                                    i
                                                                                                                                                                                                                                      Z
                Escrow                                                     S919.05                                                                                                                                                    Z
                                                                                                                                                                                                                                      z
            Curfnt payment 3 06/01/16                                54,239.70                                                                                                                                                        z
                                                                                                                                                                                                                                      z
                Unpaid payment 05/01/1 8                              $4,239.70                                                                                                                                                       Z
                                                                                                                                                                                                                                      Z
            Total payment * mount 2                                  $8,479.40                                                                                                                                                        z
                                                                                                                                                                                                                                      z
            Making this payment
                                                                                                                                                                                                                                      z
            your principal balance will                               Decrease                                                                                                                                                        z
                                                                                                                                                                                                                                      Z
                                                                                                                                                                                                                                      o
                *rhe Information In this section reflects post-petition
                payment amounts underthc bankruptcy plans                                                                                                                                                                             o




                Account summary                                                         Account information                                Past payments breakdown
                                                                                                                                                                                  Since IMt statement               Yoar-ta-dan?
                Unpaid principal balance                            5540,177.77                               thisoccatinl
                                                                                                                                           Total received*                                        50.00             S 30.76456        a
                {ThUlsnofapnyvitcniouctJ
                                                                                        is <.500%.
            Unpaid advance balance                                              TSO                                                        Principal                                              53.11                  52884        tn


                                                                             5608jfl    fhsmoivrity dateon yen lean is 05/43               Interest-                                         52.475.83              523,408.40
                Unpaid late chargots)
            Unapplied funds balance                                        58,191,03    fmcntfi/jssoti,                                    Escrow                                               576559               5732732          °
                                                                                                                                                                                                                                      -u

            EKrpW balance                                             -S3.1.8S350                                                                                                                                                     s
                                                                          S36, 139.74
                                                                                                                                           Taxes disbursed (YTD)                                                     5423662 "        g
                Unpaid deferred oiterestbalance*
                                                                                                                                           Insurance disbursed (YTD)                                                 52,070.74        ^
                Th.Unp.tfd dcfifTcd interest briwerb alto mduded in the Unpaid
            principal traluic* 5e»rrrarw»idefocnjc»einforEi»tjfln about
                                                                                                                                           -Ihb our nny VmJvuJu tho Unacptkd trnfa tratmtx hom ih* Account nummary icctfoA.
            drftn-cd Interest.                                                                                                             '•TVjfn^noCoft ihooU not so uicd for Ui purosn. d you *J-o cb» rcfetcd qusn'-arx
                                                                                                                                           c»»K asm* your Ui idviitr.



           Activity sines your last statement

                                                                                                  Principal                   Interest            Escrow                                                                     Other
           Dato_           Description                                         Total
           05/07           Payment                                                                    53.11                  52,47353             576S59                                                  Unapplied -5324453


           Informational messages
           if. the bankruptcy plan requires you to make post-petition payments directly to the trustee do not send payments to us. Instead, send the payments to the trustee.

           This statement may not shov.1 recent payments sent to the trustee that the trustee has notyet forwarded to us. Please contact yout attorney or the trustee if you
           have questions.




                                                                                                                                                                                                             Continued oo nevrpog.
                                                                                                                                                                                                Pleasesaedfy otfdiUanal funds
           COMCET'TA S MAHZAMO                                                  Loan number               0484026349
           4 202 A3EN2.AMO KAY                                                                                                                            Pa^nct a          t           i-
                                                                                                                                                         ipmCimt            V.
           EL DORADO HILLS, CA 95162                                            Payment date 06/01/18                                                                                                                         *
                                                                                                                                                   EXHIBIT A TO NOTICE OF REMOVAL
                                                                                                                                                                            Page 69
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 72 of 114




                           EXHIBIT B
                Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 73 of 114                                                                      SUM-100
                                            SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                            {SOLO PARA USOOE LA CORTE)
                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT;
 (AVISO AL DEMANDADO):
 WELLS FARGO BANK N.A., FAY SERVICING, LLC and DOES 1 through 50,
 inclusive                                                                                           EL DORADO CO. SUPERIOR CT.
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                      BID MAY 12 2029
 CONCETTA MANZANO S„ GEORGE F. SEMEIL JR.                                                              BY      __Sj5J^OW^

  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have* 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Melp Center ( wwvt.coudinfo.ca.gov/seffhelp). your county law library, or lhe courthouse nearest you. If you cannot pav Ine filing fee, ask.
  the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
   There are other legal requirements. You may wan! to call an attorney right away. II you do nol know an attorney, you may want lo call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Website (nvtn.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www. courtirilo.ca.gov/selfhelp). or by contacting your locai couri or county oa> association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of 510,000 or more In a civil case. The court's lien must be paid before the court wtll dismiss the case.
 /A VISOI Lo han demandado. Si no responde denlro de 30 dias. la cone puede docidir en su contra sin escuchar su versidn. Le'a la information a
 continuation.
    Tlene 30 DiAS DE CALENOARIO despu&s de que le entreguen esia citation y papeles legates para presenter una respites'? per esc/to en esls
 cone y hacerque se eniregue una copia at demandante. Una carta o una llamada telefdnica no lo protegee. Su rospuesta porescrito ltenet quo estar
 en formaln legal correc/o si desea que procesen su caso en ia code. Es posible que haya un tonnulario que usted pueda usar pars su respuesta.
 Puede encontrar estos formulan'os de la cone y mas information en el Centra de Ayuda de las Codes de California fwww. sucorre.ca.gov), en la
 biDUoteca de leves de su condsdo o en la cone que le quede mas cerca. SI no puede pager la cuola de presentation, pida aI secrelario de la corle
 que te de un formulano de exercidr, de pago de cuotas. Si no prssenta su respuesta a tiempo. puede perder el caso por incumplimienio y la code le
 pedra quilar su sueldo, dinero y tiienes sin mas advertenoa
   Hay ottos requisites legates. Es recomendabla que ttame a un abogado inmediatamenta. Si no conoce a un abogado, puede llamar a un servitio de
 lemiston a abogados. Si no puede pagar a un abogado, es posible que cumpla con tps tequisitos para obtener snrvicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines da lucro en si sitio web de California Legal Services, ,
                                                                                                                                                                         <£
 (www.lawhelpcalifomia.orgi. en el Centro de Ayuda de las Cortes de California, fvn.vw.sucorte.ca.gov) o pontendose en contsclo con la code o el
 colegio de abogados locales. AVISO: Por ley, la code tiens derecho a reclomar las cuolas y los costos oxentos por imponer un gravamen sobre
 cualquier racuperacidn da SI 0.000 o mas de valor recibida msdiante un acuerdo c una concesidn de arbitraje en un caso de derocho civil. Tiene que
 pagar el gravamen de la code antes de que la code pueda desechar el caso
                                                                                                          CASE NUMBER
                                                                                                                                                                         7r
The name and address of the court is:
                                                                                                          (fttirrcro del Case::                                               t
(£1 nombre y direction de la code es):
  Cameron Park Branch                                                                              Vcl3o£ooa£.2>
 3321 Cameron Park Drive
 Cameron Park CA 95682
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(£/ nombre. la direction y el numero de telefono del abogado del demandante, o del demandante que no dene abogado, es):
 Concetta Manzano S., George F. Semeil Jr.                                    916-941-9016

 4202 Arenzano Way El Dorado Hills CA 95762
DATE:
                      MAY 1 2 2028                 Tan,aG-U9r'n-Capobianco Clerk, by                                  Howe                             , Deputy
(Fscha)                                                                    (Secrelario)                                                                 (Adjunlo)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulano Proof of Service of Summons, (POS-010)!.
                                     NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                     1. I I as an individual defendant.
                                     2. (      |   as the person sued under the fictitious name of (specify).



                                     3, LZJ on behalf of (specify)' WELLS FARGO BANK N. A.
                                            under: CZU CCP 416.10 (corporation)                            |      1   CCP 416.60 (minor)
                                                    |    |   CCP 416.20 (defunct corporation)              |      |   CCP 416.70 (conservatee)
                                                    |    |   CCP 416.40 (association or partnership) |            |   CCP 416.90 (authorized person)

                                                    I    I other (specify):
                                     4. I •v' I    by personal delivery on (dale):
                                                                                                                                                          PjqC 1 c t I

Fcrm AtfcpUxJ fiy Mansatory Use                                        SUMMONS                                                     Cede V. CM ProaHure§§ -i'2.20 465
  Jud«ciol Council of Cafifon-a                                                                                                                  •mw.OCwbrfQ CO TCV
  SUM- IPC (Roy. July 1.2009)


                                                                                                          EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                   Page 70
           Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 74 of 114

           Concetta Manzano S.
            George F. Semeil, Jr.
                                                                                                EL DORADO CO. SUPERIOR CT.
          Name of Applicant
           4202 Arenzano Way
           El Dorado Hills, C.A 95762                                                            FILED       MAY 1 2 2020
         Address of Applicant
                                                                                                 BY            S-hhuJ Cs
                                                                                                                 Deputy
          (9 1 6}-94 1 -90 1 6

         Telephone Number




                                         SUPERIOR COURT OF CALIFORNIA

                                                 COUNTY OF EL DORADO


         In re:                                       )
          CONCETTA MANZANO S.
          GEORGE F. SEMEIL, JR.                                                                            PC        20200223
                                                                                       Case No.
         Petitioner,

                                                                                       EX PARTE APPLICATION AND
         WELLS FARGO BANK. N.A.,                      \                                DECLARATION FOR ORDERS
         FAY SERVICING, LLC
                                                      )                                AND NOTICE
         Respondent.                                  )



                  (    CONCETTA MANZANO S.; G EQRGER ^ngan^j-x^a rte Application to the
                                                                                                                               court,

         and I do hereby declare and say as follows:


                  1. I am submitting this declaration in accordance with Code of Civil Procedure section
         2009 and 2015.5; California Rules of Court, Rule 5.118(f); and the decisions in Reifler vs
         Superior Court (1974) Cal.App.3d 479 and Marriage of Stevenot (1984) 154 Ca!.App.3d 1051, 1
         hereby affirm that I have personal knowledge of the facts stated herein, and if called as a
         witness, I would testify competently thereto.


                              THE ORDERS I AM REQUESTING IN THIS EX PARTE APPLICATION

                  2. I am requesting that the court make the following order(s);-
                           (a)   Stay of Foreclosure scheduled for May 26. 2020                                  ,
                           (b)

                           (c)



                                         Ex Parte Application and Declaration for Orders and Notice
                                                                                                                          Local Form F-27
                                                                                                                      Optional Use Form
                                                                                                                          Eff. 01/13/2014
                                                                                                                               Page 1 of 4




PDF processed with CutePDF evaluation edition www.CutePDF.com

                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                               Page 71
                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 75 of 114
     Arf L«N£Y CR PARTY WITHOUT AT7CRMEY (Mams, SZsi9 BrpLnixr. and oddrcss) :                                                                                                          cm-o-io
                                                                                                                                                        FORCOWrrVSEOHLY
      Concetta Manzano S,
      George.F, Semeil, Jr.
                                                                                                    Prepirtd By:
      4202 Arenzano Way 0 Dorado Mills CA 95762                                        S«cr»me«W) Lejal Docamenti
                 TE^PHot&no- 916-941-9016       fiSxPaa.2377 GoM Madow Way, Suite 31
     ATTOR^er FCRfteiTci: Plaintiffs, in pro per             GoM River, CA- 95670
 superior court of aajJFOKmA. CGUrrrV oF B Dorado         —     pifijJUSOHff                                                             ELDORADO CO. SUPERIOR CT.
                                                                                        SAC 2913-49 EXP. OSI0S/20               •
            OTrEHT«jxFssa3321 Gameron Park Drive
            uaiums AdKEsaSame as above
           cnra.\o a? axe Cameron. Park 95682                                                                                            FILED         MAY 0 8 2020
                  BHAwotsme Cameron Park. Branch
      CASE NAMEu.                .
                                                                                                                                         BY             Sbhxjo                                       X
     Manzano vs.WelisTargo, et al.                                                                                                                           Deputy                                  <r
            CIVIL CASE COVER SHEET                                               Complex Case Designation
                                                                                                                                       CASEMJMcSt
                                                                                                                                                       2020 02^3                                     lL
     ZD Unlimited                     1     I Limited                                                                                    P c
                 (Amount                     (Amount
                                                                          I      I Counter           I      I Joinder
                 demanded
                                                                                                                                        JUDGE                                                        y
                                             demanded is                  Filed withJrstappearanes by defendant
                 exceeds 525,000)            $25 ,000 or less)                  (Cal. Rules of Court,.njle 3,402)                        EEPT:         Assigned to
                                                Items 1-6 below must be completed (see instructions on page 2). Judge Dylan Sullivan
1. Check one box betow for the case type that best describes this case:                                                                            For all pUfDCSGS
          Auto Tort                                                   Contract                                              Provisionally Complex Civil Litigation
                                                                      I       I Breach of contact/warranty (05)             (Cab Rules of Court, rules 3-4QO—3.4H3)
          H        Auto (22)
                   Uninsured motorist (4S)                            I       I Rulefi740 collections. (09)                 I   I Antitrust/Trade regulation (03)
       Other PUPDfWD (Personal Injury/Property                        I       I Othercollections (09)                       1       I Construction defect (10)
       DamanefWro ngfu I Death) Tort                                  I       j Insurance coverage (13)                     j       I Mass tartf(40)
                   Asbestos (04)                                      h       I Other contract(37)                          I       I Securities litigation (28)
                   Product liability (24)                             Real Property                                         I       I Environrnenlal/Toxic tort (30)
             -     Medical malpractice (45)
                                                                 1            1 Eminentdomain/Inverse.                      I       I Insurance coverage daitns arising tam the
          _Z Other Pt/PD/WD (23)                                              | condemnation (T4)                                     above fisted prcvisionslly compter case
          Non-PUPDfWD (Other) Tort                                    I       I Wrangjul svicSon (33)                                 types (41)
            1 Business tort/unfair business practice (07) I I Other real property (26)                                  Enforcement of Judgment

          ZD Civil rights (08)                            Unlawful Detainer                                             I           I Enforcement ofjudgment (20)
                 I Defamation (13)                                I           I Commercial (31)                         Miscellaneous Civil Complaint

          3 Fraud (t 6)                                           I           I Residential (32)                        I           I RICO (27)                        •
                 I Intellectual property (19)                     I           I Drugs (38)                              I -         I Other complaint (ncf specified above) (42)
                 I Professional, negligence (25)                  Judicial Review
                                                                                                                        Miscellaneous Civil Petition
          ZD Other ncar-PI/PD/WD tort (35)                        j=j Asset fprfsllure (05)                             I           I Parinetship and corporate governance (21)
       employment                                                 LJ Petitic^re: arbitration award (11) £—J 0fer petition (n* specific* aOo^i (43)
      I          I Wrongful termination (36)                      I           | Writof.mandate (02)
      I          I Other employment (15)                          I           I Other mdicialreview |39)
2. This case I                 \ is       I Y I is no!     complex under rule 3.400 of the California Rules OF Court If lha case is complex, mark the
          faclors requiring exceptional Judicial management
          a. I      i Large number of separately represented parties                         d. I        I Large number of witnesses
          b. i      I Extensive-motion practice raising difficult or novel                   e. I        i Coordination with related actions pending in one.or more courts
                      issues that will- be time-consuming fa resolve                                      In other counties, states, or countries, or In a federal, court
       o- 1         I Substantial amount of documentary evidence                             f. t_ I Substantial postjudgment judicial supervision
3. Remedies sought'(check all ttiat apply); a.[ZI] monetary                               b.             nonmonetary; declaratory or injunctive relief                     c. LZJpunitiVe
4.     Number of causes of action (specify}:'! ]
5. This case               I   I is           I is not    a class action suit                                    ^
6.        If there are any known related' cases, file and serve a notice of related ragrrtTYo u may.                                          i CMglo.)

Date:                 j ~t- /
Concetta Manzarro S., George F. Semeil Jr.                                                                    f\AAJ^La.                    ATC\;
                                      (TYPE CR PWWNA.V0                                                                         .TVJRE CPWKTY OR A                 FCRPAHTO

                                                                                         NOTICE
     » Plaintiff must file this caver sheet with the first paper Bled in the action or proceeding (except small claims cases or cases filed
       under the Probate Cade, Family Code, or Welfare and Institutions Code): (Cal. Rules of Court, rale 3.220.) Failure to! file may result
       in sanctions.
          File this cover sheet in addition to any cover street required by local court role,
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court you must serve a copy of this cover sheet orr all
       other parties lb. the action or proceeding.
       Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used ior statistical purposes                                                        lex;

                                                                                                                                          ca. RUes cl Cost, lutes 230.3.22); 340041403, 3.740;
Fum AJccoa At uneaten/ Ibo                                        CIVIL CASE COVER SHEET
 JiAicklOxTKi ct Calfcma                                                                                                                                                    rnfrf.cojeiirrfoids^f^
     O.MTIO [Rev. -'Xy 1. ZOT3




                                                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                                               Page 72
                            'T
         Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 76 of 114
                                                                                                      .3
 1
     Concetta Manzano S.
 2   George F. Semeil Jr.                                                                     EL DORADO CO. SUPERIOR CT.
     4202 Arenzano Way
 3   El Dorado Hills. CA 95762
                                                                                              FILED    HAY 08
     (916)941-9016
 4                                                                                            BY
     Petitioners, in pro per                                                                               Deputy

 5


 6                         \ SUPERIOR COURT OF THE STATE OF CALIFORNIA

 7
                                                   COUNTY OF EL DORADO

 8


 9
     CONCETTA MANZANO S.,                                )          CASE NO:                  PC 20200223
10   GEORGE F. SEMEIL JR.                                )                                                                                    \
                                                                                                                                              A
                          Plaintiffs.                    )          COMPLAINT FOR:
11                                                       )          1. FRAUD
                                                                                                                                              •s
               vs.                                       )          2. CONSTRUCTIVE FRAUD
12                                                                  3. NEGLIGENCE
                                                         )
     WELLS FARGO BANK.N.A.,                              )          4. NEGLIGENT MISREPRESENTATION
13
                                                                                                                                        ••1
     FAY SERVICING. LLC and DOES )                                  5. PROMISSORY ESTOPPEL
                                                                                                                                       -5"
     1 through 50, inclusive                             )          6. WRONGFUL FORECLOSURE                                             0
14                                                                                                                                      d
                                                         )          7. BREACH OF CONTRACT

15                        Defendants.                    )          8. BREACH OF COVENANT OF GOOD
                                                         )             FAITH AND FAIR DEALING
16                                                       )          9. VIOLATION OF BUSINESS AND
                                                         )             PROFESSIONS CODE
17
                                                         )          10. BREACH OF FIDUCIARY DUTY                                       -a

                                                         )          11. VIOLATIONS OF CIVIL CODES                                       s0
18
                                                                                                                                        •is

19

               Plaintiffs, CONCETTA MANZANO S. and GEORGE F. SEMEIL JR., in pro per, with
20


21   this Verified Complaint against the named Defendants and Does 1 through 50 inclusive, alleges

                                                                                                                Assigned to
22   as follows:
                                                                                                           Judge Dylan Sullivan  _
                                                                                                             For all purposes   12                 CT

23                                                                                                                                                 §
                                                                                                                                      15?          0
                                                   I.              INTRODUCTION
24


25
               This action is against Defendants Wells Fargo and Fay Servicing for damages and
                                                                                                                                  SK!|
                                                                                                                                  •pS-Sg
                                                                                                                                      § a °        r*
                                                                                                                                      rots         o
26
                                                                                                                                                   5
     equitable relief resulting from Wells Fargo's purposeful wrongful acts and omissions as outlined                                 £P
27
     herein concerning the residential mortgage modification transactions and wrongful foreclosure
28
     process relating to Plaintiffs Long-time family residence at 4202 Aenzano Way. El Dorado Hills.

     Concerns Manzano S., George F. Semeil Jr. vs. Wells Fargo Bank NjV. Fay Servicing, LLC                         1
                                                                                                   EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                            Page 73
         Case 2:20-cv-01247-TLN-CKD
                  SUPERIOR COURT OFDocument 1 Filed
                                    THE STATE       06/19/20 Page 77 of 114
                                               OF CALIFORNIA
                                     COUNTY OF EL DORADO
                                   3321 Cameron Park Drive
                                Cameron Park, California 95682
                           (530) 621-5867                                      Fax    (530)672-2413

                                                                       CASE   NO.    PC    20200223
                                      Plaintiff,
CONCETTA           MANZANO      S                                                                 EL DORADO CO. SUPERIOR CT.
vs .

                                      Defendant.
WELLS       FARGO BANK                                                                            FILED    MAY 1 1 2020

NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFE^ENC^"                                                        Deputy
(Local Rule           7.12.05         and       .09)

NOTICE        IS   HEREBY GIVEN             that          a CASE MANAGEMENT            CONFERENCE           in    the     above
entitled case is                set       for        1:30    on 10/05/20,            in Dept.        10.
3321     Cameron         Park       Drive,          Cameron       Park,    California.


A    Case     Management            Statement             must    be   filed    and served          not     less     than
15     days    before       the      Conference.

If     a party      is     demanding            a    jury    trial,       pursuant         to   Civil      Code    of
Procedure          section          631(b),          a    non- refundable           jury    fee    of    $150.00        must
be deposited with                   the    court          on or before         the    initial       Case Management
Conference date in this action. Failure to                                          timely deposit           the     funds
will result in a waiver of a jury trial.

At     the CASE MANAGEMENT                  CONFERENCE you                will be      assigned          a Dispute         Reso
lution Conference Date,                      a Mandatory Settlement                        Conference Date,               and a
Trial Date.           In lieu of            a Dispute             Resolution         Conference,           the parties
may elect mediation,                      binding arbitration,                 or judicial              arbitration.

In addition,             the   court will make pre-trial orders.

The     Court will require                  full          compliance of El Dorado County Local
Rules,        in particular,               the rules governing Trial Court                              Case Management
(rule       7.12.00,        et seq.) .              For additional            information regarding the
Trial Court Case Management Program visit our website at:
www . eldoradocourt . org


You must be prepared to discuss                                  all matters and dates which are the
subjects of the Case Management                                  Conference. Telephonic court appear
ances are provided through the                               Court.       To sign up         to appear by
telephone please go to                      the court's website at
http : //www . eldoradocourt . org/onlineservices/vcourt . html at
least     five       (5)    days prior               to    the   scheduled conference.




CMC1                                                                                                       Rev     05/20/13




                                                                                           EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                    Page 74
       Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 78 of 114

                                    CLERK'S      CERTIFICATE       OF    SERVICE
I    declare    under penalty of perjury that                      I    am over    the    age      of   18   and
not    a   party    to    the      above   action;    that    a    copy of      NOTICE        OF   CASE
ASSIGNMENT         AND    CASE      MANAGEMENT     CONFERENCE           was   placed     for    mailing
through either the United States Post Office or Inter-Departmental
mail on the parties at the address shown herein.
Executed on 05/11/20,                 in Cameron Park,            California.

Delivered to:

CONCETTA       MANZANO         S                             GEORGE       F   SEMEIL     JR
4202   ARENZANO          WAY                                 4202      ARENZANO     WAY
EL   DORADO    HILLS       CA      95762                 EL       DORADO      HILLS      CA    95762




                                       Tania Ugrin-Capobianco,                Court     Executive Officer

                                           By:                                How©
                                                                         Deputy Clerk




                                                                              EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                       Page 75
      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 79 of 114
                                     SUPERIOR COURT OF CALIFORNIA,
                                            COUNTY OF EL DORADO

                                                 NOTICE TO LITIGANTS


                 CIVIL TRIAL DELAY REDUCTION AND ALTERNATIVE DISPUTE RESOLUTION
                                    REQUIRED PROCEDURES AND TIME LINES


All general civil cases are included in the El Dorado Court's Civil Trial Delay Reduction Program. Local Rules for
the El Dorado Superior Court require that you comply with certain procedures and meet certain time lines for
these cases. Please see Local Rule 7.12.00 etseq.


Plaintiffs and Cross-Complainant must serve the following documents with the Complaint or Cross-Complaint on
all other parties: 1) A copy of this Notice to Litigants; 2) A copy of the Notice of Case Management Conference;
and 3) A blank Case Management Statement. This service must be accomplished and proof of service must be
filed within 60 days of the filing of the Complaint or Cross-complaint.


A Case Management Conference (CMC) will be held within 120 days of filing of the Complaint. The date and
time are indicated on the Notice of Case Management Conference. You must file a completed Case
Management Statement at least 15 days prior to the Conference.


At the CMC, the court will assign a Dispute Resolution Conference date, a Mandatory Settlement and Readiness
Conference date and a trial date. The court may also assign an Issues Conference date. In lieu of a Dispute
Resolution Conference, all parties may elect mediation, private arbitration or judicial arbitration. You may
obtain a stipulation and order to participate in alternative dispute resolution and a list of the attorneys on the
Dispute Resolution Conference, arbitration or mediation panels from the court's website or the clerk's office.


Dispute Resolution Conferences will be conducted by one attorney temporary judge. You may obtain a list of
the attorneys on the panel on the Court's website at www.eldoradocourt.org.


Dispute Resolution Conferences are conducted as early Mandatory Settlement Conferences pursuant to CRC
Rule 3.1380 which requires that trial counsel, parties and persons with full authority to settle personally attend,
unless excused by the court, and that no later than 5 court days before the conference, each party file and serve
on each other party a Settlement Conference Statement with a good faith settlement proposal. The Dispute
Resolution conference is conducted by a volunteer settlement attorney.

TrisTrhpoTtawtcTreyretV"tocafRule"7^L2:0(Terseq7 and-EhDaradrrSupHrToreourtVADR-prograrn-with-yotir-
client. It will increase the possibility of your client's case being resolved at an early, less expensive stage.


                                      DISPUTE RESOLUTION CONFERENCES
                                   REQUIRED PROCEDURES AND TIME LINES


The Court has initiated an Alternative Dispute Resolution (ADR) Program which applies to all civil cases which
are subject to these rules; provided, however, that on the joint request of the parties or on its own motion, the
Court may order that the program apply to any civil case.


Unless the parties agree to another form of ADR, they will be ordered to participate in a Dispute Resolution
Conference (DRC). The DRC will be conducted by a volunteer attorney temporary judge. The DRC will be
conducted as a Mandatory Settlement Conference pursuant to California Rules of Court, rule 3.1380, and the
parties and counsel are directed to comply with the terms thereof.


                                          Trial Reduction Notice to Litigants
                                                                                                   Local form C-13

                                                                                                  Mandatory Form
                                                                                                  Rev.01/14/2015
                                                                                EXHIBIT B TO NOTICE OFPage
                                                                                                       REMOVAL
                                                                                                           I of 2

                                                                                                          Page 76
      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 80 of 114
Within 7 to 10 days after the Case Management Conference, the court will notify the parties of the DRC
temporary judge assigned to the case. It is the responsibility of the plaintiff to contact the temporary judge and -
arrange for a time and place for the DRC convenient to them and all parties.


At least 10 court days prior to the DRC, each party is to submit to the temporary judge and the other parties a
Dispute Resolution Conference Statement which meets the requirements of California Rules of Court, rule
3.1380, and any special requirements set forth below.


Prior to the DRC, the parties are to exchange documents and records pertinent to settlement and shall provide
copies of these to the DRC temporary judge.


With leave of court and in lieu of participation in a DRC, the parties may stipulate to private arbitration (binding
or non-binding), judicial arbitration, or mediation. The parties may select the neutral from the Court's panel or a
private neutral of their choice. The parties will be responsible for any fees associated with arbitration, judicial
arbitration or mediation. The Court's panel of neutrals may be obtained from the court's website.


                              MANDATORY SETTLEMENT AND READINESS CONFERENCE

                                     REQUIRED PROCEDURES AND TIME LINES


A MANDATORY SETTLEMENT AND READINESS CONFERENCE (MSRC) will be held approximately three to four
weeks prior to trial. See CRC Rule 3.1380 and Local Rule 7.12.10.


The MSRC will be conducted as a MANDATORY SETTLEMENT CONFERENCE pursuant to CRC Rule 3.1380,
which provides:

        1.   That trial counsel, parties and persons with full authority to settle the case shall personally
             attend the conference, unless excused by the court for good cause shown; and


        2.   That no later than five court days before the conference, each party shall submit to the court and
             serve on each party, a Mandatory Settlement Conference Statement containing a good faith
             settlement demand and an itemization of economic and non-economic damages by each plaintiff
             and a good faith offer of settlement by each defendant. The Mandatory Settlement Conference
             Statement shall set forth and discuss in detail all facts and law pertinent to the issues of liability
             and damages involved in the case as to that party.


The MSRC will also be conducted as a TRIAL READINESS CONFERENCE at which all matters that need to be
resolved prior to trial, including matters set at in Rule 7.12.09, paragraphs D and E, shall be before the court.
In their MSCR Statements Counsel are to address Fhe following:
        1.   Witnesses. A list identifying all lay and expert witnesses the party intends to call at trial;
        2.   Exhibits. A list identifying all exhibits the party intends to offer at trial.
       3.    Jury Instructions. A jury instructions checklist indicating the BAJI numbers of requested Instructions;
       4.    Photographs and Reports. Each party shall attach to the MSRC Statement copies of relevant
             documents which may assist the Court in settlement including photographs, diagrams, reports, bills,
             and contracts.

No later than three days prior to the MSRC, the parties are to file and serve Motions in Limine.




                                          Trial Reduction Notice to Litigants
                                                                                                   Local Form C-13
                                                                                                  Mandatory Form

                                                                                                   Rev.01/ia/20l5
                                                                                EXHIBIT B TO NOTICE OFPage
                                                                                                       REMOVAL
                                                                                                           2 of 2
                                                                                                          Page 77
                               Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 81 of 114                                                           CM-110
'         ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. Stale Bar number, end address)'
                                                                                                                               for cour r use onl y




      TELEPHONE NO.:                                             FAX NO. (Optional):

      E-MAIL ADDRESS (Optional):

      ATTORNEY FOR (Name):

      SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                 STREET AODRESS:

             MAILING ADDRESS:

             CITY AND ZIP CODE:

                   BRANCH NAME:

             PLAINTIFF/PETITIONER:


          DEFENDANT/RESPONDENT:


                                      CASE MANAGEMENT STATEMENT                                             CASE NUMBER:

      (Check one):                    UNLIMITED CASE                      LIMITED CASE
                                      (Amount demanded                    (Amount demanded is $25,000
                                      exceeds $25,000)                    or less)

     A CASE MANAGEMENT CONFERENCE is scheduled as follows:
      Date:                                                Time:                       Dept.:                  Div.:                   Room:
     Address of court (if different from the address above):



      I      I Notice of Intent to Appear by Telephone, by (name):

                       INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.

1.          Party or parties (answer one):
            a.           This statement is submitted by party (name):
            b.           This statement is submitted jointly by parties (names):



2.          Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
            a.      The complaint was filed on (date):
            b.           The cross-complaint, if any, was filed on (date):

3.          Service (to be answered by plaintiffs and cross-complainants only)
            a.      ( All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
            b.           The following parties named in the complaint or cross-complaint
                         (1)     l__J have not been served (specify names and explain why not):

                         (2)           have been served but have not appeared and have not been dismissed (specify names):

                         (3)           have had a default entered against them (specify names):

            c.           The following additional parties may be added (specify names, nature of involvement in case, and the date by which
                         they may be served):



4.          Description of case
            a.      Type of case in             complaint        cross-complaint                (Describe, including causes of action).




                                                                                                                                                             page 1 of 5

                                                                                                                                                      Cal. Rules of Court.
Form Adopted for Mandatory Use                                     CASE MANAGEMENT STATEMENT                                                            rules 3,720-3.730
     Judicial Council of California    fTR" I Essential
                                                                                                                                                      wywcourts.ca.gov
      CM-110 (Rev. July 1. 2011)       ^llSFonns-

                                                                                                                 EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                          Page 78
                              Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 82 of 114                                                          CM-110
                 PLAINTIFF/PETITIONER:                                                                            CASE NUMBER:



      DEFENDANT/RESPONDENT:


 4.         b.         Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and

                       damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
                       earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)




                       (If more space is needed, check this box and attach a page designated as Attachment 4b.)

 5.        Jury or nonjury trial
           The party or parties request            dJ a jury trial    Q| a nonjury trial.              (If more than one party, provide the name of each party
           requesting a jury trial);


6.         Trial date
           a.      I     I The trial has been set for (date);
           b.              No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                           not, explain):


           c.      Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):




7.         Estimated length of trial
           The party or parties estimate that the trial will take (check one):
           a.      CJ days (specify number):
           b.              hours (short causes) (specify):
8.         Trial representation (to be answered for each party)
           The party or parties will be represented at trial                 by the attorney or party listed in the caption                by the following:
           a.      Attorney:
           b.      Firm:
           c.      Address:
           d.      Telephone number:                                                            f.     Fax number;
           e.      E-mail address:                                                              g.     Party represented:
       I         I Additional representation is described in Attachment 8.

9.         Preference
       I         1 This case is entitled to preference (specify code section):

10. Alternative dispute resolution (ADR)
       a.          ADR information package. Please note that different ADR processes are available in different courts and communities; read
                   the ADR information package provided by the court under rule 3.221 for information about the processes available through the
                  court and community programs in this case.
                   (1)    For parties represented by counsel: Counsel         i   1 has     I        I has not provided the ADR information package identified
                          in rule 3.221 to the client and reviewed ADR options with the client.
                   (2) For self-represented parties: Party           Q has          has not reviewed the ADR information package identified in rule 3.221 .
       b.          Referral to judicial arbitration or civil action mediation (if available).
                  (1)      Q This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1 141.11 or to civil action
                                mediation under of Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                                statutory limit.
                   (2)     Q| Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                                 Civil Procedure section 1 141.1 1.
                   (3)          This case is exempt from judicial arbitration under rule 3.81 1 of the California Rules of Court or from civil action
                                 mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):

                                                                                                                                                          Page 2 of 5
CM-110 (Rev. July 1. 2011]                                       CASE MANAGEMENT STATEMENT
ryrr I Essential
ccfcLcom ijj]Forms-
                                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                               Page 79
                        Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 83 of 114                                                 CM-110
            PLAINTIFF/PETITIONER:                                                                   CASE NUMBER:



   DEFENDANT/RESPONDENT:


10.    c.     Indicate the ADR process or processes that the party or parlies are willing to participate in, have agreed to participate in, or
              have already participated in (check all thai apply and provide the spec/Tied information):


                                The party or parties completing       If the party or parties completing this form in the case have agreed to
                                this form are willing to              participate in or have already completed an ADR process or processes,
                                participate in the following ADR      indicate the status of the processes (attach a copy of the parties' ADR
                                processes (check all that apply):     stipulation):



                                                                          I   8 Mediation session not yet scheduled

                                                                                Mediation session scheduled for (date):
   (1) Mediation
                                                                          I   i Agreed to complete mediation by (date):
                                                                          Q Mediation completed on (date):


                                                                          I   I Settlement conference not yet scheduled

   (2) Settlement                                                         I   1 Settlement conference scheduled for (date):
       conference
                                                                               Agreed to complete settlement conference by (date):

                                                                      I       I Settlement conference completed on (date):


                                                                      i       I Neutral evaluation not yet scheduled
                                                                      I       I Neutral evaluation scheduled for (date):
   (3) Neutral evaluation
                                                                      I       I Agreed to complete neutral evaluation by (date):

                                                                                Neutral evaluation completed on (date):


                                                                      Q Judicial arbitration not yet scheduled

   (4) Nonbinding judicial                                            C3 Judicial arbitration scheduled for (date):
       arbitration
                                                                      i       I Agreed to complete judicial arbitration by (date):

                                                                               Judicial arbitration completed on (date):


                                                                      I       I Private arbitration not yet scheduled

  (5) Binding private                                                 I       I Private arbitration scheduled for (date):
       arbitration
                                                                      I       I Agreed to complete private arbitration by (date):

                                                                      I       1 Private arbitration completed on (date):


                                                                      I       I ADR session not yet scheduled

  (6) Other (specify):                                                I       I ADR session scheduled for (date):

                                                                      I       I Agreed to complete ADR session by (date):

                                                                               ADR completed on (date):




                                                                                                                                            Pago 3 ot 5
CM-110 (Rev. Ju?/ 1,2011)                              CASE MANAGEMENT STATEMENT
fTR' I Essential
cVb^iiiJ Eprms-
                                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                  Page 80
                                     Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 84 of 114                                               CM-110
                    PLAINTIFF/PETITIONER;                                                                        CASE NUMBER:



   DEFENDANT/RESPONDENT:



 11.           Insurance
               a.        £3 Insurance carrier, if any, for parly filing this statement (name):
               b.        Reservation of rights:               Yes           No
               c.        I   I Coverage issues will significantly affect resolution of this case (explain):




 12.       Jurisdiction
               Indicate any matters that may affect the court's jurisdiction or processing of this case, and describe the status.
           I        I Bankruptcy             I   i Other (specify):
           Status:


 13.       Related cases, consolidation, and coordination
           a.         Q There are companion, underlying, or related cases.
                               (1)    Name of case:
                               (2)    Name of court:
                               (3)    Case number
                               (4)    Status:
                     I       t Additional cases are described in Attachment 13a.
       b.            I       I A motion to       I   I consolidate    I   I coordinate      will be filed by (name party):



14.        Bifurcation
       I            I The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
                         action (specify moving party, type of motion, and reasons):



15.    Other motions
                     The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




16.    Discovery
       a.            CU The party or parties have completed all discovery.
       b.            [^3 The following discovery will be completed by the date specified (describe all anticipated discovery):
                               Party                                          Description                                                    Date




       c.            Q| The following discovery issues, including issues regarding the discovery of electronically stored information, are
                              anticipated (specify):




                                                                                                                                                       Pago 4 of 5
CM-110 (Rev. July 1.2011 J                                            CASE MANAGEMENT STATEMENT
("TR" I Essential
cot^com I £l] Forms-
                                                                                                                    EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                             Page 81
                            Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 85 of 114                                                 CM-110
                PLAINTIFF/PETITIONER-.                                                                 CASE NUMBER:



   DEFENDANT/RESPONDENT:




 17.       Economic litigation
           a.          This is a limited civil case (i.e., the amount demanded is 525,000 or less) and the economic litigation procedures in Code
                       of Civil Procedure sections 90-98 will apply to this case.
           b.          This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                       discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
                       should not apply to this case):




1 8.    Other issues
       I        i The party or parties request that the following additional matters be considered or determined at the case management
                  conference (specify):




19.     Meet and confer
       a.              The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules of
                       Court (if not, explain):




       b.         After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
                  (specify):




20. Total number of pages attached (if any):
I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

Date:




                                  (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORNEY)




                                  (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                    I   I Additional signatures are attached.




                                                                                                                                                Page 5 o( 5
CM-110 (Rev. July 1,2011)                                  CASE MANAGEMENT STATEMENT
   fR* I Essential
cch.com
                71 Forms-

                                                                                                           EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                    Page 82
To: Legal Department Wells Fargo             Page 2 of 15               2020-05-19 21:16:06 (GMT)                               19165884959   From: Jenny Barei




                       Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 86 of 114
          1 j Concetta Manzano 5.
                  George F. Semeil Jr.
          ^       4202 Arenzano Way
                  EI Dorado Hills, CA 95762
          3       (916)941-9016
          4
                  Petitioners., in pro per
          5


          6


          7                                                         COUNTY OF EL DORADO

          8



          9 | CONCETTA .MANZANO S                            "5
                                                                                     )          CASE NO,:         PC 20260223
         10       GEORGE F. SEMEIL JR.                                               )
                                                                                                REPLY TO PRELIMINARY
         11                                           Plaintiffs,                               OPPOSITION TO MOTION FOR
                                                                                                TEMPORARY 'RESTRAINING
         12       v.                                                                ')          ORDER
                                                                                     )                                                              I
                                                                                                                                                    i
         13       WELLS FARGO BANK. N.A..
                  FAY SERVICING, LLC and DOE'S
         14
                  1 through 50, inclusive                                            }          HEARING DATE:             May 22, 2020
                                                                                     }          HEARING TIME;             SCO a.m.
         15
                                                      Defendants.                    )          COURTROOM:                9

         16


         17
                             Plaintiffs, CONCETTA MANZANO S, ami GEORGE F< SEMEIL, JR» respectfully
         18
                  Reply to Defendant, FAY SERVICING, LLC, 'Preliminary Opposition to Motion to For
         19

                  Temporary Restraining Order:
         20


         21

                                                                                                                           ivs any foreclosure
         22


         23


         24

              I
                                                                                                                                                        III «I
         25 ! he completed, which Is why this emergency motion was brought before the Court;
                                                                                                                                                        h
         26
                             Defendant, FAY /SERVICING. LLC/
         27
                                                                                                           tactics and disingenuous statements

         28
                  and correspondence;

                                                            ir vs. Wells Fargo Bank N.A.. Fay Bervksnsi. LLC.'
                                                                                                                  EXHIBIT B TO NOTICE
                                                                                                                                   1 OF REMOVAL
                  CVnet'tts Matv.arso S.„ Oeosrge V
                                                                                                                                          Page 83
                                                                                                           05/19/2020         4:28PM    (GMT-05:00)
To: Legal Department Wells Fargo     Page 3 of 15       2020-05-19 21:16:06 (GMT)                           19165884959 From: Jenny Barei



                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 87 of 114
                           a.    On November 1CX 2018, our bankruptcy attorney, Eric L Schwab, wrote to
          1

                                 Barrett Daffm, et al advising thera that we disputed their proof of claim that was
          2

                                 riled in the Bankruptcy Court and requesting art accounting history of our
          3


          4                      account from 01/01/2009 to present; To date, we have NEVER received this

          5                      accounting; EXHIBIT                     ''


                           "b. On March 20, '2020, an employee of FAY SERVICING, LLC, Mr. Adam

          7
                                 .Hansen, contacted us via

                                 move forward with Mortgage Assistance thai was offered by Fay Servicing on

                                 February 20, 2(0).
         10
                                 many unanswered emails and telephone calls, wc were still unable to get
         11
                                                        r tOl
         12

                                 to receive the promised forms that never arrived (again) to receive mortgage                 j
         13
                                                                                                                              I
                                 assistance; "EXHIBIT           ,
         14

                            C.
         15


         18                      they would not confirm a stay of the foreclosure proceeding,            Based on many


         17


         18                        basis. On June 7, 201 7

         19
                                   took action against mortgage servicer Fay Servicing for failing to provide

         20 |
                                                          Ji



         21
                                   law. The 'CFPB 'ordered Fay Servicing must pay tip to                       million, to

         22
                                   consumers 'who were subject to these' illegal servicing practices.           Consumer
         23


         24

                                   00 14; EXHIBIT *C.
         25

                                   copy IS NOT attached, but can be provided to the Court at their request,
         26


         27                 d.     Plaintiffs also believe (he Defendants are attempting to be disingenuous

         28                        regarding the

                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                               Page 84
                Csmi-eiu Mafwano S.. Geome F Semeil jr. vs Weils SWgo Bank N.A., Fay Servicing i ' C
                                                                                                                        2
                                                                                                 05/19/2020       h : 28PM (GMT-05:00)
To: Legal Department Wells Fargo   Page 4 of 15   2020-05-19 21:16:06 (GMT)                       19165884959 From: Jenny Barei



                      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 88 of 114

         Erie Schwab


         November 10, 2018


         Dariene C. Vigil
         Barrett Daffm, et. al.
         20955 Pathfinder tod ste, 300
         Diamond Bar, CA 31765


         Re; Concetta Manzano
         BK No 17-23289
         Weils f-argo 0484026349


         RESPA Request


         Ms, Vigil,




           mk you,


                r~°




                        iW
         555 University Avenue 130
         Sacramento, CA 95825
         516-564*9588
         erictS&helsonsehwabxorn




                                                                1



                                                                                   EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                            Page 85
                                                                              05/19/2020         28PM    (GMT-05 : 00)
To: Legal Department Wells Fargo   Page 5 of 15   2020-05-19 21:16:06 (GMT)                        19165884959 From: Jenny Barei



                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 89 of 114




                                                                               64
                                                        I
                                                            B                       B




                                                                                    EXHIBIT
                                                                                    EXHIBIT B
                                                                                            B TO
                                                                                              TO NOTICE
                                                                                                 NOTICE OF
                                                                                                        OF REMOVAL
                                                                                                           REMOVAL
                                                                                                             Page
                                                                                                             Page 86
                                                                                                                  86

                                                                              05/19/2020       4:28PM
                                                                                                  28PM    (GMT-05:00)
                                                                                                          (GMT-05 : 00)
To: Legal Department Wells Fargo           Page 6 of 15                              2020-05-19 21:16:06 (GMT)                                                   19165884959       From: Jenny Barei




                          Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 90 of 114
                      Y                          RETURN SB? VISE ONLY
                                                 P:G..SQX §19063                                                                                                                                       ,




                                                 OALLASJX TS2S1 -S063


       Q2/29/202Q



                                                               M               p




                      CONG,-ETTA SMMmNQ
                      4202 mznzmo WAY
                      EL DORADO HILLS- CA 95762-5433




                                                                                                      . ivm Hmm.                .00001.88019             .
                                                                                                      . Prepay Address:- mzmtmmo WAV
                                                                                                                                EL DORADO HILLS CA 357-62                                              :


                                                                                                                                                                                                       :




         Dear Ccmtta -S mmmo:

         ff you are.having drtfictilty making your mortgage payments, we may beetle So assist you-, -if you -need help, you may qualify -for the

                                                                                                                                                                                                       :
              *           Modify your tern -terms with us: ©r                                                                                                                                          ;
              »           Payment -Forbearance; Repayment Plan aftd/or Deferment Plan, which -temporarily gives you more- time to make -you?                                                           :
                  '       monthly payment                                                               .
                                                                                                                                                                      alternative to                       --
         if you are not able to k&m paying your mortgage, .anojfeer option, may P© to find -more- affordable housing
         foreclosure, the following, non-retention options may be avatishle to you, subject to owner of the toan approval'                                                                             I

              •           'Sell your property and use the' proceeds tcpay ott your current ten:
                                                                                                                                                                                                           :
              •           Short Sate of the property. Where the -owner "of the loan may accept less than toe amount owed*; or
                                                                                                                                     ie to-ai                        forgiveness of, ail or, a

                          portion of the ten".             .                                                                                                                                               --
         ^Forgiveness of debt- may have federal tax consequences-. Consult with a tax professions?
          For help, fficpf&fiftg your option's. 'the federal gbvemme                                             a.                               itj              which you can access by
          contacting the Consumer Financial Protection Bureau                                                                            .od                                   the Department of
                                                                                                                                                                        .r^1

                                                                        m,                                       mssSmsM. or fey                  (SOO) S6SMJ287.

                                                                                                                       Cf                       -M


                                          fee abte to provide you wrtrt                                                                                      ri review, howler, if you are
          unaWsts^skwfthy                                                                                                                                    '             " ' Document
          Checklist, You may oi>!                                            isias                                             att                                             te link
          "Available Assistance Options* or- by ca                                                    &ei                                       at (S00) 495-7166.,


                                                                                                                                                                        iqm

          contact u& at (800} 49B~?16B.

          "'Certain restrictions may apply if there Is a scheduled foreclosure sale date. The owner of your loan does not offer toss
                      "     "       '              '               "    "                                             pHcaWe number Of days.beft^ea scheduled foreclosure sale .
          ex-ptetoed here Gern                   loctiments requir                             ptet         ir                       stic
                                                   !©S-'                                                                                                                         ©! i -UtiSi

          states have established                                                                                             are a 'sorrower's principal residence. For such
                                                                       igSon, m


          located id We state- of California, Nevada, .Slirtnesota, or Georgia Ml itomehfe'mquirad-te complete aldss mitigation appiicaSori

                                                                                                      (S'u                                       »o?



                                                                                                                                                                                 ms


                                                                                          Our offite'hatfsare 8".0O AM ttrW EXHIBIT F>4. Monday         - Thursday
                                                                                                                                                     B TO  NOTICE    &:3C< AM. to 6:W PM.
                                                                                                                                                                      OF REMOVAL
                                                                                          >-ir-^.a 4— - f .rtftfi Xrxcr r>-?c:Y V" io» 4.*? csm-r .«         .iG- - " »t —          k|' f

                                                                                                                                                                               Page 87
          Pftimft dumber' 112302, 425 S. Financial St, Suite 2000, 'Chisago, :L60®S40t1 ,
                                                                                                                            05/19/2020                  4: 28PM         (GMT-05 : 00)
To: Legal Department Wells Fargo        Page 7 of 1 5   2020-05-19 21:16:06 (GMT)                       19165884959 From: Jenny Barei



                         Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 91 of 114

          the fax number m ffi® 'torn,                                                                      rnlorfmibmto

          Ihmksl


                    r,




         Adam Hansen
         Assistant Account Manager
         Fay Servicing,- LLC
         440 S LaSalfe - Chicago, It
         8QCM9S.71® trti free
         31231 (187) 615-0751 direct
         630282.7848 lax




        y*4*"




                                                                                                                      M




                             * •*   4

                                                                         O'1
              ore          iimm
                                                           sa«as:



                                                                                                                                            ;


                                                                                                                                            :


                                                                                                                                            :
                                                                                                                                         i
                                                                                                                                         i
                                                                                                                                        :




                                                                                                                                        i


                                                                                                                                        s

                                                                                                                                        i.



                                                                                                                                    2

                                            j- . :'*




                                                                   3-




                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                  Page 88
                                                                                    05/19/2020      M- : 28PM (GMT-05:00)
To: Legal Department Wells Fargo   Page 8 of 15   2020-05-19 21:16:06 (GMT)                         19165884959 From: Jenny Barei




                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 92 of 114




                                                                                £4          55




                                                                                     EXHIBIT
                                                                                     EXHIBIT B
                                                                                             B TO
                                                                                               TO NOTICE
                                                                                                  NOTICE OF
                                                                                                         OF REMOVAL
                                                                                                            REMOVAL
                                                                                                              Page
                                                                                                              Page 89
                                                                                                                   89

                                                                              05/19/2020        4:28PM
                                                                                                   28PM    (GMT-05:00)
                                                                                                           (GMT-05 : 00)
To: Legal Department Wells Fargo     Page 9 of 15      2020-05-19 21:16:06 (GMT)                               19165884959   From: Jenny Barei




                      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 93 of 114
                                   2017-CFPB-0014      Document 1       Filed 06/07/2017    Page 1 of 51




                                                    IM1TEP STATES OF AMERICA




                 File No, 2017-CFPB-0014




                                                                          CONSENT ORDER
                 In the Matter of:

                                                                    i



                 FAY SERVICING, LLC

                                                                    !




                          The Consumer Financial Protection Bureau (Bureau) fe reviewed the mortgage

                                                                               t «




                                                                             , 52 ILS.C. 2601, et seq., its


                 i:



                                                                                                              i:


                                                                                                 - § 102441(f)(2)




                                                                                                              v?



                 of 12 C, FM . § 1 024.38(a) and (b)(i)(v); Respondent failed to smd or timely send


                                                                                                •* JE   *




                                                                                   :CJ



                 additional documents and information needed from borrowers to make their loss-




                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                  Page 90
                                                                                   05/19/2020               4: 28PM   (GMT-05 : 00)
                                                                                                      Page 91



           To: Legal Department Wells Fargo                                                                                                 2020-05-19 21:16:06 (GMT)                       19165884959 From: Jenny Barei
                                                                               EXHIBIT B TO NOTICE OF REMOVAL

                                                                                                                            Page 10 of 15




                                                                                Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 94 of 114




To: Legal Department Wells Fargo   Page 10 of 15   2020-05-19 21:16:06 (GMT)                19165884959 From: Jenny Barei




                                                                                                                                                                             EXHIBIT
                                                                                                                                                                             EXHIBIT B
                                                                                                                                                                                     B TO
                                                                                                                                                                                       TO NOTICE
                                                                                                                                                                                          NOTICE OF
                                                                                                                                                                                                 OF REMOVAL
                                                                                                                                                                                                    REMOVAL
                                                                                                                                                                                                      Page
                                                                                                                                                                                                      Page 91
                                                                                                                                                                                                           91

                                                                                                                                                                        05/19/2020      4:28PM
                                                                                                                                                                                           28PM    (GMT-05:00)
                                                                                                                                                                                                   (GMT-05 : 00)
To: Legal Department Wells Fargo            Page 11 of 15                 2020-05-19 21:16:06 (GMT)                                       19165884959   From: Jenny Barei

    5/ 1 9/2020                                                              GM/ECF LIVE - U.S. Bankruptcy Court.

                        Case 2:20-cv-01247-TLN-CKD Document 1,v, Filed 06/19/20
                                                                        71      Page 95 of 114
                                                                                               /aI: v Hob.: Christopher D. Jamie
                                                                                                                        '          : 07/11/2017
                                                                    Debtor dismissed:' 02/03/2020




                                                                               Attorneys



                     Cassandra J. Richey
                     3990 E. Concerns Sleet, Suite 350
                    Ontario, €A 91764
                                                                            representing
                     6263717000                                                                 (Creditor)
                      Assigned: 12/20/201 9
                      LEAD ATTORNEY

                    Eric John Schwab
                    555 University Avenue* Suite 130                                           Concctta Savlmo IVfanzano
                     Sacramento, CA 95825                                                      4202 Arenzano Way
                    916-564-9588                                            representing       El Pomelo 'Hi Us, CA 95762
                     Assigned: 05/15/20! 7                                                     (Debtor)
                        TERMINATED: 12/20/2019                                                 PRO SB
                      LEA O .4 TTQRNEY

                    Edward A. Treder
                                                                                               Wells Fargo Bank, N,A.
                    3990 E. Concows Steet, Suite 350
                    Oniario. CA 91764
                                                                            representing       4004 Belt Line Rd § 1 00
                    6263717000
                                                                                               Addison. XX 75001
                      Assigned: 05725720/ 7
                                                                                               (Creditor)
                      LEAD ATTORNEY

                     Robert P. Zahradka
                                                                                               Wilmington Trust, National Association
                     1455 FrazeeRoad, Suite 820
                                                                                               Tiffany & Bosco, P. A,
                     San Diego, CA 92 IDS
                                                                            representing        1 455 Fnuscc- Rd #820
                    61950.13503
                                                                                               San Diego, CA 92108
                      Ass igned: 0 7/08/20 1 9
                                                                                               (Creditor)
                      LEAD ATTORNEY

                                                                                               Wilmington Trust, National Association
                                                                                               c/o Fay Servicing,. LLC
                                                                                               PC) Box 220720
                                                                                               Chicago. XL 60622
                                                                                               (Creditor)

                                                                                    r.:~—— —

                                                                                   £'1
                                                                      PACER                .ee Center                                fi

                                                                            Transaction Receipt
                                            !L
                                            i
                                                                              05/19/2020 08;49;19                                   .J
                                            jfFAttftt Login: S|saclegaidocs:58?6658:0 [iCHentCode:
                                            ijlJescriptios:  IjAttomey'Lisc              earcfa Criteria:           j 17-23289)
                                                                                                                    bs^rssr;r:r-,r.:^ I
                                            j&fltisMe Pagettjl                                  IAS:                ! o.io           8



    ht'tps://Gcf'.caeb.uscourts.goviegi»birj.!qryAt,forri8ys.'pi?S9932®
                                                                                                               EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                                                    1/2
                                                                                                                                        Page 92
                                                                                                       05/19/2020                 4: 28PM       (GMT-05 : 00)
To: Legal Department Wells Fargo   Page 12 of 15        2020-05-19 21:16:06 (GMT)                           19165884959   From: Jenny Barei



   Filed 11/25/19                                            Case 17-23289                                                        Doc 45
                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 96 of 114




                 I, GEORGE F. SEMEIL JR., I am over 1 8 years of age, a citizen of the United



                                                                     v¥s*j »


                 On November 22, 2019 f mailed from the El Dorado Hills'Post Office in the State
                 of California the following documents;




                  (3) STATEMENT OF FACTS


                  1 served the documents by enclosing them in an envelope, depositing, the .seal
                  envelope with the United States Postal with postage folly prepaid.



                                                      (!) Wayne Blackwelder Clerk
                                                         United States District Court
                                                        Eastern District of California
                                                             501 .1 Street Suite 3-200
                                                            Sacramento Ca. 95814


                                                       (2) Mr. David F, Cusick
                                                            Chapter 13 Trustee
                                                      80 Blue Ravine Rd. Suite 1 50
                                                        Folsom California 95630


                                               (3)-WeIls Fargo Mortgage Attorneys

                                                        Attn: Darlene C. Vigil           "
                                                   20955 Pathfinder Road Suite 300
                                                      Diamond Bar, CA 91765



                                                           (5) Fay Servicing
                                                       Attn: Bankruptcy Dept.




                                                                                             EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                      Page 93
                                                                                    05/19/2020             28PM    (GMT-05 : 00)
To: Legal Department Wells Fargo   Page 13 of 15         2020-05-19 21:16:06 (GMT)                       19165884959   From: Jenny Barei



   Fifed 11/25/19                             Case 17-23289                                                                    Doc 45
                   Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 97 of 114


                                                        3000 Kelly Dr. Suite 1.50
                                                        Carrollton Texas 75006


                                                      ' (6) Weils Fargo Mortgage.
                                                        Attn: Bankruptcy Dept.
                                                   3440 Flair 'Dr. EI Monte Ca, 91731


                                                           (7)Ttffaxiy Sl Bosco
                                         Attn: Attorneys Megan B Less SBN: 277805
                                                       1 544 Frazee Rd, Suite 820
                                                         San Diego. CA,. 92 108




                 that the foregoing is true and correct




                 Executed on November 22, 201.9 at El Dorado Hills, California.




                                                                                            A**1"

                                                                                     By
                                                                                                                             sa»


                                                                                          GEORGE f SEMEIL Jr.




                                                                                          EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                   Page 94
                                                                                     05/19/2020      4: 28PM    (GMT-05 : 00)
To: Legal Department Wells Fargo                  Page 14 of 15              2020-05-19 21:16:06 (GMT)                                         19165884959 From: Jenny Barei



                               Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 98 of 114
       ATtORMEY-O® PARTY WJTMCUT ATTORNEY:                 STATE BAR NO:
                                                                                                                                           FW? COURT l?S£ Om-Y
                Concetta Manzano S., Geoff© F. Semeii Jr.
       fIRMNW:
      jSTREFT "ADDRESS: 4202 AmtfZ&m W&f
       0ty: El Dorado Hills                                                 STATE: OA       3P CODE: 95762
       TELEPHONE NQ-. 91 6-941-901 6                                        FAX NO '          Pf<fHire«i %yt
       EA^Aft ADDRESS'                                                                            Legal
                                                                                       mi GM Mterfw Wtyt Safe 31
       ATTORNEY FOR (nmpotf, Plaintiffs, In pf& fter                                      Gold River, CA, 956?8
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF 0 Dorado
                                                                                         sac m$~m mv. mrnm
      J STREET ADDRESS3321 Cameron Park Drive
        fcwuNSADORRsssame as above
       a rv and zip coDECsmerori Park 95682

           sRANCHNAh^cameron Park Branch                                                                                 CASE NUfvBcR:
                                                                                                                         PC20200223

                                                                                                                         JUT4CIAS. OFFICE'S"                                          1
                                                                                                                         JUDGE DYLAN SULUVAN

                                                                                                                         DEPARTMENT:

                                                                                                                         9




      1.   I am a* least 1 8 years old.

           a.    My residence or business address is {specify};
                 2377 Gold "Meadow Way, Suite 30
                 Gold River, CA 95670
                  (916)335-3740
           b.     My electronic service address is (specify};
                 jenrty@s3cjegaldocs.bs2


      2-   1 electronically served the following documents (exact titles):




                 V<-vw-(./v,




      3.   I electronically served the documents listed in 2 as follows:
           a.    Name of person served.: Lawrence D. Harris, Esq.


                 FAY SERVICING, LLC

           b„    Elecironic service address .of person served ,
                 larfyh@bdfgmyp.corn

           c.    On (date}; 05/19/2020

                                                                                                 on
                               (Form POS-'05Q(P)(EFS-050(P} may-be u$&




                i-A
      Date: 6,3,


                                                                                                                                                          A




                 M. Bare?                                                                                                                            /
                                                                                                                                                     V.
                                                                                                                                                                   -V.

                                                                                                                   ssr-.Tranwi.-^

                                  (TYPE CP? PRINT NAME Of: DECLARANT')

                                                                                                                                                                         Pag« i of1


                                                                         PROOF OF ELECTRONIC SERVICE                                                  Cal. Rife ol Court, .cute 22m
      5SSSSS3E!""                                                                                                                                                K'VM.caufts.-cti.gOii
      ?OSrOSd€PS4Yn?Rev. Pabrusry 1 2017]                    (Proof of Service/Electronic Filing and Service)
                                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                               Page 95
                                                                                                               05/19/2020              L: 28PM        (GMT-05 : 00)
To: Legal Department Wells Fargo                   Page 15 of 15          2020-05-19 21:16:06 (GMT)                                         19165884959            From: Jenny Barei




                               Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 99 of 114
       AITDftHEY OS SAftry WH'HOUT ATTORNEY:              state &m NO.
                                                                                                                                          FOP COURTUSE ONLY
      ! kamh- Concetta Manzano                      George F. Semeii Jr.
      ! RRMMAME
      |$T«tsTADi*s=9S' 4202 Arenzano Way
      I cjiv: El Dorado Hills                                             STATE: CA      ZIP CODE; 95762
      j telephone no,- §1 6-941 -901 6                                   FAX NO. :
                                                                                               PrepurwJ By;
      | E-MAIL ADOKESS                                                                Smmmmu Legal B&enmmix,
       attoracy tor                     Plaintiffs, in pro per                       2377 GM           Way, Site Si
                                                                                         com MwyCA. mn—                                                                                    i

       SUPERIOR COURT OF CALIFORNIA COUNTY OF B Dorado
           sTOE£TAcc?^$fi.3321 Cameron Park Drive                                      SMI '251349 EXP. 0S&8/2®
       mailing ADSSESssame as above

       a7YANoapcoDECameron Park 95682
               bsanqh t-w^Cameron Park Branch
                                                                                                                          CA3E NUMBER:
                                                                                                                          PC2Q2GG223
        PLAIN'
                                                                                                                          JUD1CM1 OF3CFR-
       OEFEMDANT/RESPONDENTiWEILS FARG'
                                                                                                                          JUDGE DYLAN SULLIVAN

                                                                                                                          3IPARW.LVT.




      1.       ! am at least 10 years old.

               a.       My residence or business address is (sp&afy):
                    2377 Gold Meadow Way, Suite 30                       '"
                    Gold River, CA 95670
                    (916) 335-3740
               b.       My electronic service address is {specify};
                    (916) 588-4959


      2.       f electronically served the fallowing documents (exact Mies);




                    I         j The documents served are listed in an attachment. {Form POS-050(D)/£FS-05Gf'0,i may be used for i.ivs purpose )


      3.       I electronically served the documents listed in 2 as follows:
               a.   Name .of parson served: Legal Department

                    On behat? of (name or names of patties represented, if person served is an attorney):
                    Wells Fargo Bank.N-A.                                                                             '
               b.       Electronic servlc© address of person served ;
                    (856) 358-9.873

               c.   On mm: 05/19/2020




      Date:             —//
                                        f
                          i

                                                                                                               !0               e a   rsd correct. —
                                                                                                                                                       1
                                                                                                              /
      lertnxMJaitl.
                                    iTYPE on PMhT %\m. Gf OECLARANT)                                                       0\(y^xrm&:§icj^RAt4Vi

                                                                                                                                                                            Psa»iofi


                           tor Optional Uss                                                                                                                Cal. Riies of Car;, oJb 2.251
      foflti
                                                                   PROOF OF ELECTRONIC SERVICE
                           tfCa&fbrwa                                                                                                                                      xms. en. gov

      POS-OK5?EFS-D'fC!R«v.' i-ebasary 1, 20171              (Proof of Service/Electronic Filing and Service)
                                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                               Page 96
                                                                                                              05/19/2020                L: 28PM        (GMT-05 : 00)
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 100 of 114




                           EXHIBIT C
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 101 of 114
                                                                             tid




                 Office of Thrift Supervision                      .                                        .   Nicholas J, Dyer
                 Department of the Treasury                                              • .   .   Assistant Regional Director


mHjlP            Pacific Plaza, 2001 Junipero Serra Boulevard, Suite 650, Daly City, CA 94014-1976
                 P.O. Box 7165, San Francisco, CA 94120-7165 • Telephone: (650) 746-7025 • Fax: (650) 746-7001



                                               November 19, 2-007 '



     John A. Stoker, Esq.
     Vice President and Assistant General Counsel
     Wachovia Corporation
     Legal Division-NCO630
     One Wachovia Center
     301 South Charlotte Street
     Charlotte, NC 28288

                                       Re: World Savings Bank, FSB, Oakland, California
                                         ' Notice of Amendment of Charter and Bylaws

    Dear Mr. Stoker:


    This is in response to your letter, dated November 8,2007, with enclosures, which you
    filed with the Office of Thrift Supervision (OTS) on behalf of World Savings Bank, FSB '
    to amend the savings bank's charter and bylaws to change its name to Wachovia Mortgage,
    FSB and reflect a change in the location of its home office. The new home office address
    is 6825 Aliante Parkway, North Las Vegas, Nevada.                                  '     / •

.   The institution met the requirements- of 12 G;F.R. §.§ 552.4(b) and 552.5(b)(2), and the
    proposed amendments will be effective December 31, 2007, as set forth in the. Board of               *• .
    Directors * resolution adopting the changes to    the charter and bylaws ; The filing alsojmet^  ..                            . \>\


    the requirement' of 12- C.F.R, •§' 545.91 (b) that the savings bank notify the OTS if.there is ;a ' ; . ' V
    chahge in the permanent address of its home office.                '             '


    Please feel, fee to contact me at (650) 746-7025 if there are any questions.                        .       '


                           .                  Sincerely,



                                              Nicholas J. Dyer       '
                                              Assistant Regional Director


    cc:   Robert Bums, FDIC - Atlanta




                                                                                   EXHIBIT C TO NOTICE
                                                                                        EXHIBIT        OF REMOVAL
                                                                                                 B to RJN iso
                                                                                                            Page 97
                                                                                        Motion to Dismiss - Page 6
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 102 of 114




                           EXHIBIT D
      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 103 of 114




O
Comptroller of the Currency
Administrator of National Banks


Large Bank Licensing




November 1 , 2009


Mr. James E. Hanson
Vice President
Wells Fargo Bank, National Association
90 South Seventh Street
Minneapolis, MN 55479


Re:     Application to convert Wachovia Mortgage, FSB, North Las Vegas, Nevada to a national
        bank and application to merge the converted bank with and into Wells Fargo Bank,
        National Association, Sioux Falls, South Dakota
        Application Control Numbers: 2009-ML-0 1-0007 and 2009-ML-02-0010


Dear Mr. Hanson:


This letter is the official certification of the Comptroller of the Currency (OCC) of the
conversion of Wachovia Mortgage FSB, North Las Vegas, Nevada to a national bank with the
name Wells Fargo Bank Southwest, National Association, effective November 1, 2009. This is
also the official certification to merge Wells Fargo Bank Southwest, National Association with
and into Wells Fargo Bank, National Association, Sioux Falls, South Dakota, effective
November 1, 2009.


If you have questions regarding this letter, please contact me at (202) 874-5294 or by email at:
Stephen.Lvbarger@occ.treas.gov . Please reference the application control number or numbers
in any correspondence.


Sincerely,



Steph m   A. Lybarger^--/        ^
Large Bank Licen sing-Lead Expert




                                                                    EXHIBIT D TO NOTICE
                                                                        EXHIBIT         OFiso
                                                                                 D to RJN  REMOVAL
                                                                                              Page11
                                                                        Motion to Dismiss - Page   98
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 104 of 114




                           EXHIBIT E
FDIC:Bank Find


                                  Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 105 of 114
                                                                                                                                                                Advanced Search
                                                                                                                                                                            ubm
                                       Each depositor insured to at least $250,000 per insured bank

  Home > Industry Analysis > Bank Data & Statistics > Institution Directory > Bank Find


 Bank Find



 Back to Search Bank Find


 History of World Savings Bank, Fsb, Sioux Falls, New Jersey (FDIC Cert: 27076)
 Note: This institution is currently part of Wells Fargo Bank, National Association, Sioux Falls, South Dakota (FDIC Cert: 3511)


            Date                                Event
 1          10/8/1987                           Institution established. Original name: Watchung Hills Bank For Savings (27076)
 2          1/21/1995                           Changed name to World Savings Bank, F.S.B. (27076).
 3          1/21/1995                           Changed primary regulatory agency from Federal Deposit Insurance Corporation to Office Of Thrift Supervision.
 4          7/24/1996                           Moved bank headquarters from Warren, New Jersey to El Cajon, California.
 5          8/30/1996                           Moved bank headquarters from El Cajon, California to Oakland, California.
 6          12/31/2000                          Acquired World Savings And Loan Association, A Federal Savings And Loan Associati (31315) in Oakland, California.
 7          4/16/2001                           Changed name to World Savings Bank, Fsb (27076).
 8          12/31/2007                          Changed name to Wachovia Mortgage, Fsb (27076).
 9          12/31/2007                          Moved bank headquarters from Oakland, California to North Las Vegas, Nevada.
 10         11/1/2009                           Changed name to Wells Fargo Bank Southwest, National Association (27076).
 11         11/1/2009                           Changed primary regulatory agency from Office Of Thrift Supervision to Comptroller Of The Currency.
 12         11/1/2009                           Changed organization type to Commercial Bank.
 13         11/1/2009                           Changed institution class to Insured Commercial Bank, National, Member Frs.
 14         11/1/2009                           Merged
                                                    g    into and subsequently operated as part of Wells Fargo Bank, National Association in Sioux Falls, South
                                                Dakota (3511)
 15         11/7/2009                           Acquired Wachovia Bank Of Colorado, Interim National Association (59019) in Denver, Colorado.
 16         3/20/2010                           Acquired Wachovia Bank, National Association (33869) in Charlotte, North Carolina.
 17         3/20/2010                           Acquired Wachovia Bank Of Delaware, National Association (33931) in Wilmington, Delaware.
 18         4/10/2010                           Acquired Wachovia Card Services, National Association (58496) in Atlanta, Georgia.
 19         5/10/2010                           Acquired Wells Fargo Hsbc Trade Bank, National Association (34075) in San Francisco, California.
 20         11/1/2010                           Acquired Wells Fargo Alaska Trust Company, National Association (57755) in Anchorage, Alaska.
 21         3/31/2011                           Acquired Wells Fargo Central Bank (26839) in Calabasas, California.


                                                                                                  Back




                                                                                                                            EXHIBIT E TO NOTICE OF REMOVAL
                                                                                                                                                     Page 99
http://www2.fdic.gov/idasp/main3.asp[3/14/2012 12:39:13 PM]
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 106 of 114




                           EXHIBIT F
Corporation/LLC Search/Certificate of Good Standing                                Page 1 of 3

        Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 107 of 114



                Office of the Secretary of State Jesse White




    Corporation/LLC Search/Certificate of Good Standing

    LLC File Detail Report


       File           02510693
       Number

       Entity         FAY SERVICING, LLC
       Name

       Status         ACTIVE




      Entity Information


      Principal Office
      425 S FINANCIAL PLACE STE 200
      CHICAGO, IL 60605

      Entity Type
      LLC

      Type of LLC
      Foreign

      Organization/Admission Date
      Tuesday, 22 April 2008

      Jurisdiction
      DE

      Duration
      PERPETUAL




                                                            EXHIBIT F TO NOTICE OF REMOVAL
                                                                                    Page 100
https://www.ilsos.gov/corporatellc/CorporateLlcController                           6/18/2020
Corporation/LLC Search/Certificate of Good Standing                                Page 2 of 3

        Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 108 of 114

      Agent Information


      Name
      REGISTERED AGENT SOLUTIONS INC

      Address
      901 S 2ND ST STE 201
      SPRINGFIELD , IL 62704

      Change Date
      Tuesday, 27 March 2012




      Annual Report


      For Year
      2020

      Filing Date
      Sunday, 15 March 2020




      Managers


      Name
      Address
      FAY, EDWARD J.
      425 S FINANCIAL PLACE STE 200
      CHICAGO, IL 60605




      Assumed Name


      ACTIVE
      CONSTRUCTIVE MORTGAGE SERVICES

      ACTIVE
      FAY MORTGAGE SERVICES




                                                            EXHIBIT F TO NOTICE OF REMOVAL
                                                                                    Page 101
https://www.ilsos.gov/corporatellc/CorporateLlcController                           6/18/2020
Corporation/LLC Search/Certificate of Good Standing                                                                               Page 3 of 3

            Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 109 of 114

          Series Name


          NOT AUTHORIZED TO ESTABLISH SERIES




           Return to Search


           File Annual Report
           Adopting Assumed Name
           Articles of Amendment Effecting A Name Change
           Change of Registered Agent and/or Registered Office


                                                                                                      (One Certificate per Transaction)




This information was printed from www.cyberdriveillinois.com, the official website of the Illinois Secretary of State's Office.   Thu Jun 18 2020




                                                                                                          EXHIBIT F TO NOTICE OF REMOVAL
                                                                                                                                  Page 102
https://www.ilsos.gov/corporatellc/CorporateLlcController                                                                          6/18/2020
Division of Corporations - Filing                                                                                                                                     Page 1 of 1

                Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 110 of 114
 Delaware.gov                                                                                            Governor | General Assembly | Courts | Elected Officials | State Agencies




 Department of State: Division of Corporations
                                                                                                                                                                   Allowable Characters

 HOME                                                                                                               Entity Details
 About Agency
 Secretary's Letter
 Newsroom                                                                                    THIS IS NOT A STATEMENT OF GOOD STANDING
 Frequent Questions
 Related Links                                                                                           Incorporation Date / 4/2/2008
                                                        File Number:                  4528889
 Contact Us                                                                                                  Formation Date: (mm/dd/yyyy)
 Office Location
                                                        Entity Name:                  FAY SERVICING, LLC
 SERVICES
 Pay Taxes                                                                            Limited
 File UCC's                                             Entity Kind:                  Liability                    Entity Type: General
 Delaware Laws Online                                                                 Company
 Name Reservation
 Entity Search                                          Residency:                    Domestic                              State: DELAWARE
 Status
 Validate Certificate                                   REGISTERED AGENT INFORMATION
 Customer Service Survey

 INFORMATION                                            Name:                         REGISTERED AGENT SOLUTIONS, INC.
 Corporate Forms
 Corporate Fees                                         Address:                      9 E. LOOCKERMAN STREET SUITE 311
 UCC Forms and Fees
 Taxes
                                                        City:                         DOVER                             County: Kent
 Expedited Services                                     State:                        DE                          Postal Code: 19901
 Service of Process
 Registered Agents                                      Phone:                        888-716-7274
 GetCorporate Status
 Submitting a Request
 How to Form a New Business Entity                      Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
 Certifications, Apostilles & Authentication of         more detailed information including current franchise tax assessment, current filing history
 Documents                                              and more for a fee of $20.00.
                                                        Would you like     Status     Status,Tax & History Information

                                                          Submit


                                                          View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                  site map | privacy |   about this site |    contact us |    translate |   delaware.gov




                                                                                                                                   EXHIBIT F TO NOTICE OF REMOVAL
                                                                                                                                                           Page 103
https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx                                                                                                       6/18/2020
Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 111 of 114




                           EXHIBIT G
      Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 112 of 114
                                                                                          20209001144800002
                                                                                          El Dorado, County Recorder
                                                                                          Janelle K. Home Co Recorder Office
Recording requested by:                                                                   DOC 2020-0011448-00
ServiceLink                                                                               Acct 1200-Servicelink Multi Loc-lrvine
When Recorded Mail To:                                                                    Wednesday, MAR 11, 2020 13:33:21
BARRETT DAFFIN FRAPPIER TREDER &                                                          Ttl Pd $94.00                             Nbr-0002080516
WEISS, LLP                                                                                JLR/C1/1-2
4004 Belt Line Road, Suite 100
Addison, Texas 75001-4320
(866) 795-1852

APN #: 122-290-09-100
Property Address:
4202 ARENZANO WAY

EL DORADO HILLS, CALIFORNIA 95762
                                                                                                                                .'.*r


  NOTS20120015000761
                  NOTS201 2001 5000761
                                                                                                   Space above this line for Recorder's use only


                         Trustee Sale No. : 20120015000761                   Title Order No.: 120054631                  FHA/VA/PMI No.:


                                                      NOTICE OF TRUSTEE'S SALE


ATTENTION             RECORDER:              THE       FOLLOWING             REFERENCE          TO       AN      ATTACHED                   SUMMARY          APPLIES
ONLY TO COPIES PROVIDED TO THE TRUSTOR, NOT TO THIS RECORDED ORIGINAL NOTICE.


                  NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED



                                                         SU43: 2 «¥ CAM                                  fc!6L|ct
                       NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACION DE ESTE DOCUMENTO
                 TALA: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKIP
                     LITU Y: KEM THEO DAY LA BAN TRINH BAY TOM LU'OC V£ THONG TIN TRONG TAl
                                                     lieunAy



YOU ARE IN DEFAULT UNDER A                                    DEED OF TRUST,             DATED 02/10/2006.                 UNLESS YOU TAKE ACTION
TO     PROTECT            YOUR        PROPERTY,               IT    MAY     BE    SOLD     AT      A    PUBLIC           SALE.               IF    YOU     NEED       AN
EXPLANATION               OF     THE      NATURE          OF       THE     PROCEEDING         AGAINST           YOU,       YOU            SHOULD         CONTACT         A

LAWYER.


BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP, as duly appointed Trustee under and pursuant to Deed
of Trust Recorded on 02/22/2006 as Instrument No. 2006-0011226-00 of official records in the office of the County
Recorder of EL DORADO County, State of CALIFORNIA.
EXECUTED BY:                       CONCETTA S. MANZANO, A MARRIED WOMAN,
WILL        SELL        AT      PUBLIC          AUCTION             TO     HIGHEST       BIDDER         FOR        CASH,                CASHIER'S        CHECK/CASH
EQUIVALENT or other form of payment authorized by California Civil Code 2924h(b), (payable at time of sale in
lawful money of the United States).
DATE OF SALE:                      04/21/2020                 TIME OF SALE:              10:00 AM

PLACE OF SALE:                     AT     THE       MAIN           STREET    ENTRANCE         TO       THE      COUNTY                  COURTHOUSE,          495 MAIN
                                   STREET, PLACERVILLE, CA 95667.
STREET ADDRESS and other common designation, if any, of the real property described above is purported to be:
               4202 ARENZANO WAY, EL DORADO HILLS, CALIFORNIA 95762
APN#:                        122-290-09-100


The     undersigned        Trustee      disclaims      any     liability   for   any   incorrectness     of    the     street           address    and   other   common


FCUS_NoticeOfTrusteeSale.rpt - Record - 01/21/2019 - Ver-40                                                                                                      Page 1 of 2




                                                                                                                     EXHIBIT G TO NOTICE OF REMOVAL
                                                                                                                                             Page 104
         Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 113 of 114
If   .




                          Trustee Sale No. : 20120015000761                 Title Order No.: 120054631                 FHA/VA/PMINo.:




designation,     if any,     shown herein.          Said       sale will be made, but without covenant or warranty,                expressed or implied,
regarding title, possession, or encumbrances, to pay the remaining principal sum of the note(s) secured by said Deed of
Trust,      with interest thereon, as provided in said note(s), advances, under the tenns of                            said Deed of Trust, fees, charges

and expenses of the Trustee and of the trusts created by said Deed of Trust. The total amount of the unpaid balance of
the obligation secured by the property to be sold and reasonable estimated costs, expenses and advances at the time of
the initial publication of the Notice of Sale is $616,753,72. The beneficiary under said Deed of Trust heretofore
executed and . delivered to the undersigned a written Declaration of Default and Demand for Sale, and a written Notice
of Default and Election to Sell. The undersigned caused said Notice of Default and Election to Sell to be recorded in the
county where the real property is located.


NOTICE TO POTENTIAL BIDDERS:               If you are considering bidding on this property lien, you should understand
that there are risks involved in bidding at a trustee auction. You will be bidding on a lien, not on the property itself
Placing the highest bid at a trustee auction does not automatically entitle you to free and clear ownership of the
property. You should also be aware that the lien being auctioned off may be a junior lien. If you are the highest bidder at
the auction, you are or may be responsible for paying off all liens senior to the lien being auctioned off, before you can
receive clear title to the property. You are encouraged to investigate the existence, priority, and size of outstanding liens
that may exist on this property by contacting the county recorder's office or a title insurance company, either of which
may charge you a fee for this information. If you consult either of these resources, you should be aware that the same
lender may hold more than one mortgage or deed of trust on the property.


NOTICE TO PROPERTY OWNER: The sale date shown on this notice of sale may be postponed one or more times
by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the California Civil Code. The law
requires that information about trustee sale postponements be made available to you and to the public, as a courtesy to
those not present at the sale. If you wish to leam whether your sale date has been postponed, and, if applicable, the
rescheduled       time    and     date     for   the   sale     of this   property,   you   may   call    714-730-2727 for     information     regarding    the

trustee's    sale    or   visit    this    Internet    Web       site   www.servicelinkASAP.com          for   information   regarding   the   sale   of this

property, using the file number assigned to this case 20120015000761.                              Information about postponements that are very
short in duration or that occur close in time to the scheduled sale may not immediately be reflected in the telephone
information or on the Internet Web site. The best way to verify postponement information is to attend the scheduled
sale.


FOR TRUSTEE SALE INFORMATION PLEASE CALL:
AGENCY SALES & POSTING                                                                       BARRETT            DAFFIN       FRAPPIER          TREDER        &

714-730-2727                                                                                 WEISS,            LLP     IS    ACTING      AS      A     DEBT

www.servicclinkASAP.com                                                                      COLLECTOR                ATTEMPTING         TO      COLLECT
                                                                                             A    DEBT.           ANY       INFORMATION         OBTAINED
                                                                                             WILL BE USED FOR THAT PURPOSE.


BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP as Trustee
3990 E. Concours Street, Suite 350
Ontario, CA 91764                     .
(866) 795-1852                       |

          uU
BY : Manuel Loeza                    v
                                          1^-,                                          Dated: 03/10/2020



            Majnuel Loeza
            Foreclosure Supervisor




                                                                                                                                                      Page 2 of 2
 FCUS_NoticeOfTrusteeSale.rpt - Record - 01/21/2019 - Ver-40




                                                                                                                     EXHIBIT G TO NOTICE OF REMOVAL
                                                                                                                                             Page 105
          Case 2:20-cv-01247-TLN-CKD Document 1 Filed 06/19/20 Page 114 of 114


      1                                     CERTIFICATE OF SERVICE

      2            I, the undersigned, declare that I am over the age of 18 and am not a party to this action.
           I am employed in the City of Pasadena, California; my business address is AFRCT LLP located
           at 301 North Lake Avenue, Suite 1 100, Pasadena, California 91 101-4158.

      4
                   On the date below, I served a copy of the foregoing document entitled:
      5
                  NOTICE OF REMOVAL BY DEFENDANTS WELLS FARGO BANK, N.A.,
      6                                     PURSUANT TO 28 U.S.C. § 1332

      7
           on the interested parties in said case as follows:
Qu
      8
z
           Served By Means Other than Electronically                Served By Means Other than Electronically
L     9          Via the Court's CM/ECF System:                         Via the Court's CM/ECF System:
i-
>-
cc
H    10                  Plaintiffs In Pro Per                               Attorneys for Defendant
                                                                                Fay Servicing, LLC
-J   11
w                       Concetta Manzano S.
CO
a.
                        George F. Semeil, Jr.                                 Krishna Pelletier, Esq.
s    12
<
u
                         4202 Arenzano Way                                  WRIGHT FINLAY & ZAK
z    13              El Dorado Hills, CA 95762                           4665 MacArthur Court, Suite 200
UJ
00
oo                                                                          Newport Beach, CA 92660
     14
2                        Tel: (916) 941-9016
OO

                                                                      T: (949) 477-5050 / F: (949) 608-9142
^    15
o                                                                        Email: kpelletier@wrightlegal.net
z

     16
tu

£
tu
—1
     17    13     BY MAIL: I am readily familiar with the firm's practice of collection and processing
tu
                 correspondence by mailing.      Under that same practice it would be deposited with U.S.
2    18
-J               Postal Service on that same day with postage fully prepaid at Pasadena, California in the
o
                 ordinary course of business.     I am aware that on motion of the party served, service is
<    19
                 presumed invalid if postal cancellation date or postage meter date is more than one day
     20          after date of deposit for mailing in affidavit.


     21           I declare under penalty of perjury under the laws of the United States of America that the
           foregoing is true and correct. I declare that I am employed in the office of a member of the Bar
     22
           of this Court, at whose direction the service was made. This declaration is executed in Pasadena,
           California on June 19, 2020.
     23

     24                     Laurie Hlista                                         /s/ Laurie Hlista
                        (Type or Print Name)                                  (Signature of Declarant)
     25

     26

     27

     28



                                                                7
                                                                                       CERTIFICATE OF SERVICE
